Exhibit 10.1
Execution Version
     
 
Published CUSIP Number: 60819EAC8
Revolving Credit CUSIP Number: 60819EAD6
CREDIT AGREEMENT
Dated as of July 8, 2011
among
MOHAWK INDUSTRIES, INC.
and
CERTAIN OF ITS SUBSIDIARIES,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and a
L/C Issuer,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as
Syndication Agents
BARCLAYS BANK PLC,
ING BELGIUM SA/NV,
MIZUHO CORPORATE BANK, LTD.,
REGIONS BANK,
and
U.S. BANK NATIONAL ASSOCIATION
as
Documentation Agents
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
WELLS FARGO SECURITIES, LLC,
as
Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    35  
1.03 Accounting Terms
    36  
1.04 Rounding
    37  
1.05 Exchange Rates; Currency Equivalents
    37  
1.06 Additional Alternative Currencies
    37  
1.07 Change of Currency
    38  
1.08 Times of Day
    39  
1.09 Letter of Credit Amounts
    39  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    39  
2.01 Committed Loans
    39  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    39  
2.03 Letters of Credit
    41  
2.04 Swing Line Loans
    50  
2.05 Prepayments
    53  
2.06 Termination or Reduction of Commitments
    54  
2.07 Repayment of Loans
    55  
2.08 Interest
    55  
2.09 Fees
    56  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    56  
2.11 Evidence of Debt
    57  
2.12 Payments Generally; Administrative Agent’s Clawback
    57  
2.13 Sharing of Payments by Lenders
    59  
2.14 Designated Borrowers; Agency of Company for Foreign Borrowers
    60  
2.15 [Reserved]
    61  
2.16 Increase in Commitments
    61  
2.17 Cash Collateral
    62  
2.18 Defaulting Lenders
    63  
2.19 Designation of Subsidiaries
    65  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    66  
3.01 Taxes
    66  
3.02 Illegality
    70  
3.03 Inability to Determine Rates
    71  
3.04 Increased Costs; Reserves on Eurocurrency Rate Loans
    71  
3.05 Compensation for Losses
    73  
3.06 Mitigation Obligations; Replacement of Lenders
    74  
3.07 Survival
    74  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    74  
4.01 Conditions of Initial Credit Extension
    74  
4.02 Conditions to all Credit Extensions
    76  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    77  
5.01 Existence, Qualification and Power
    77  
5.02 Authorization; No Contravention
    77  
5.03 Governmental Authorization; Other Consents
    77  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (continued)

          Section   Page  
5.04 Binding Effect
    78  
5.05 Financial Statements; No Material Adverse Effect; Casualty Events
    78  
5.06 Litigation
    78  
5.07 No Default
    78  
5.08 Ownership of Property
    79  
5.09 Environmental Compliance
    79  
5.10 Taxes
    79  
5.11 ERISA Compliance
    79  
5.12 Subsidiaries; Equity Interests
    80  
5.13 Margin Regulations; Investment Company Act
    80  
5.14 Disclosure
    80  
5.15 Compliance with Laws
    80  
5.16 Taxpayer Identification Number; Other Identifying Information
    80  
5.17 Intellectual Property; Licenses, Etc.
    81  
5.18 Solvency
    81  
5.19 Representations as to Foreign Obligors
    81  
5.20 OFAC
    82  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    82  
6.01 Financial Statements
    82  
6.02 Certificates; Other Information
    83  
6.03 Notices
    84  
6.04 Payment of Taxes and Claims
    85  
6.05 Preservation of Existence, Etc.
    85  
6.06 Maintenance of Properties
    86  
6.07 Maintenance of Insurance
    86  
6.08 Compliance with Laws
    86  
6.09 Books and Records
    86  
6.10 Inspection Rights
    86  
6.11 Use of Proceeds
    87  
6.12 Compliance with Environmental Laws
    87  
6.13 Approvals and Authorizations
    87  
6.14 Notices Regarding Subsidiaries; Covenant to Guarantee and Give Security
    87  
6.15 Further Assurances
    89  
6.16 Extended Letters of Credit
    89  
6.17 Corporate Ratings
    90  
6.18 Post-Closing Matters
    90  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    90  
7.01 Liens
    90  
7.02 Investments
    93  
7.03 Indebtedness
    95  
7.04 Fundamental Changes
    97  
7.05 Dispositions
    99  
7.06 Restricted Payments
    100  
7.07 Change in Nature of Business
    101  
7.08 Transactions with Affiliates
    101  
7.09 Burdensome Agreements
    102  
7.10 Use of Proceeds
    103  
7.11 Accounting Changes; Organizational Documents
    103  
7.12 Financial Covenants
    104  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (continued)

          Section   Page  
7.13 Receivables Financing Subsidiaries
    104  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    104  
8.01 Events of Default
    104  
8.02 Remedies Upon Event of Default
    106  
8.03 Application of Funds
    106  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    107  
9.01 Appointment and Authority
    107  
9.02 Rights as a Lender
    108  
9.03 Exculpatory Provisions
    108  
9.04 Reliance by Administrative Agent
    109  
9.05 Delegation of Duties
    109  
9.06 Resignation of Administrative Agent
    109  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    110  
9.08 No Other Duties, Etc.
    111  
9.09 Administrative Agent May File Proofs of Claim
    111  
9.10 Collateral and Guaranty Matters
    111  
9.11 Secured Cash Management Agreements and Secured Hedge Agreements
    112  
 
       
ARTICLE X. COLLECTION ALLOCATION MECHANISM
    112  
10.01 Implementation of CAM
    112  
10.02 Letters of Credit
    113  
10.03 No Additional Obligations of Loan Parties
    114  
 
       
ARTICLE XI. MISCELLANEOUS
    114  
11.01 Amendments, Etc.
    114  
11.02 Notices; Effectiveness; Electronic Communication
    116  
11.03 No Waiver; Cumulative Remedies; Enforcement
    117  
11.04 Expenses; Indemnity; Damage Waiver
    118  
11.05 Payments Set Aside
    120  
11.06 Successors and Assigns
    120  
11.07 Treatment of Certain Information; Confidentiality
    124  
11.08 Right of Setoff
    125  
11.09 Interest Rate Limitation
    126  
11.10 Counterparts; Integration; Effectiveness
    126  
11.11 Survival of Representations and Warranties
    126  
11.12 Severability
    126  
11.13 Replacement of Lenders
    126  
11.14 Governing Law; Jurisdiction; Etc.
    127  
11.15 Waiver of Jury Trial
    128  
11.16 No Advisory or Fiduciary Responsibility
    128  
11.17 Electronic Execution of Assignments and Certain Other Documents
    129  
11.18 USA PATRIOT Act
    129  
11.19 Judgment Currency
    129  
11.20 Release and Reinstatement of Collateral
    130  
11.21 Limitation on Obligations of Foreign Obligors
    130  
11.22 Each Lender a PMP
    131  
11.23 Release of Guaranties and Collateral
    131  
11.24 ENTIRE AGREEMENT
    132  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01(a)
  Applicable Designee
1.01(b)
  Foreign Borrower Sublimits
1.01(c)
  Mandatory Cost Formulae
1.01(d)
  Existing Letters of Credit
1.01(e)
  L/C Issuer Sublimits
2.01
  Commitments and Applicable Percentages
5.11(d)
  Pension Plans
5.12
  Subsidiaries; Other Equity Investments
5.16
  Identification Numbers for Designated Borrowers that are Foreign Subsidiaries
6.18
  Post-Closing Matters
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
7.08(e)
  Transactions with Affiliates
7.09
  Burdensome Agreements
11.02
  Administrative Agent's Office; Certain Addresses for Notices

EXHIBITS

     
 
  Form of  
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C
  Note
D
  Compliance Certificate
E
  Assignment and Assumption
F-1
  Domestic Guaranty
F-2
  Foreign Guaranty
G-1
  Security Agreement
G-2
  Pledge Agreement
H-1
  Designated Borrower Request and Assumption Agreement
H-2
  Designated Borrower Notice

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of July 8, 2011
among MOHAWK INDUSTRIES, INC., a Delaware corporation (the “Company”), MOHAWK
UNILIN INTERNATIONAL B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, having its official seat (statutaire zetel) in Oisterwijk, the
Netherlands and its office at Beneluxstraat 1 (5061 KD) Oisterwijk, the
Netherlands, and registered with the Trade Register of the Chambers of Commerce
under number 17229715 (“Mohawk BV”), MOHAWK FOREIGN HOLDINGS, S.À R.L., a
company organized and existing under the laws of Luxembourg as a société a
responsibilité limitée (“Mohawk Foreign”), MOHAWK INTERNATIONAL HOLDINGS, S.À
R.L., a company organized and existing under the laws of Luxembourg as a société
a responsibilité limitée (“Mohawk International”), UNILIN B.V.B.A., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of Belgium (“Unilin”), certain other Wholly Owned
Foreign Subsidiaries of the Company that are Restricted Subsidiaries that become
party hereto pursuant to Section 2.14 (each a “Designated Borrower” and,
collectively, with Mohawk BV, Mohawk Foreign, Mohawk International and Unilin,
the “Foreign Borrowers” and together with the Company, the “Borrowers”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.
     The Company has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “2002 Indenture” means that certain indenture dated as of April 2, 2002 by
and between the Company, as issuer, and U.S. Bank National Association (as
successor to Wachovia Bank, National Association), as trustee.
     “2006 Indenture” means that certain indenture dated as of January 9, 2006
(as supplemented by that first supplemental indenture dated as of January 17,
2006) by and between the Company, as issuer, and U.S. Bank National Association
(as successor to SunTrust Bank), as trustee.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments shall equal $900,000,000.
     “Agreement” means this Credit Agreement.
     “Alternative Currency” means each of Australian Dollars, Canadian Dollars,
Euro, Sterling and each other currency (other than Dollars) that is approved in
accordance with Section 1.06.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
     “Applicable Cash Balance” means, as of any date of determination, an amount
equal to the lesser of:
     (a) $250 million, and
     (b) the sum (without duplication) of:
     (i) 100% of the unrestricted cash and Cash Equivalents of the Company and
its Domestic Subsidiaries held in the United States as of such date of
determination;
     plus
     (ii) an amount, as of such date of determination, equal to the lesser of:
     (A) 100% of the aggregate amount of unrestricted cash and Cash Equivalents
of Foreign Subsidiaries that are Restricted Subsidiaries; and
     (B) the aggregate principal amount of the outstanding Loans made to any of
the Foreign Borrowers;
     plus
     (iii) an amount, as of such date of determination, equal to 65% of (A) the
amount unrestricted cash and Cash Equivalents of the Foreign Subsidiaries that
are Restricted Subsidiaries less (B) the amount yielded by clause (ii) above;
     provided that if the Company certifies to the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent, as of
the applicable date of determination (it being understood that such
certification shall be renewed on each successive date of determination), that
the Company is able to cause its Foreign Subsidiaries that are Restricted
Subsidiaries to dividend or distribute 100% of their unrestricted cash to the
Company without any tax liability with respect to such distributions or any
other restrictions on such distributions, then the percentage specified in
clause (iii) above shall be changed from “65%” to “100%”.

2



--------------------------------------------------------------------------------



 



     “Applicable Designee” means any Affiliate of a Lender (including the Swing
Line Lender) designated thereby from time to time by written notice to and with
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) to lend all or any portion of such Lenders’ Applicable
Percentage of Borrowings under this Agreement; provided that no such designation
shall relieve such Lender from its obligations to provide any portion of a
Borrowing required to be provided by such Lender hereunder. Schedule 1.01(a)
sets forth the Applicable Designee of each Lender as of the Closing Date.
     “Applicable Facilities” means the collective reference to the revolving
credit facility established pursuant to Section 2.01, each Incremental Term Loan
and each separate loan facility established as Permitted Pari Passu
Indebtedness.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the Commitment of each Lender and the obligation of
each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Net Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
Applicable Rate

                                                      Eurocurrency Rate    
Pricing   Consolidated Net           Loans/Letter of   Base Level   Leverage
Ratio   Commitment Fee   Credit Fees   Rate Loans
1
    <1.75:1       0.25 %     1.25 %     0.25 %
2
  ≥1.75:1 but <2.50:1     0.30 %     1.50 %     0.50 %
3
  ≥2.50:1 but <3.25:1     0.35 %     1.75 %     0.75 %
4
    ≥3.25:1       0.40 %     2.00 %     1.00 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date until the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(b) for the
fiscal quarter ending September 30, 2011, shall be determined based upon Pricing
Level 2.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

3



--------------------------------------------------------------------------------



 



     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the Swing
Line Lender or the applicable L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
     “Applicant Borrower” has the meaning specified in Section 2.14.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, SunTrust Robinson Humphrey, Inc. and Wells Fargo
Securities, LLC, each in their capacity as a joint lead arranger and joint book
manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
     “Australian Dollars” means the lawful money of Australia.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender and of the obligation of the L/C Issuers to
make L/C Credit Extensions pursuant to Section 8.02.
     “Available Increase Amount” means an amount equal to (a) $600,000,000 minus
(b) the aggregate principal amount of all Permitted Pari Passu Indebtedness
incurred since the Closing Date that is in excess of $250,000,000 in the
aggregate.
     “Available Liquidity” means, as of any date of determination, the maximum
Dollar amount permitted to be drawn under the Commitments on such date plus the
aggregate Dollar amount of unrestricted cash and Cash Equivalents on the balance
sheet of the Company and its Restricted Subsidiaries as of such date of
determination (it being understood and agreed that if such date of determination
is the date upon which a Foreign Subsidiary is designated (or redesignated) as
an

4



--------------------------------------------------------------------------------



 



Unrestricted Subsidiary, the aggregate Dollar amount of unrestricted cash and
Cash Equivalents of the Subsidiary being so designated and its Subsidiaries
shall not be included for purposes of determining the Available Liquidity).
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1% , (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Eurocurrency Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars and shall be made to the
Company and not to any other Borrower.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried

5



--------------------------------------------------------------------------------



 



out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.
     “CAM Exchange” means the exchange of the CAM Exchange Parties’ interests
provided for in Section 10.01.
     “CAM Exchange Date” means the date on which (a) there shall occur any event
described in Section 8.01(f) or (g) with respect to any Loan Party or (b) an
acceleration of the maturity of the Loans pursuant to Section 8.02 shall occur
or (c) an acceleration of any Permitted Pari Passu Indebtedness pursuant to the
terms thereof shall occur.
     “CAM Exchange Party” means, as of the CAM Exchange Date, any Person that is
a Lender or a lender under, or other holder of, any outstanding Permitted Pari
Passu Indebtedness and/or Incremental Term Loans, as applicable.
     “CAM Percentage” means, as to each CAM Exchange Party a fraction, expressed
as a decimal to 10 decimal places, of which (a) the numerator shall be the
aggregate Designated Obligations owed to such CAM Exchange Party, and (b) the
denominator shall be the aggregate Designated Obligations owed to all the CAM
Exchange Parties. For purposes of computing any CAM Percentage, all Designated
Obligations which shall be denominated in an Alternative Currency shall, for
purposes of this calculation, be deemed converted into Dollars at the Spot Rate
in effect on the CAM Exchange Date.
     “Canadian Dollars” means the lawful money of Canada.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent or directly to an L/C Issuer, for the benefit of the
Administrative Agent, any L/C Issuer or the Swing Line Lender (as applicable)
and the Lenders, as the context may indicate, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the applicable L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent (but only if the
Administrative Agent is party to such Cash Collateral arrangement) and (b) the
applicable L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
     “Cash Equivalents” means, at any time, (a) any evidence of Indebtedness
with a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof; provided that the full faith and credit of the United States is pledged
in support thereof; (b) certificates of deposit or bankers’ acceptances with a
maturity of ninety (90) days or less of any financial institution that is a
member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $1,000,000,000; (c) commercial paper
(including variable rate demand notes) with a maturity of ninety (90) days or
less issued by a corporation (except an Affiliate of any Loan Party) organized
under the laws of any State of the United States or the District of Columbia and
rated at least A-1 by S&P or at least P-1 by Moody’s; (d) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (a) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States or issued by any governmental agency thereof and backed by
the full faith and credit of the United States, in each case

6



--------------------------------------------------------------------------------



 



maturing within ninety (90) days or less from the date of acquisition; provided
that the terms of such agreements comply with the guidelines set forth in the
Federal Financial Agreements of Depository Institutions with Securities Dealers
and Others, as adopted by the Comptroller of the Currency on October 31, 1985;
(f) investments in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (a) through (e) above; (g) investments in bond and equity funds which
funds have a Morningstar rating of four or higher and a term not in excess of
twelve months; and (h) any other investments made by the Loan Parties or their
Domestic Subsidiaries in securities having a maturity of twelve months or less
which investments are made in accordance with the terms of an internal
investment policy which policy shall be reasonably satisfactory to the
Administrative Agent. For the avoidance of doubt, auction rate securities shall
not constitute “Cash Equivalents”.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements in the ordinary course of business of the Company and its
Subsidiaries, but excluding any such agreement providing for overdraft services
or overdraft financing that may remain outstanding for more than three Business
Days.
     “Cash Management Bank” means (a) any Person that, at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Cash Management Agreement, and (b) any Lender
(or any Affiliate of such a Lender) that is a party to a Cash Management
Agreement on the Closing Date, in its capacity as a party to such Cash
Management Agreement.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Equity Interests
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (x) (i)

7



--------------------------------------------------------------------------------



 



who were members of that board or equivalent governing body on the first day of
such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors) or
(y) who were appointed by the Permitted Holders; or
     (c) except as otherwise permitted pursuant to Section 7.04 or Section 7.05,
the failure of the Company to, directly or indirectly, own and control 100% of
the Equity Interests of each Borrower (other than the Company); or
     (d) the occurrence of any “change in control” (or equivalent) under any
loan facility constituting Permitted Pari Passu Indebtedness.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 11.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means, collectively, all of the personal property of the
Company, any Domestic Guarantor or any other Person in which the Administrative
Agent is granted a Lien under any Security Instrument as security for all or any
portion of the Obligations.
     “Collateral Reinstatement Event” means, after a release of Collateral as
provided for in Section 11.20(a), the occurrence of any of the following:
(a) both (i) the Moody’s Rating is Ba2 and (ii) the S&P Rating is BB, (b)
(i) the Moody’s Rating is Ba3 or lower and (ii) the S&P Rating is below BBB-
(with a stable outlook or better) or (c) (i) the Moody’s Rating is below Baa3
(with a stable outlook or better) and (ii) the S&P Rating is BB- or lower;
provided that for purposes of determining whether a Collateral Reinstatement
Event shall have occurred, if, for any reason, (x) only one of either the
Moody’s Rating or the S&P Rating is available, then the applicable rating
provided by such rating agency (or its equivalent for the other agency) shall
apply for both rating agencies, unless another similar rating from another
rating agency is being provided pursuant to Section 6.17, in which case such
rating shall be substituted for the unavailable rating, or (y) neither the
Moody’s Rating, the S&P Rating nor another similar rating from another rating
agency being provided pursuant to Section 6.17 is available, then a Collateral
Reinstatement Event shall be deemed to have occurred. For purposes of this
definition, if either the Moody’s Rating or the S&P Rating is at any time
available, but the Company has requested such rating not be issued and the
Company has given notice of such request to the Administrative Agent pursuant to
Section 6.03(e), such rating shall be deemed to be unavailable at such time to
the extent replaced with another similar rating from another rating agency being
provided pursuant to Section 6.17.
     “Collateral Release Event” means the satisfaction of each of the following
conditions: (a) either (i) both (A) the Moody’s Rating is Baa3 or better (with a
stable outlook or better) and (B) the S&P Rating is BB+ or better (with a stable
outlook or better), or (ii) both (A) the Moody’s Rating is Ba1 or better (with a
stable outlook or better) and (B) the S&P Rating is BBB- or better (with a
stable outlook or better), (b) no Default exists, and (c) the Administrative
Agent’s receipt of a certificate from the Company certifying to the foregoing.

8



--------------------------------------------------------------------------------



 



     “Collateral Release Period” means, each period commencing with the
occurrence of a Collateral Release Event and continuing until the occurrence of
the next Collateral Reinstatement Event, if any, immediately following such
Collateral Release Event.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or other form acceptable to the
Administrative Agent in its sole discretion.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense that is paid or payable in cash during such period.
     “Consolidated EBITDA” means, for any period for the Company and its
Restricted Subsidiaries, on a consolidated basis, an amount equal to
Consolidated Net Income for such period,
     plus
     (a) the sum of following to the extent deducted in calculating such
Consolidated Net Income for such period (without duplication):
     (i) Consolidated Interest Expense,
     (ii) the provision for taxes, based on income, profits or capital,
including without limitation, federal, state and local income taxes, franchise,
value added and excise taxes and foreign withholding taxes, and penalties and
interest related to such taxes or arising from any tax examination,
     (iii) depreciation and amortization expense, including, without limitation,
amortization of deferred financing fees and intangibles,
     (iv) other non-recurring expenses (including non-cash items relating to the
impairment of goodwill, non-cash write-down of intangibles, non-cash
restructuring charges and non-cash charges related to plant closures) reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period,

9



--------------------------------------------------------------------------------



 



     (v) any (A) expenses or charges related to any issuance of Equity
Interests, Investment, Disposition, casualty event, recapitalization or the
incurrence or repayment of Indebtedness permitted hereunder, including a
refinancing thereof (in the case of any of the foregoing, whether or not
consummated) and any amendment or modification to the terms of any such
transactions, and (B) restructuring charges or reserves and business
optimization expenses, including any restructuring costs and integration costs
incurred in connection with Investments permitted under Section 7.02(f)(ii),
(g), (h) or (i) after the Closing Date (whether or not consummated), project
start-up costs, costs incurred in connection with any strategic initiatives,
costs related to the closure and/or consolidation of facilities, retention,
recruiting, relocation, severance and signing bonuses and expenses, in each case
to the extent paid (x) in cash during the applicable period and (y) within one
(1) year of the event to which such fee, expense or charge relates, provided
that the aggregate amount permitted to be added to Consolidated Net Income
pursuant to this part (v) for any period shall not exceed 5% of Consolidated
EBITDA as calculated by this definition (but without adding back any amounts
pursuant to this clause (a)(v)) for such period; and
     (vi) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment or Disposition
permitted hereunder to the extent actually reimbursed (but only to the extent
not reflected as revenue or income in Consolidated Net Income and to the extent
that the related expense, charge or loss was deducted in the determination of
Consolidated Net Income),
     (vii) expenses, charges or losses with respect to liability or casualty
events or business interruption to the extent covered by insurance and actually
reimbursed (but only to the extent not reflected as revenue or income in
Consolidated Net Income and to the extent that the related expense, charge or
loss was deducted in the determination of Consolidated Net Income), and
     (viii) any other non-cash expenditure, charge or loss (including without
limitation, the impact of purchase accounting and amount of any compensation
deduction as the result of any grant of stock or stock equivalents to employees,
officers, directors or consultants), excluding any non-cash expenditure, charge
or loss relating to write-offs, write-downs or reserves with respect to accounts
receivable and inventory,
minus
     (b) the following to the extent included in calculating such Consolidated
Net Income for such period (without duplication):
     (i) federal, state, local and foreign income tax credits,
     (ii) interest income, and
     (iii) all non-cash items increasing Consolidated Net Income (excluding
gains relating to write-ups, or decreases in reserves, with respect to accounts
receivable and inventory).
     For purposes of this Agreement and the other Loan Documents, Consolidated
EBITDA shall be adjusted on a pro forma basis, in a manner reasonably acceptable
to the Administrative Agent, to include, as of the first day of any applicable
period, any Investments to the extent consisting of an acquisition of any Person
or all or substantially all of the business or a line of business of any Person
(other than an Unrestricted Subsidiary) that is permitted under Section
7.02(f)(ii), (g), (h) or (i) and Dispositions permitted under this Agreement,
including, without duplication:

10



--------------------------------------------------------------------------------



 



     (x) adjustments permitted to be recognized in pro forma financial
statements prepared in accordance with Regulation S-X of the Securities Act of
1933, and
     (y) the amount of net cost savings and operating expense reductions
projected by the Company in good faith to be realized as a result of specified
actions taken or to be taken (in the good faith determination of the Company) in
connection with any acquisition constituting an Investment permitted under
Section 7.02(f)(ii), (g), (h) or (i), any other acquisition permitted hereunder
or any Disposition (each a “Specified Transaction”) by the Company or any
Restricted Subsidiary permitted hereunder, net of the amount of actual benefits
realized during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions, so long as (A) such net cost savings and
operating expense reductions are factually supportable, identifiable and
reasonably expected to be realized within 12 months of such Specified
Transaction, (B) an authorized financial officer of the Company provides to the
Administrative Agent reasonably detailed computations of such net cost savings
and operating expense reductions in a certificate executed by a Responsible
Officer stating that such adjustment or adjustments are based on the reasonable
and good faith belief of such officer at the time of the execution, (C) the
aggregate amount of such net cost savings and operating expense reductions for
such period does not exceed 5% of Consolidated EBITDA as calculated by this
definition for such period (but prior to giving effect to this clause (y)), and
(D) such net cost savings and operating expense reductions are approved by
Administrative Agent in its reasonable discretion; provided that no cost savings
or operating expense reductions shall be added pursuant to this clause (y) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Cash Interest Expense for the period of the four consecutive
fiscal quarters ending on or immediately prior to such date.
     “Consolidated Interest Expense” means, for any period for the Company and
its Restricted Subsidiaries, the sum (without duplication) of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP and (c) to the extent not reflected in clause (a) or
(b) above, (i) net payments, if any, made (less net payments, if any, received)
pursuant to interest rate Swap Contracts with respect to Indebtedness, (ii) any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and (iii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances.
     “Consolidated Net Funded Indebtedness” means, as of any date of
determination, for the Company and its Restricted Subsidiaries on a consolidated
basis, (a) the sum of (i) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including the Obligations) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (ii) all purchase money indebtedness, (iii) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(iv) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(v) all Attributable Indebtedness, (vi) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(i) through (v) above of Persons other than the Company or any of its Restricted
Subsidiaries, and

11



--------------------------------------------------------------------------------



 



(vii) all Indebtedness of the types referred to in clauses (i) through
(vi) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Company or a
Restricted Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Restricted
Subsidiaries less (b) the Applicable Cash Balance as of such date of
determination.
     “Consolidated Net Income” means, for any period, the net income of the
Company and its Restricted Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period determined in accordance with GAAP;
provided that Consolidated Net Income shall exclude any income (or loss) for
such period for any Person that is not a Restricted Subsidiary except to the
extent of the aggregate amount of such net income actually distributed in cash
by such Person (including by any Unrestricted Subsidiary) during such period to
the Company or a Restricted Subsidiary as a dividend or other distribution.
     “Consolidated Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Net Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Cumulative Available Amount” means, as of any date of determination, the
sum of:
     (a) $250,000,000; plus
     (b) an amount equal to 100% of the Net Cash Proceeds received after the
Closing Date by the Company from the issuance and sale of common Equity
Interests of the Company to Persons other than the Company or any of its
Subsidiaries that is not utilized or required to be utilized either (i) to repay
any Indebtedness or (ii) to make any Permitted Acquisition or other Investment
other than an Investment pursuant to Section 7.02(i); plus
     (c) an amount equal to the difference between (i) the cumulative amount of
Excess Cash Flow for each fiscal year ending after the Closing Date (commencing
with the fiscal year ending December 31, 2011) less (ii) the cumulative amount
of permanent repayments of Indebtedness required to be made with Excess Cash
Flow (or any similar term or concept used in the governing documents for such
Indebtedness) after the end of the fiscal year ending December 31, 2011.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

12



--------------------------------------------------------------------------------



 



     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees and Eurocurrency Rate Loans, an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate
Loans plus (iii) 2% per annum; and (b) when used with respect to a Eurocurrency
Rate Loan, a rate equal to the interest rate (including any Applicable Rate and
any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
     “Defaulting Lender” means, subject to Section 2.18(b), any Lender that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Line Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in
writing) has not been satisfied, (b) has notified the Company or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such notification or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in a manner satisfactory to the Administrative
Agent and the Company that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of (x) the ownership or acquisition
of any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (y) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in any such case where such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Company, each L/C Issuer, the Swing Line Lender and
each Lender.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Notice” has the meaning specified in Section 2.14.
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14.

13



--------------------------------------------------------------------------------



 



     “Designated Obligations” means (a) all Obligations of the Loan Parties in
respect of (i) accrued and unpaid (A) principal of and interest on the Loans,
(B) Letter of Credit Fees and (C) Commitment Fees, and (ii) all Unreimbursed
Amounts (including the amounts of any funded L/C Advances) and interest thereon,
in each case whether or not the same shall at the time of any determination be
due and payable under the terms of the Loan Documents and (b) all obligations of
the Loan Parties in respect of accrued and unpaid (i) principal of and interest
on Permitted Pari Passu Indebtedness and (ii) fees payable to the lenders under,
or holders of, Permitted Pari Passu Indebtedness.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Disqualified Equity Interest” means any Equity Interest that, by its terms
(or by the terms of any security or other Equity Interests in to which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests not constituting Disqualified Equity Interests), pursuant to
sinking fund obligations or otherwise except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments and all outstanding Letters of
Credit (other than Extended Letters of Credit and any other Letter of Credit the
Outstanding Amount of which has been Cash Collateralized or back-stopped by a
letter of credit or other credit support in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests not constituting Disqualified Equity Interests) in whole or in part,
(c) provides for the scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of employees of
the Company or any Restricted Subsidiary or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Company or any Restricted
Subsidiary in order to satisfy the applicable statutory or regulatory
obligations.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the Swing Line Lender or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
     “Domestic Guarantors” means, collectively, the Company and each Domestic
Subsidiary that is identified as a “Domestic Guarantor” on Schedule 5.12 or that
becomes a party to the Domestic Guaranty, whether pursuant to Section 6.14 or
otherwise.
     “Domestic Guaranty” means that certain guaranty agreement made by the
Domestic Guarantors in favor of the Administrative Agent and the Secured Parties
pursuant to which the Domestic Guarantors Guarantee the Obligations,
substantially in the form of Exhibit F-1.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States and is not otherwise a Foreign
Subsidiary.

14



--------------------------------------------------------------------------------



 



     “Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)); provided that so long as
any Borrower organized under the laws of the Netherlands is a party hereto, each
Eligible Assignee shall be a PMP.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, insolvency or has been terminated; (d) the filing of a notice
of intent to terminate or the treatment of a Pension Plan amendment as a
termination

15



--------------------------------------------------------------------------------



 



under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means,
     (a) for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, then the “Eurocurrency Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in the relevant currency for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Loan or
Domestic Swing Line Loan on any date, the rate per annum equal to (i) BBA LIBOR,
at approximately 11:00 a.m., London time determined two Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Loan or Domestic Swing Line Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.
     “Eurocurrency Rate Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency
Rate Loans may be denominated in Dollars or in an Alternative Currency. All
Committed Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excess Cash Flow” means, for any fiscal year of the Company, the excess
(if any) of (a) Consolidated EBITDA for such fiscal year minus (b) the sum (for
such fiscal year, without duplication) of (i) Consolidated Interest Expense
actually paid in cash by the Company or any of its Restricted Subsidiaries,
(ii) the aggregate amount of scheduled or voluntary principal payments or
repayments of Indebtedness (other than mandatory prepayments, if any, of any
Incremental Term Loans) made by the

16



--------------------------------------------------------------------------------



 



Company or any of its Restricted Subsidiaries during such fiscal year, but only
to the extent that such payments or repayments by their terms cannot be
reborrowed or redrawn and do not occur in connection with a refinancing of all
or any portion of such Indebtedness, (iii) capital expenditures and Permitted
Acquisitions actually made in cash by the Company and its Restricted
Subsidiaries during such fiscal year, to the extent financed with internally
generated funds or extensions of credit under revolving credit facilities;
(iv) all Taxes actually paid in cash by the Company and its Restricted
Subsidiaries, in each case on a consolidated basis determined in accordance with
GAAP, (v) all other items added to Consolidated Net Income in determining
Consolidated EBITDA pursuant to any of clauses (a)(v), (vi) and (vii) of the
definition of Consolidated EBITDA in this Agreement, to the extent paid in cash
during such fiscal year, and (vi) all other non-cash items increasing
Consolidated EBITDA for such fiscal year.
     “Excluded Subsidiary” means, as of any date of determination, (a) any
Subsidiary that is not Wholly Owned, directly or indirectly, by the Company,
(b) any Subsidiary that (i) is a Receivables Financing Subsidiary , (ii) is
prohibited by applicable Law from providing a Guarantee of the Obligations or
(iii) would require consent, approval, license or authorization from a
Governmental Authority or other Person in order to provide a Guarantee of the
Obligations, which such consent, approval, license or authorization has not been
obtained from any such Governmental Authority or other Person after the
Company’s use of commercially reasonable efforts so to obtain; and (c) any
Foreign Subsidiary, if both the Administrative Agent and the Company reasonably
determine, that the cost and the consequences (including any adverse tax
consequences) of obtaining a Guarantee from such Foreign Subsidiary is excessive
in relation to the benefits afforded thereby.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Company under Section 11.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii) and (e) any Taxes imposed under FATCA (or any
amended or successor version of FATCA that is substantively comparable and not
materially more onerous to comply with). Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e)(i).
     “Existing Indentures” means, collectively, the 2002 Indenture and the 2006
Indenture.
     “Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 1.01(d).
     “Existing Loan Agreement” means that certain Loan and Security Agreement
dated as of September 2, 2009 among the Company and certain of its Subsidiaries,
as borrowers, certain Subsidiaries

17



--------------------------------------------------------------------------------



 



of the Company party thereto, as guarantors, the lenders party thereto and Wells
Fargo Bank, National Association, as agent.
     “Extended Letter of Credit” has the meaning specified in
Section 2.03(a)(ii).
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately following such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
following Business Day, and (b) if no such rate is so published on such
immediately following Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.
     “Fee Letters” means the collective reference to (a) that certain fee letter
agreement dated as of June 1, 2011 among the Company, Bank of America and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, (b) that certain fee letter
agreement dated as of June 7, 2011 among the Company, J.P. Morgan Securities LLC
and JPMorgan Chase Bank, (c) that certain fee letter agreement dated as of
June 7, 2011 among the Company, Wells Fargo Securities, LLC and Wells Fargo
Bank, National Association and (d) that certain fee letter agreement dated as of
June 7, 2011 among the Company, SunTrust Robinson Humphrey, Inc. and SunTrust
Bank.
     “First-Tier Foreign Subsidiary” means a Foreign Subsidiary all or any
portion of whose Equity Interests are owned directly by the Company or a
Domestic Guarantor.
     “Foreign Borrower” has the meaning specified in the introductory paragraph
hereto.
     “Foreign Borrower Sublimit” means, the lesser of (a) (i) with respect to
each Foreign Borrower on the Closing Date, an amount equal to the amount set
forth opposite the name of such Foreign Borrower on Schedule 1.01(b) and
(ii) with respect to each Designated Borrower, an amount agreed to by the
Administrative Agent and the Company and set forth in the Designated Borrower
Notice applicable to such Designated Borrower and (b) the Aggregate Commitments.
The Foreign Borrower Sublimits are part of, and not in addition to, the
Aggregate Commitments.
     “Foreign Guarantors” means, collectively, each Foreign Subsidiary that is
party to the Foreign Guaranty, whether on the Closing Date, as a result of
compliance with Section 6.14 or otherwise.
     “Foreign Guaranty” means that certain guaranty agreement made by Foreign
Guarantors in favor of the Administrative Agent and the Secured Parties pursuant
to which the Foreign Guarantors Guarantee the Foreign Obligations, substantially
in the form of Exhibit F-2.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such

18



--------------------------------------------------------------------------------



 



a Lender when acting in the capacity of an L/C Issuer). For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
     “Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Obligor arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
     “Foreign Pledges” means, collectively, each of the pledge agreements
entered into by the Company, a Domestic Subsidiary and, if applicable, the
First-Tier Foreign Subsidiary, in favor of the Administrative Agent for the
benefit of the Secured Parties, which grants a Lien on the Equity Interests of
any First-Tier Foreign Subsidiary that is a Foreign Borrower or a Foreign
Guarantor owned by the Company or such Domestic Subsidiary, governed by the Laws
of the jurisdiction in which such First-Tier Foreign Subsidiary is organized.
     “Foreign Subsidiary” means any Subsidiary that (a) is organized under the
laws of a jurisdiction other than the United States, or a state or political
subdivision thereof including the District of Columbia, (b) is a Subsidiary of a
Subsidiary described in clause (a) or (c) is organized under the laws of the
United States or a state or political subdivision thereof including the District
of Columbia that is a disregarded entity for purposes of the Code and all of or
substantially all of the assets of which consist of Equity Interest of one or
more Subsidiaries described in clause (a) above.
     “Foreign Swing Line Loan” has the meaning specified in Section 2.04(a).
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to each L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such L/C Issuer, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing,

19



--------------------------------------------------------------------------------



 



regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guaranties” means, collectively, the Domestic Guaranty and the Foreign
Guaranty.
     “Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantors.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedge Bank” means any Person that, at the time it enters Swap Contract is
a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.
     “IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
     “Increase Effective Date” has the meaning specified in Section 2.16(c).
     “Incremental Increase” has the meaning specified in Section 2.16(a).
     “Incremental Term Loan” has the meaning specified in Section 2.16(a).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

20



--------------------------------------------------------------------------------



 



     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby, but excluding commercial), bankers’
acceptances (including any bankers’ acceptances arising from the drawing of
commercial letters of credit), bank guaranties, surety bonds and similar
instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and payable in accordance with customary trade practices);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that in the case of Indebtedness which has not been assumed
by such Person, the amount of the Indebtedness of such Person under this clause
(e) shall be deemed to be the lesser of (i) the fair market value of the
property subject to such Lien and (ii) the aggregate principal amount of the
Indebtedness of such other Person secured thereby;
     (f) capital leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December, with the first such date being
the last Business Day of September, 2011, and the Maturity Date.

21



--------------------------------------------------------------------------------



 



     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately following Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Restricted Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

22



--------------------------------------------------------------------------------



 



     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America, each other Lender that is listed on the
signature pages hereto as an “L/C Issuer” and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(m) hereof, each in its respective
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder (whether pursuant to Section 2.03(m), 2.03(n), 9.06,
11.06 or otherwise), but excluding any Lender that resigns or is removed as an
L/C Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations with respect to Letters of Credit after
such resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.
     “L/C Issuer Sublimit” means with respect to each L/C Issuer on the Closing
Date, an amount equal to the amount set forth opposite the name of such L/C
Issuer on Schedule 1.01(e), as such amount may be changed after the Closing Date
in a written agreement between the Company and such L/C Issuer (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution) and (b) with respect to any Lender becoming a L/C Issuer after the
Closing Date, such amount as may be separately agreed in writing between such
L/C Issuer and the Company from time to time (which such agreement shall be
promptly delivered to the Administrative Agent upon execution), provided that
the L/C Issuer Sublimit with respect to any Person that ceases to be an L/C
Issuer for any reason pursuant to the terms hereof shall be $0 (subject to the
Letters of Credit of such Person remaining outstanding in accordance with the
provisions hereof).
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The L/C Obligations of (a) any Lender at any
time shall be its Applicable Percentage of the total L/C Obligations at such
time, and (b) any particular L/C Issuer at any time shall mean the L/C
Obligations allocable to Letters of Credit issued by such L/C Issuer.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time
generally in use by an L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).

23



--------------------------------------------------------------------------------



 



     “Letter of Credit Fee” has the meaning specified in Section 2.03(h).
     “Letter of Credit Sublimit” means the lesser of (a) $250,000,000 and
(b) the Aggregate Commitments. The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Limited Subsidiary” means a Restricted Subsidiary of the Company
designated as such on Schedule 5.12 or the most recent Compliance Certificate
delivered by the Company hereunder that (a) is not Wholly Owned by the Company,
(b) was not acquired pursuant to a Permitted Acquisition, (c) is not a Loan
Party (and not required to become a Loan Party hereunder or under any other Loan
Document), (d) is consolidated in the financial statements of the Company and
its Subsidiaries, (e) has no Subsidiaries other than Subsidiaries that are
themselves Limited Subsidiaries and (f) has no Indebtedness other than
Indebtedness permitted by Section 7.03(j).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan and, where the
context so requires, Incremental Term Loans.
     “Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, the Guaranties, each Security Instrument, each
Committed Loan Notice, each Issuer Document, each Fee Letter, and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Sections 2.03 or 2.17 of this Agreement.
     “Loan Parties” means, collectively, each Borrower and each Guarantor.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(c).
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or financial condition of the Company and its Restricted
Subsidiaries taken as a whole; (b) an impairment of the ability of any Loan
Party to perform any of its material obligations under any of the Loan Documents
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Borrower or any Guarantor
of any Loan Document to which it is a party.
     “Material Subsidiary” means:
     (a) with respect to Domestic Subsidiaries, those Subsidiaries of the
Company identified to the Administrative Agent in writing that on an individual
basis (calculated on a stand-alone basis, without giving effect to Consolidated
EBITDA or consolidated total assets (determined in accordance with GAAP), in
each case, attributable to the Subsidiaries of such identified Subsidiary)
represent (x) more than five percent (5%) of the Consolidated EBITDA of the
Company and its Domestic Subsidiaries for the four consecutive fiscal quarters
most recently ended for which financial statements have been delivered to the
Administrative Agent pursuant to Section 6.01 or (y) more than 5% the
consolidated total assets of the Company and its Domestic Subsidiaries
(determined in accordance with GAAP) as of the

24



--------------------------------------------------------------------------------



 



end of the fiscal quarter or fiscal year, as applicable, most recently ended for
which financial statements have been delivered to the Administrative Agent
pursuant to Section 6.01; provided that (i) any Domestic Subsidiary that has a
Subsidiary that is a Material Subsidiary shall itself constitute a Material
Subsidiary, and (ii) in the event that the Domestic Subsidiaries that are
Material Subsidiaries (after giving effect to clause (i) of this proviso and any
other designation pursuant to this clause (ii) of this proviso, but excluding
Excluded Subsidiaries and Limited Subsidiaries), when combined with the Company
(on a standalone basis), at any time represent less than ninety percent (90%) of
(x) the Consolidated EBITDA of the Company and its Domestic Subsidiaries
(calculated solely for the Company and its Domestic Subsidiaries that are not
Excluded Subsidiaries or Limited Subsidiaries) for the four consecutive fiscal
quarters most recently ended for which financial statements have been delivered
to the Administrative Agent pursuant to Section 6.01 or (y) the consolidated
total assets (determined in accordance with GAAP) of the Company and its
Domestic Subsidiaries (other than Excluded Subsidiaries and Limited
Subsidiaries) as of the end of the fiscal quarter or fiscal year, as applicable,
most recently ended for which financial statements have been delivered to the
Administrative Agent pursuant to Section 6.01, the Company shall designate
additional Domestic Subsidiaries as Material Subsidiaries in accordance with
Section 2.19(a) so that the thresholds in this proviso shall have been
satisfied; and
     (b) with respect to Foreign Subsidiaries, any Foreign Subsidiary that is
designated as such by the Company in a writing executed by a Responsible Officer
of the Company and delivered to the Administrative Agent.
     For the avoidance of doubt, for purposes of calculations of Consolidated
EBITDA in this definition such calculations shall be made with respect solely to
the Company and its Domestic Subsidiaries (and, as provided herein, further
excluding Excluded Subsidiaries and Limited Subsidiaries) notwithstanding
anything to the contrary in the definition of Consolidated EBITDA.
     “Maturity Date” means July 8, 2016; provided that if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.
     “Maximum Foreign Borrower Sublimit” means the lesser of (a) $700,000,000
and (b) the Aggregate Commitments. The Maximum Foreign Borrower Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Mohawk Foreign” has the meaning specified in the introductory paragraph
hereto, having its registered at 10B, Rue des Mérovingiens, L-8070 Bertrange,
Grand Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B-147.820 and having a corporate capital of EUR
72,995,850.
     “Mohawk International” has the meaning specified in the introductory
paragraph hereto, having its registered at 10B, Rue des Mérovingiens, L-8070
Bertrange, Grand Duchy of Luxembourg, registered with the Luxembourg Register of
Commerce and Companies under number B-110.608 and having a corporate capital of
EUR 13,175.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Moody’s Rating” means the corporate family rating or the senior unsecured
rating, whichever is in effect at such time (or any substantially similar
successor rating, however styled) of the Company and its Subsidiaries issued by
Moody’s.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make

25



--------------------------------------------------------------------------------



 



contributions, or during the preceding five plan years, has made or been
obligated to make contributions on behalf of participants who are or were
formerly employed by any of them.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
     “Net Cash Proceeds” means with respect to any issuance and sale of common
Equity Interests, the gross cash proceeds received by any Loan Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.
     “Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender to any Borrower, substantially in the form
of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to Committed Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; (b) with respect to Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date; and (c) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

26



--------------------------------------------------------------------------------



 



     “Overnight Rate” means, for any day,
     (a) with respect to any amount denominated in Dollars, the greater of
(i) the Federal Funds Rate and (ii) an overnight rate determined by the
Administrative Agent, the applicable L/C Issuer, or the Swing Line Lender, as
the case may be, in accordance with banking industry rules on interbank
compensation; and
     (b) with respect to any amount denominated in an Alternative Currency, the
greater of (i) an overnight rate determined by the Administrative Agent, the
applicable L/C Issuer, or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation or (ii) the
rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent, the applicable L/C Issuer, or
the Swing Line Lender, as the case may be, in the applicable offshore interbank
market for such currency to major banks in such interbank market.
     “Participant” has the meaning specified in Section 11.06(d).
     “Participant Register” has the meaning specified in Section 11.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans or Multiemployer Plans, as applicable, and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Company and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.
     “Permitted Acquisition” means any non-hostile acquisition by the Company or
any of its Restricted Subsidiaries in the form of an acquisition of any Person
or all or substantially all of the business or a line of business of any Person
(whether by the acquisition of all of the Equity Interests of such Person, all
or substantially all assets of such Person or any combination thereof) if such
acquisition meets all of the following requirements:
     (a) the Person or business to be acquired, upon its acquisition, shall be
(or be a part of) a Restricted Subsidiary in a line of business permitted under
Section 7.07 and (i) if such Person is a Domestic Subsidiary that is a Material
Subsidiary and not an Excluded Subsidiary, such Person shall comply with
Section 6.14(b) and (c) (in each case, within the timeframe provided therein) or
(ii) if such Person is a Foreign Subsidiary and is required to do so under
Section 6.14(d) or Section 7.04(c) (in each case, within the timeframe provided
therein), such Person shall take all such actions and provide such documentation
as reasonably requested by the Administrative Agent in order for such Person to
become a Foreign Guarantor;

27



--------------------------------------------------------------------------------



 



     (b) if such transaction is a merger or consolidation such transaction shall
comply with Section 7.04(c);
     (c) evidence reasonably satisfactory to the Administrative Agent of
compliance on a pro forma basis (both immediately prior to consummation of such
acquisition and immediately after giving effect thereto and any Indebtedness
incurred, assumed and/or repaid in connection therewith) with each of the
financial covenants contained in Section 7.12;
     (d) except in the case of an acquisition the consideration for which
consists solely of Equity Interests of the Company, the Available Liquidity
shall be no less than $150,000,000 immediately after giving effect to any such
acquisition (and any Borrowings in connection therewith); and
     (e) no Default shall have occurred and be continuing both immediately
before and immediately after giving effect to such acquisition and any
Indebtedness incurred or assumed in connection therewith.
     “Permitted Holders” means: (a) any of (or any combination of) Jeffrey S.
Lorberbaum and his siblings (whether natural or adopted); (b) any of the
immediate family members of any individual referred to in clause (a) consisting
of such individual’s spouse and lineal descendants (whether natural or adopted);
(c) any trusts established for the sole benefit of any of the foregoing
individuals; and (d) any corporation, partnership, limited liability company or
other legal entity of which all of the outstanding Equity Interests are owned
directly or indirectly, by any of the Persons (or any combination of the
Persons) referred to in clauses (a) through (c) above.
     “Permitted Pari Passu Indebtedness” means Indebtedness of any of the Loan
Parties in the form of one or more loan facilities incurred after the Closing
Date; provided that such Indebtedness shall be subject to each of the following
conditions:
     (a) the aggregate initial principal amount of such Indebtedness incurred
since the Closing Date shall not at any time exceed $850,000,000 minus the
aggregate initial principal amount of all Incremental Increases incurred
hereunder;
     (b) immediately before and after giving effect to each incurrence of such
Indebtedness, the Company and its Restricted Subsidiaries are in pro forma
compliance with the financial covenants contained in Section 7.12 and no Default
shall have occurred and be continuing;
     (c) such Indebtedness is secured on a pari passu basis with the Obligations
by a Lien solely on the Collateral securing the Obligations on terms reasonably
satisfactory to the Administrative Agent, including an intercreditor agreement,
which shall include provisions substantially similar to those in Article X, and
other additional documentation, in each case, reasonably satisfactory to the
Administrative Agent;
     (d) the covenants, defaults and other similar non-economic provisions
applicable to any such Indebtedness shall not (i) in the reasonable
determination of the Administrative Agent, be materially less favorable to the
Lenders than the terms of the then existing Loan Documents without the express
written consent of the Required Lenders or (ii) contravene any of the terms of
the then existing Loan Documents;
     (e) no more than $100,000,000 of the aggregate principal amount of such
Indebtedness incurred since the Closing Date may have a maturity earlier than
the Maturity Date; and
     (f) no Subsidiary of the Company other than a Loan Party shall be
obligated, either primarily or as a guarantor or otherwise, with respect to such
Indebtedness.

28



--------------------------------------------------------------------------------



 



     “Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Restricted
Subsidiary pursuant to which it sells, conveys or contributes to capital or
otherwise transfers (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest in) Receivables
or interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing and any deposit account or
securities account into which collections in respect of the foregoing may be
deposited (collectively, the “Related Assets”), all of which such sales,
conveyances, contributions to capital or transfers shall be made by the
transferor for fair value as reasonably determined by the Company (calculated in
a manner typical for such transactions including a fair market discount from the
face value of such Receivables) (a) to a trust, partnership, corporation or
other Person (other than the Company or any Subsidiary (other than any
Receivables Financing Subsidiary)), which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than any Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any
Receivables Financing Subsidiary followed by a pledge of the transferred
Receivables and Related Assets to secure Indebtedness incurred by the
Receivables Financing Subsidiary), and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Receivables Financing, and (ii) periodic transfers or pledges of Receivables
and/or revolving transactions in which new Receivables and Related Assets, or
interests therein, are transferred or pledged upon collection of previously
transferred or pledged Receivables and Related Assets, or interests therein,
provided that any such transactions shall provide for recourse to any Restricted
Subsidiary (other than any Receivables Financing Subsidiary) or any Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions.
     The “amount” or “principal amount” of any Permitted Receivables Financing
shall be deemed at any time to be (1) the aggregate principal or stated amount
of the Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any Receivables
Financing Subsidiary) in connection with its purchase of Receivables less the
amount of collections received by the Company or any Restricted Subsidiary in
respect of such Receivables and paid to such buyer, excluding any amounts
applied to purchase fees or discount or in the nature of interest.
     “Permitted Receivables Financing Date” means any date on which (a) both
(i) the Moody’s Rating is Baa3 (with a stable outlook or better) or higher and
(ii) the S&P Rating is BBB- (with a stable outlook or better) or higher, (b) no
Default exists, and (c) a Responsible Officer of the Company has certified each
of the foregoing to the Administrative Agent.

29



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for participants who are current
or former employees of the Company or any such Plan to which the Company is
required to contribute on behalf of such participants.
     “Platform” has the meaning specified in Section 6.02.
     “Pledge Agreement” means the Pledge Agreement dated as of the date hereof
by the Company and the Domestic Guarantors in favor of the Administrative Agent
for the benefit of the Secured Parties, substantially in the form of
Exhibit G-2.
     “PMP” means a professional market party as defined in the Dutch Financial
Supervision Act (“Wet op het financieel toezicht”).
     “Public Lender” has the meaning specified in Section 6.02.
     “Receivables” means accounts receivable (including all rights to payment
created by or arising from the sale of goods, lease of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).
     “Receivables Financing Subsidiary” means any Wholly Owned Subsidiary of the
Company which is the transferee of Receivables in connection with, and the
borrower under, a Permitted Receivables Financing.
     “Refinancing Indebtedness” means with respect to any particular outstanding
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness the proceeds of
which are used to refinance, refund, renew or extend such Refinanced
Indebtedness; provided that (i) the amount of such refinancing, refunding,
renewing or extending Indebtedness does not exceed the outstanding amount of the
Refinanced Indebtedness except by an amount equal to a reasonable premium or
other reasonable amount paid, and reasonable fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (ii) the final maturity date and weighted
average life thereof shall not be prior to or shorter than that of the
Refinanced Indebtedness, (iii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Refinanced Indebtedness and the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the interest rates then prevailing in the
applicable market for similar Indebtedness for Persons of similar credit quality
and (iv) such refinancing, refunding, renewing or extending Indebtedness shall
not constitute an obligation of any Restricted Subsidiary that shall not have
been an obligor in respect of such Refinanced Indebtedness, and shall not
constitute an obligation of the Company if the Company shall not have been an
obligor in respect of such Refinanced Indebtedness and, in each case, shall
constitute an obligation of such Restricted Subsidiary or of the Company only to
the extent of their obligations in respect of such Refinanced Indebtedness.
     “Register” has the meaning specified in Section 11.06(c).
     “Related Assets” has the meaning specified in the definition of Permitted
Receivables Financing.

30



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, Lenders holding in the aggregate more than
50% of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), but excluding the Outstanding Amount of any
Incremental Term Loans and (b) aggregate unused Commitments; provided that the
unused Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest of
the Company or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Person
thereof), (c) any cancellation, forgiveness, payment, prepayment, redemption or
acquisition for value (including, without limitation, (i) by way of depositing
with any trustee with respect thereto money or securities before due for the
purpose of paying when due and (ii) at the maturity thereof) of any subordinated
Indebtedness or any notes or other Indebtedness issued pursuant to the Existing
Indentures (other than (x) refinancing, refunding, renewals or extensions
thereof permitted pursuant to Section 7.03 and (y) so long as no Default has
occurred and is continuing, the payment of interest, expenses and indemnities in
respect thereof (other than any such payments expressly prohibited by the
subordination terms, if any, thereof)).

31



--------------------------------------------------------------------------------



 



     “Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.
     “Revaluation Date” means:
     (a) with respect to any Loan, each of the following: (i) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency or
a Foreign Swing Line Loan, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02,
(iii) such periodic intervals (no more frequent than monthly) as the
Administrative Agent shall determine or the Swing Line Lender or the Required
Lenders shall require and (iv) such other times as the Administrative Agent
shall reasonably deem necessary in connection with the administration of this
Agreement; and
     (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (iv) in the
case of the Existing Letters of Credit, the Closing Date, (v) such periodic
intervals (no more frequent than monthly) as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required Lenders shall require and
(vi) such other times as the Administrative Agent shall reasonably deem
necessary in connection with the administration of this Agreement.
     “Revolving Credit Increase” has the meaning specified in Section 2.16(a).
     “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “S&P Rating” means the corporate rating (or any substantially similar
successor rating, however styled) of the Company and its Subsidiaries issued by
S&P.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
     “Sanctioned Person” means a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn
     /index.html, or as otherwise published from time to time.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

32



--------------------------------------------------------------------------------



 



     “Secured Hedge Agreement” means any Swap Contract that is entered into by
and between any Loan Party and any Hedge Bank.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Cash Management Banks, each L/C Issuer, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Security Instruments.
     “Security Agreement” means the Security Agreement dated as of the date
hereof by the Company and the Domestic Guarantors in favor of the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit G-1.
     “Security Instruments” means, collectively, the Security Agreement, the
Pledge Agreement, the Foreign Pledges and all other agreements (including
joinder agreements, control agreements (if any), supplements, collateral
assignments and similar agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which the Company, any
Subsidiary or other Person shall grant or convey to the Administrative Agent
(for the benefit of the Secured Parties) a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations or any other obligation under any Loan Document.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
     “Specified Foreign Borrower” means (a) each of the Foreign Borrowers as of
the Closing Date and (b) each other Designated Borrower that is approved as a
“Specified Foreign Borrower” by the Swing Line Lender in its reasonable
discretion.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent, the Swing Line Lender with notice thereof to the Administrative Agent or
the applicable L/C Issuer with notice thereof to the Administrative Agent to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent, the Swing Line
Lender or such L/C Issuer if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

33



--------------------------------------------------------------------------------



 



     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America (or its Applicable Designee) in
its capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means the lesser of (a) $100,000,000 and (b) the
Aggregate Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

34



--------------------------------------------------------------------------------



 



     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Tax Incentive Program” means any city, county or state tax abatement or
reduction program pursuant to which a Person transfers property to an industrial
development authority or other governmental or quasi-governmental entity for the
principal purpose of obtaining a full or partial abatement or reduction in real
and/or personal property taxes.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Threshold Amount” means $50,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan.
     “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means each Foreign Subsidiary of the Company that
becomes an Unrestricted Subsidiary in accordance with Section 2.19(b) (until
such time, if ever, that such Foreign Subsidiary is re-designated as a
Restricted Subsidiary in accordance with Section 2.19(b)(ii)).
     “Wholly Owned” means, with respect to any direct or indirect Subsidiary of
any Person, that 100% of the Equity Interest with ordinary voting power issued
by such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be

35



--------------------------------------------------------------------------------



 



construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section and Article headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement or any other Loan Document shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Restricted Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 on financial liabilities shall be disregarded.
     (b) Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request in a written notice to the Administrative
Agent, the Administrative Agent, the Lenders and the Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP without giving effect to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement and the other Loan Documents or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP; provided further
that for purposes of calculating the covenants under this Agreement or any other
Loan Document, any obligations of a Person under a lease (whether existing on
the Closing Date or entered into thereafter) that is not (or would not be)
required to be classified and accounted for as a capitalized lease on a balance
sheet of such Person prepared in accordance with GAAP as in effect on the
Closing Date shall not be treated as a capitalized lease pursuant to this
Agreement or the other Loan Documents solely as a result of (x) the adoption of
changes in GAAP after the Closing Date (including, for the avoidance of doubt,
any changes in GAAP as set forth in the FASB exposure draft issued on August 17,
2010 (as the same may be amended from time to time)) or (y) changes in the
application of GAAP after the Closing Date (including the avoidance of doubt,
any changes as set forth in the FASB exposure draft issued on August 17, 2010
(as the same may be amended from time to time)).

36



--------------------------------------------------------------------------------



 



     1.04 Rounding. Any financial ratios required to be maintained by the
Company or any Restricted Subsidiary pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
     1.05 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent, the Swing Line Lender or the applicable L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer (as the case may be).
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan, Foreign Swing Line Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent, the Swing Line Lender or the applicable
L/C Issuer, as the case may be.
     1.06 Additional Alternative Currencies.
     (a) The Company may from time to time request that Eurocurrency Rate Loans
and/or Foreign Swing Line Loans be made, and/or Letters of Credit be issued, in
a currency other than those specifically listed in the definition of
“Alternative Currency” or, in the case of Foreign Swing Line Loans, listed in
Section 2.04(a); provided that such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the written
approval of the Administrative Agent and all the Lenders; in the case of any
such request with respect to the making of Foreign Swing Line Loans, such
request shall be subject to the written approval of the Administrative Agent and
the Swing Line Lender; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the written
approval of the Administrative Agent and the applicable L/C Issuer that will be
issuing Letters of Credit in such currency.
     (b) Any such request shall be made by the Company (i) in the case of any
such request pertaining to Eurocurrency Rate Loans, to the Administrative Agent,
(ii) in the case of any such request pertaining to Foreign Swing Line Loans, to
the Administrative Agent and the Swing Line Lender and (iii) in the case of any
such request pertaining to Letters of Credit, to the Administrative Agent and
each L/C Issuer, in each case, not later than 11:00 a.m., 15 Business Days prior
to the date of the desired Credit Extension (or such other time or earlier date
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable L/C Issuer, or in the
case of any such request pertaining to Foreign Swing Line Loans, the Swing Line
Lender, in each case, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the

37



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly notify each Lender thereof. Each Lender (in
the case of any such request pertaining to Eurocurrency Rate Loans), the Swing
Line Lender (in the case of any such request pertaining to Foreign Swing Line
Loans) or each L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., 5
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or Foreign Swing Line Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency. With respect to Letters of Credit, only those L/C Issuers that
specifically approve such requested currency shall be obligated to provide
Letters of Credit in such currency.
     (c) Any failure by a Lender, the Swing Line Lender or any applicable L/C
Issuer, as the case may be, to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender, the Swing Line Lender or such L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans or Foreign Swing Line Loans to be made or Letters of
Credit to be issued, as the case may be, in such requested currency. If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; if the Administrative Agent and the Swing Line Lender
consent to the making of Foreign Swing Line Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
hereupon be deemed for all purposes to be included in the currencies set forth
in Section 2.04(a)(ii) for Swing Line Borrowings by Foreign Borrowers pursuant
to Foreign Swing Line Loans requested; and if the Administrative Agent and any
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances to be issued by each
such approving L/C Issuer. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.
     1.07 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

38



--------------------------------------------------------------------------------



 



     1.08 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable) in the United States.
     1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided that after giving effect to any Committed Borrowing, (i)
the Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (iii) the Outstanding Amount of
all Committed Loans made to all Foreign Borrowers plus the Outstanding Amount of
all Foreign Swing Line Loans shall not exceed the Maximum Foreign Borrower
Sublimit and (iv) with respect to each individual Foreign Borrower, the
Outstanding Amount of all Committed Loans made to such Foreign Borrower plus the
Outstanding Amount of all Foreign Swing Line Loans made to such Foreign Borrower
shall not exceed the Foreign Borrower Sublimit applicable to such Foreign
Borrower. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; provided that each Committed Loan denominated in an Alternative
Currency shall be a Eurocurrency Rate Loan.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans made to the Company and denominated in Dollars to Base
Rate Committed Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency (including, without limitation, Australian
Dollars)) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing by the Company of Base Rate Committed Loans.
Upon receipt of such notice the Administrative Agent shall give prompt notice to
the Lenders of such request. Each telephonic notice by the Company pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of, conversion to or continuation of

39



--------------------------------------------------------------------------------



 



Eurocurrency Rate Loans denominated in an Alternative Currency shall be in a
principal amount of the applicable Alternative Currency Equivalent of $5,000,000
or a whole multiple of the applicable Alternative Currency Equivalent of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Committed Loans to be
borrowed, and (vii) the name of the applicable Borrower. If the Company fails to
specify a currency in a Committed Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars. If the Company fails to
specify a Type of Committed Loan in a Committed Loan Notice, then in the case of
Loans requested to be made in Dollars to the Company, the applicable Committed
Loans shall be made as Base Rate Loans, and in all other cases the applicable
Committed Loans shall be made as Eurocurrency Rate Loans with an Interest Period
of one month. If the Company fails to give a timely notice requesting a
conversion or continuation of Eurocurrency Rate Loans such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds in the applicable
currency of such Committed Borrowing at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Committed
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Committed Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction (or waiver in accordance with Section 11.01) of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Company or the other applicable Borrower,
as promptly as reasonably practicable, in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company on behalf of
the applicable Borrower; provided that if, on the date the Committed Loan Notice
with respect to such Borrowing denominated in Dollars is given by the Company,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and,
second, shall be made available to the applicable Borrower as provided above.

40



--------------------------------------------------------------------------------



 



     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
     (d) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies
applicable to such L/C Issuer for the account of the Company or any of its
Restricted Subsidiaries, and to amend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Restricted Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Outstandings shall
not exceed the Aggregate Commitments, (x) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (y) the Outstanding Amount of all L/C Obligations
shall not exceed the Letter of Credit Sublimit and (z) the Outstanding Amount of
the L/C Obligations of any L/C Issuer shall not exceed the L/C Issuer Sublimit
of such L/C Issuer. Each request by the Company for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Company that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
     (ii) The L/C Issuer shall not issue a Letter of Credit, if:

41



--------------------------------------------------------------------------------



 



     (A) the expiry date of such Letter of Credit would occur more than twelve
months after the date of issuance, unless the Required Lenders have approved
such expiry date; or
     (B) the expiry date of such Letter of Credit would occur after the Letter
of Credit Expiration Date unless the applicable L/C Issuer has approved such
later expiry date (in which case, such Letter of Credit shall be an “Extended
Letter of Credit”), it being acknowledged and agreed that each such Extended
Letter of Credit shall be Cash Collateralized in accordance with Section 6.16.
     (iii) The L/C Issuer shall not be under any obligation to issue a Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
     (D) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency applicable to such L/C Issuer;
     (E) such L/C Issuer does not, as of the issuance date of the requested
Letter of Credit (and as a general matter), issue Letters of Credit in the
requested currency;
     (F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either such Letter of Credit or such Letter of Credit and
all other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
     (G) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
     (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

42



--------------------------------------------------------------------------------



 



     (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
     (vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers or any of them.
     (b) Procedures for Issuance and Amendment of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such shorter period of time as the Administrative Agent and such L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to such L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may reasonably require. Additionally, the Company shall furnish to such L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.

43



--------------------------------------------------------------------------------



 



     Immediately upon the issuance of each Letter of Credit (or on the Closing
Date in the case of the Existing Letters of Credit), each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Letter of Credit.
     (iii) If the Company so requests in the applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (or with respect to an Extended Letter of
Credit, the expiry date set forth in such Extended Letter of Credit); provided
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall
promptly notify (any such notification, a “Drawing Notice”) the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the applicable L/C Issuer
in such Alternative Currency, unless (A) such L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the applicable L/C Issuer promptly following receipt
of the notice of drawing that the Company will reimburse the applicable L/C
Issuer in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the applicable
L/C Issuer shall notify the Company of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. The Company shall
reimburse, or shall cause the applicable Restricted Subsidiary to reimburse,
such L/C Issuer of the Letter of Credit in an amount equal to the amount of such
drawing and in the applicable currency no later than (x) 2:00 p.m. on the same
Business Day that the Company receives a Drawing Notice from such L/C

44



--------------------------------------------------------------------------------



 



Issuer if such Drawing Notice is received by the Company by 1:00 p.m. and
(y) 11:00 a.m. on the immediately following Business Day if the Company receives
a Drawing Notice from such L/C Issuer after 1:00 p.m. If neither the Company nor
any Restricted Subsidiary so reimburses such L/C Issuer of the Letter of Credit
by the applicable time specified in the immediately preceding sentence, such L/C
Issuer shall promptly notify the Administrative Agent of such failure to
reimburse and of the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
Administrative Agent shall promptly notify each Lender of amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on such date in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by any L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Company in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until a Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each

45



--------------------------------------------------------------------------------



 



Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Company of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Company to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     (e) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

46



--------------------------------------------------------------------------------



 



     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
     The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will notify the applicable L/C Issuer as promptly as practicable but in no event
later than 2 Business Days following the receipt by a Responsible Officer of a
copy of such Letter of Credit or amendment provided by the Administrative Agent
or the applicable L/C Issuer. The Company shall be conclusively deemed to have
waived any such claim against the applicable L/C Issuer and its correspondents
unless such notice is given as aforesaid.
     (f) Role of L/C Issuers. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Company’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such

47



--------------------------------------------------------------------------------



 



clauses to the contrary notwithstanding, the Company may have a claim against
the applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the applicable L/C Issuer’s willful misconduct or gross
negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.
     (h) Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount then available to be drawn under such Letter of Credit;
provided that any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which neither the
Company nor such Defaulting Lender has provided Cash Collateral satisfactory to
the applicable L/C Issuer pursuant to this Section 2.03 or 2.17 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.18(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be
(i) due and payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit (or in the case of the Existing Letters of
Credit, after the end of September, 2011), on the Letter of Credit Expiration
Date and thereafter on demand and (ii) computed on a quarterly basis in arrears.
If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit, at
the rate per annum specified in the Fee Letter of the applicable institution
acting as a L/C Issuer or as otherwise agreed between such L/C Issuer and the
Company, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit (or in the case of the Existing Letters of Credit, after the end of
September, 2011), on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay

48



--------------------------------------------------------------------------------



 



directly to the applicable L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the applicable L/C Issuer relating to letters of
credit as from time to time in effect and charged to its customers generally.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Cash Collateral Event. Without limiting Section 2.17, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations that are not Cash Collateralized by the Company or
another Borrower at such time exceeds 105% of the Letter of Credit Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Company shall Cash Collateralize the L/C Obligations in an amount equal to the
amount by which the Outstanding Amount of all L/C Obligations that are not Cash
Collateralized by the Company or another Borrower exceeds the Letter of Credit
Sublimit. The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations. All such Cash Collateral shall be granted, provided and maintained
in accordance with Section 2.17.
     (l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse, or to cause the applicable Restricted
Subsidiary to reimburse, the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Company and that the Company’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
     (m) Additional L/C Issuers. In addition to Bank of America and each L/C
Issuer listed on the signature pages hereto as an “L/C Issuer,” the Company may
from time to time, with notice to the Lenders and the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and the applicable Lender being so appointed, appoint additional Lenders to be
L/C Issuers hereunder, provided that the total number of L/C Issuers at any time
shall not exceed four Lenders. Upon the appointment of a Lender as a L/C Issuer
hereunder such Person shall become vested with all of the rights, powers,
privileges and duties of a L/C Issuer hereunder.
     (n) Removal of L/C Issuers. The Company may at any time remove any Lender
from its role as an L/C Issuer hereunder upon not less than 30 days prior notice
to such L/C Issuer (or such shorter period of time as may be acceptable to such
L/C Issuer); provided that such removed L/C Issuer shall retain all the rights,
powers, privileges and duties of a L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its removal as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Without
limiting the foregoing, upon the removal of a Lender as an L/C Issuer hereunder,
the Company may, or at the request of such removed L/C Issuer the Company shall
use commercially reasonable efforts to, arrange for one or more of the other L/C
Issuers to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such removed L/C Issuer and outstanding at the time of
such removal, or make other arrangements satisfactory to the removed L/C Issuer
to effectively cause another L/C Issuer to assume the obligations of the removed
L/C Issuer with respect to any such Letters of Credit.
     (o) Reporting of Letter of Credit Information and L/C Issuer Sublimit. At
any time that there is more than one L/C Issuer, then (i) on the last Business
Day of each calendar month, (ii) on each date

49



--------------------------------------------------------------------------------



 



that a Letter of Credit is amended, terminated or otherwise expires, (iii) on
each date that an L/C Credit Extension occurs with respect to any Letter of
Credit, and (iv) upon the request of the Administrative Agent, each L/C Issuer
(or, in the case of part (ii), (iii) or (iv), the applicable L/C Issuer) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such L/C Issuer) with respect to each
Letter of Credit issued by such L/C Issuer that is outstanding hereunder. In
addition, each L/C Issuer shall provide notice to the Administrative Agent of
its L/C Issuer Sublimit, or any change thereto, promptly upon it becoming a L/C
Issuer or making any change to its L/C Issuer Sublimit. No failure on the part
of any L/C Issuer to provide such information pursuant to this Section 2.03(o)
shall limit the obligation of the Company or any Lender hereunder with respect
to its reimbursement and participation obligations, respectively, pursuant to
this Section 2.03.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (i) to the
Company, in Dollars (each such loan to the Company, a “Domestic Swing Line
Loan”) and (ii) in Dollars, Euros, Sterling or another Alternative Currency
approved for such purpose by the Swing Line Lender pursuant to Section 1.06 to
any Specified Foreign Borrower (each such loan to any Specified Foreign
Borrower, a “Foreign Swing Line Loan” and, collectively with the Domestic Swing
Line Loans, the “Swing Line Loans”) from time to time on any Business Day during
the Availability Period; provided that after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Aggregate Commitments,
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, (iii) the
Outstanding Amount of the Swing Line Loans shall not exceed the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment and (iv) in the case of any Foreign Swing Line Loan,
the Outstanding Amount of Loans made to all of the Foreign Borrowers shall not
exceed the Maximum Foreign Borrower Sublimit and the Outstanding Amount of all
Loans made to each Foreign Borrower shall not exceed the Foreign Borrower
Sublimit applicable to such Foreign Borrower, and provided, further, that
neither the Company nor any Specified Foreign Borrower shall use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest as
set forth in Section 2.08. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures.
     (i) Domestic Swing Line Loans. Each Swing Line Borrowing of a Domestic
Swing Line Loan shall be made upon the Company’s notice to the Swing Line Lender
and the Administrative Agent (at the Administrative Agent’s Office with respect
to Dollars), which may be given by telephone. Each such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the requested borrowing date, and shall specify (A) the amount to be
borrowed, which shall be a minimum of $100,000 and (B) the requested

50



--------------------------------------------------------------------------------



 



borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing of Domestic Swing Line Loans (x) directing the
Swing Line Lender not to make such Domestic Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (y) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Domestic
Swing Line Loan available to the Company.
     (ii) Foreign Swing Line Loans. Each Swing Line Borrowing of a Foreign Swing
Line Loan shall be made upon the applicable Specified Foreign Borrower’s
delivery of a written Swing Line Loan Notice, appropriately completed and signed
by a Responsible Officer of the applicable Specified Foreign Borrower (delivered
at the Administrative Agent’s Office with respect to the requested currency of
such Foreign Swing Line Loan). Each such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 10:00 a.m. (London time)
on the requested borrowing date, and shall specify (A) the amount to be
borrowed, which shall be in a minimum of the Alternative Currency Equivalent of
$500,000, (B) the currency of the Foreign Swing Line Loans to be borrowed,
(C) the name of the applicable Specified Foreign Borrower, and (D) the requested
borrowing date, which shall be a Business Day. Unless the Swing Line Lender has
received notice from the Administrative Agent (including at the request of any
Lender) prior to 11:00 a.m. (London time) on the date of the proposed Swing Line
Borrowing (1) directing the Swing Line Lender not to make such Foreign Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (2) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
12:00 p.m. (London time) on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Foreign Swing Line Loan available to the
applicable Specified Foreign Borrower.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Company or the applicable Specified Foreign Borrower (each of
which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make (x) a Base Rate Committed Loan, in respect of
Domestic Swing Line Loans and (y) a Eurocurrency Rate Loan, in respect of
Foreign Swing Line Loans, in each case, in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans or Eurocurrency
Rate Loans, as applicable, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering

51



--------------------------------------------------------------------------------



 



such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan or Eurocurrency Rate Loan, as
applicable, to the Company or to the applicable Specified Foreign Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans or Eurocurrency Rate Loans, as applicable, submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

52



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Company (on behalf of the applicable Specified
Foreign Borrower, if applicable) for interest on the Swing Line Loans. Until a
Lender funds its Base Rate Committed Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing Line
Loan, interest in respect of such Lender’s Applicable Percentage shall be solely
for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Company or the applicable
Specified Foreign Borrower shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender.
     2.05 Prepayments.
     (a) Each Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies (including, without
limitation, Australian Dollars)) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate Loans denominated in Dollars shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of the applicable Alternative Currency Equivalent of
$5,000,000 or a whole multiple of the applicable Alternative Currency Equivalent
of $1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.18, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
     (b) The Company or the applicable Specified Foreign Borrower may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i)

53



--------------------------------------------------------------------------------



 



such notice must be received by the Swing Line Lender and the Administrative
Agent not later than (A) in the case of Domestic Swing Line Loans, 1:00 p.m. on
the date of the prepayment and (B) in the case of Foreign Swing Line Loans,
10:00 a.m. (London time) on the date that is one Business Day prior to the date
of such prepayment and (ii) any such prepayment shall be in a minimum principal
amount (A) $100,000, in the case of Domestic Swing Line Loans and (B) the
applicable Alternative Currency Equivalent of $500,000, in the case of Foreign
Swing Line Loans. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     (c) If the Administrative Agent notifies the Company at any time that the
Total Outstandings that are not Cash Collateralized by the Company or another
Borrower at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment or Cash Collateralization to
an amount not to exceed 100% of the Aggregate Commitments then in effect;
provided, however, that, subject to the provisions of Section 2.03(k), the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.05(c) unless after the prepayment in full of the Loans the
Total Outstandings exceed the Aggregate Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.
     (d) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Swing Line Loans that are not Cash Collateralized by
the Company or another Borrower made to the Borrowers at such time exceeds an
amount equal to 105% of the Swing Line Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay the Swing
Line Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Swing Line
Sublimit.
     (e) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans made to Foreign Borrowers at such time exceeds
an amount equal to 105% of the Maximum Foreign Borrower Sublimit then in effect,
then, within two Business Days after receipt of such notice, the Foreign
Borrowers shall prepay Loans made to them in an aggregate amount sufficient to
reduce such Outstanding Amount of such Loans as of such date of payment to an
amount not to exceed 100% of the Maximum Foreign Borrower Sublimit.
     (f) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans made to a Foreign Borrower at such time exceeds
an amount equal to 105% of the Foreign Borrower Sublimit applicable to such
Foreign Borrower, then, within two Business Days after receipt of such notice,
such Foreign Borrower shall prepay Loans made to it in an aggregate amount
sufficient to reduce such Outstanding Amount of such Loans as of such date of
payment to an amount not to exceed 100% of the Foreign Borrower Sublimit
applicable to such Foreign Borrower.
     2.06 Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total

54



--------------------------------------------------------------------------------



 



Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit, the Maximum Foreign Borrower Sublimit, any Foreign Borrower Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage (without giving effect to any adjustments
under Section 2.18). All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.
     2.07 Repayment of Loans.
     (a) Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower and
outstanding on such date.
     (b) The Company or the applicable Specified Foreign Borrower shall repay
each Swing Line Loan made to the Company or such Specified Foreign Borrower, as
applicable, on the earlier to occur of (i) the date ten Business Days after such
Loan is made and (ii) the Maturity Date.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Loan denominated in Dollars and made to the Company as a Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Domestic Swing Line Loan shall, at the option of the
Company, bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to (A) the Base Rate plus
the Applicable Rate for Base Rate Loans or (B) the Eurocurrency Rate plus the
Applicable Rate for Eurocurrency Rate Loans and (iv) each Foreign Swing Line
Loan shall bear interest at the Overnight Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

55



--------------------------------------------------------------------------------



 



     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
     (a) Commitment Fee. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations
that are not Cash Collateralized by the Company or another Borrower, subject to
adjustment as provided in Section 2.18. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the end of September, 2011, and on the last day of the Availability Period. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
     (b) Other Fees
     (i) The Company shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
     (ii) The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
     (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent (or, if applicable, the Swing Line Lender or applicable L/C
Issuer) of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

56



--------------------------------------------------------------------------------



 



     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Company shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuers, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Company’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder for a period of thirty (30) days after the date
of the public filing of the Company’s annual audited financial statements that
include the period during which such termination and repayment occurred.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender and each L/C Issuer shall be
evidenced by one or more accounts or records maintained by such Lender or such
L/C Issuer and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
or such L/C Issuer shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders or such L/C Issuer to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any L/C Issuer and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) its Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency and
Foreign Swing Line Loans, all payments by the Borrowers hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders
(including without limitation, the Swing Line Lender) to which such payment is
owed, at the applicable Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise

57



--------------------------------------------------------------------------------



 



expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency and
Foreign Swing Line Loans shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the immediately following Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the immediately following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate otherwise applicable to the Loans comprising such Committed
Borrowing. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Company prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or any L/C Issuer hereunder that a Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in

58



--------------------------------------------------------------------------------



 



reliance upon such assumption, distribute to the Lenders or the applicable L/C
Issuer, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or the Company with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17 or Section 6.16, or (z) any

59



--------------------------------------------------------------------------------



 



payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Company or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     2.14 Designated Borrowers; Agency of Company for Foreign Borrowers.
     (a) Subject to Section 6.14(e), the Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Wholly Owned Foreign Subsidiary of the Company that
is a Restricted Subsidiary (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H-1 (a “Designated Borrower
Request and Assumption Agreement”), which shall include a proposed Foreign
Borrower Sublimit to be applicable to such Applicant Borrower. The parties
hereto acknowledge and agree that prior to any Applicant Borrower becoming
entitled to utilize the credit facilities provided for herein the Administrative
Agent shall have received on behalf of the Lenders such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required by the Administrative Agent or the Required Lenders in their
sole discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require. If the Administrative Agent and each of the Lenders agree
that an Applicant Borrower shall be entitled to be a Borrower and a Foreign
Borrower and to receive Loans hereunder in an aggregate amount not to exceed the
Foreign Borrower Sublimit to be applicable to such Foreign Borrower, then within
one (1) Business Day following the Administrative Agent’s receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit H-2 (a “Designated Borrower Notice”) to the
Company and the Lenders specifying that the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Foreign Borrower and a Borrower for all purposes
of this Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after the date such notice is delivered; provided
further, that the Lenders agree that, if at the time of designation, such
Applicant Borrower is organized under the Laws of a jurisdiction in which a
then-existing Foreign Borrower is organized, such Applicant Borrower may become
a “Designated Borrower” pursuant hereto (subject to satisfaction of the other
conditions set forth in this Section 2.14) without any requirement of further
consent from the Lenders.
     (b) The Foreign Obligations of all Foreign Borrowers (including each
Designated Borrower) shall be joint and several in nature.
     (c) Each Foreign Borrower, including each Foreign Subsidiary of the Company
that becomes a “Designated Borrower” after the Closing Date pursuant to this
Section 2.14, hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the

60



--------------------------------------------------------------------------------



 



receipt of the proceeds of any Loans made by the Lenders to any Foreign Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken by only the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Foreign Borrower.
     2.15 [Reserved].
     2.16 Increase in Commitments.
     (a) Request for Increase. The Borrowers may from time to time, request by
notice to the Administrative Agent (x) an increase in the Aggregate Commitments
(each, a “Revolving Credit Increase”) or (y) one or more term loan tranches
(each, an “Incremental Term Loan”; each Incremental Term Loan and each Revolving
Credit Increase, collectively, referred to as the “Incremental Increases”);
provided that (i) the principal amount for all such Incremental Increases in the
aggregate since the Closing Date (including the then requested Incremental
Increase) shall not exceed the Available Increase Amount, (ii) any such request
for an Incremental Increase shall be in a minimum amount of $75,000,000 (or a
lesser amount in the event such amount represents all remaining availability
under this Section), (iii) the aggregate principal amount of all Revolving
Credit Increases (including the then requested Revolving Credit Increase) shall
not exceed $300,000,000, (iv) no Revolving Credit Increase shall (A) increase
the Letter of Credit Sublimit without the consent of each L/C Issuer,
(B) increase the Swing Line Sublimit without the consent of the Swing Line
Lender, (C) increase the Maximum Foreign Borrower Sublimit by more than
two-thirds of the amount of such Revolving Credit Increase, or (D) increase the
Foreign Borrower Sublimit of any Foreign Borrower, (v) no Incremental Term Loan
shall mature earlier than the Maturity Date, and (vi) each Incremental Increase
shall constitute Obligations hereunder and shall be guaranteed and secured
pursuant to the Guaranties and the Security Instruments on a pari passu basis
with the other Obligations hereunder.
     (b) Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.16 and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other Person that qualifies as an Eligible
Assignee (each such other Person, an “Additional Lender”) pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent; provided that (i) the Administrative Agent shall have consented (in each
case, such consent not to be unreasonably withheld) to each such Lender or
proposed Additional Lender providing such Incremental Increase and (ii) in the
case of any Revolving Credit Increase, each L/C Issuer and the Swing Line Lender
shall have consented (in each case, such consent not to be unreasonably
withheld) to each such Lender or proposed Additional Lender providing such
Revolving Credit Increase if such consent by the L/C Issuers or the Swing Line
Lender, as the case may be, would be required under Section 11.06(b) for an
assignment of Committed Loans or Commitments to such Lender or proposed
Additional Lender. No Lender shall have any obligation to increase its
Commitment or participate in the Incremental Term Loan, as the case may be, and
no consent of any Lender, other than the Lenders agreeing to provide any portion
of an Incremental Increase, shall be required to effectuate such Incremental
Increase.
     (c) Effective Date and Allocations. The Administrative Agent and the
Company shall determine the effective date of any Incremental Increase (the
“Increase Effective Date”) and the final allocations therefor. The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such Incremental Increase and the Increase Effective Date.

61



--------------------------------------------------------------------------------



 



     (d) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Increase, (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists and is continuing and (C) the Company and
its Restricted Subsidiaries are in pro forma compliance with each of the
financial covenants contained in Section 7.12. To the extent that any
Incremental Increase shall take the form of an Incremental Term Loan, this
Agreement shall be amended (without the need to obtain the consent of any Lender
or any L/C Issuer other than the Lenders providing such Incremental Term Loans),
in form and substance satisfactory to the Administrative Agent, to include such
terms as are customary for a term loan commitment, including mandatory
prepayments, assignments and voting provisions; provided that the covenants,
defaults and similar non-economic provisions applicable to any Incremental Term
Loan (i) shall be no more restrictive than the corresponding terms set forth in
the then existing Loan Documents without the express written consent of the
Administrative Agent and (ii) shall not contravene any of the terms of the then
existing Loan Documents. Each Revolving Credit Increase shall have the same
terms as the outstanding Committed Loans and be part of the existing revolving
credit facilities hereunder. Upon each Revolving Credit Increase (x) each Lender
having a Commitment immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Credit Increase (each, a “Revolving Credit Increase
Lender”) in respect of such increase, and each such Revolving Credit Increase
Lender will automatically and without further act be deemed to have assumed, a
portion of such Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans, will, in each case, equal
each Lender’s Applicable Percentage (after giving effect to such increase in the
Commitments) and (y) if, on the date of such increase there are any Committed
Loans outstanding, such Committed Loans shall, on or prior to the effectiveness
of such Revolving Credit Increase, be prepaid from the proceeds of additional
Committed Loans made hereunder (reflecting such increase in Commitments), which
prepayment shall be accompanied by any amounts required to be paid pursuant to
Section 3.05 to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from such Revolving
Credit Increase.
     (e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
     2.17 Cash Collateral.
     (a) Certain Credit Support Events. Upon the request of the Administrative
Agent or the applicable L/C Issuer if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding and has not been
Cash Collateralized as an Extended Letter of Credit pursuant to Section 6.16,
the Company shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. At any time that there shall exist a
Defaulting Lender, no later than one (1) Business Day following the demand of
the Administrative Agent, any L/C Issuer or the Swing Line Lender, the Company
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to

62



--------------------------------------------------------------------------------



 



cover all Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).
     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Company,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant to this Agreement, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.17(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent for the benefit of the Administrative Agent,
the L/C Issuers and the Lenders (including the Swing Line Lender) as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Company
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18, 6.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or Swing Line Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
     2.18 Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any

63



--------------------------------------------------------------------------------



 



amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.08), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to a L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the applicable L/C Issuer
or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Company may request (so long as no
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, any L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to any of the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by any of the Borrowers against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

64



--------------------------------------------------------------------------------



 



     (b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
     2.19 Designation of Subsidiaries.
     (a) Designation of Material Subsidiaries.
     (i) At any time after the Closing Date and upon written notice to the
Administrative Agent, the Company may designate any Subsidiary as a Material
Subsidiary.
     (ii) If, at the time a Compliance Certificate is delivered pursuant to
Section 6.02(b), the Material Subsidiaries that are Domestic Subsidiaries are
insufficient to satisfy each of the thresholds set forth in part (a) of the
definition of Material Subsidiaries, the Company shall, no later than fifteen
days after the date of delivery of such Compliance Certificate, designate in
writing to the Administrative Agent such additional Designated Subsidiaries as
“Material Subsidiaries” as are necessary to comply with such definition.
     (iii) In the case of any designations pursuant to this Section each such
designated Subsidiary shall (unless such Subsidiary is an Excluded Subsidiary)
comply with all the applicable provisions of Section 6.14 within the time
provided therein.
     (b) Designation of Unrestricted and Restricted Subsidiaries. The Company
may, at any time after the Closing Date and upon written notice to the
Administrative Agent:
     (i) designate any Foreign Subsidiary as an Unrestricted Subsidiary;
provided that:
     (A) such Foreign Subsidiary has no Indebtedness that is recourse to,
Guaranteed by, or secured by a Lien on the assets of, the Company or any of its
Restricted Subsidiaries;
     (B) the Company and its Restricted Subsidiaries are in pro forma compliance
with each of the covenants in Section 7.12, immediately before and immediately
after giving effect to such designation;
     (C) at the time of such designation, the aggregate amount of all
Investments in such Foreign Subsidiaries (measured at the fair market value
thereof at the time of such designation) are permitted under subsections (h) or
(i) of Section 7.02 (or a combination of both such subsections), it being
understood and agreed that the aggregate

65



--------------------------------------------------------------------------------



 



amount of all such Investments shall from and after such designation be a
utilization of one or both such subsections;
     (D) the Available Liquidity is not less than $150,000,000 at the time of
and immediately after giving effect to any such designation; and
     (E) no Foreign Subsidiary may be so designated unless each of its direct
and indirect Subsidiaries satisfies each of the requirements in clauses
(A) through (D) of this Section 2.19(b)(i); and
     (ii) designate any Unrestricted Subsidiary as a Restricted Subsidiary so
long as (A) no Default shall have occurred and be continuing at the time of such
re-designation or would result therefrom, (B) the Company and its Restricted
Subsidiaries are in pro forma compliance with each of the covenants set forth in
Section 7.12 both immediately before and immediately after giving effect to such
re-designation, (C) if such Subsidiary is a Material Subsidiary and not an
Excluded Subsidiary, all actions required in Section 6.14 (as if such Subsidiary
were a new Subsidiary) have been taken and (D) at the time of such designation
all Indebtedness of such Subsidiary shall be permitted pursuant to one or more
applicable exceptions to the limitations on Indebtedness contained in Section
7.03 and all Investments of such Subsidiary shall be permitted pursuant to one
or more applicable exceptions to the limitations on Investments contained in
Section 7.02.
     Any Foreign Subsidiary that is not designated as an Unrestricted Subsidiary
shall be a Restricted Subsidiary for all purposes in this Agreement and the
other Loan Documents. Any designation of a Foreign Subsidiary as an Unrestricted
Subsidiary or a Restricted Subsidiary shall (x) be deemed a representation and
warranty by the Company that each of the requirements in clause (b)(i) or
(b)(ii) of this Section, as applicable, are satisfied in all respects and
(y) with respect to any designation of an Unrestricted Subsidiary, also serve as
an effective designation of each of its Subsidiaries as Unrestricted
Subsidiaries for purposes of this Agreement and the other Loan Documents.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
     (i) Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the

66



--------------------------------------------------------------------------------



 



Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
     (iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications.
     (i) Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and each L/C Issuer, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by such
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or a L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or a L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or a
L/C Issuer, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent

67



--------------------------------------------------------------------------------



 



by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent pursuant to subsection (e) and any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or a L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation.
     (i) Each Lender shall deliver to the Company and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Company or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made by the respective Borrowers hereunder
or under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the respective Borrowers pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdictions.
     (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this

68



--------------------------------------------------------------------------------



 



Agreement (and from time to time thereafter upon the request of the Company on
behalf of such Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.
     (iv) Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
     (v) If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such

69



--------------------------------------------------------------------------------



 



additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (v), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
     3.02 Illegality. If any Lender in good faith determines (which such
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans (whether denominated in Dollars
or an Alternative Currency) whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist (which such
Lender agrees to do promptly upon the occurrence thereof). Upon receipt of such
notice, (x) the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or convert all such Eurocurrency Rate Loans of
such Lender to (A) in the case of such Loans that are made to the Company and
denominated in Dollars, Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), or (B) in the case of any other Loan, a Loan

70



--------------------------------------------------------------------------------



 



bearing interest at the applicable Overnight Rate for the currency in which such
Loan was denominated prior to such conversion plus the Applicable Rate for
Eurocurrency Rate Loans. Such prepayment or conversion shall occur either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders in good faith
determine (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, or
(c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of (or a conversion to) (A) in the case of such Loans that are (or are
proposed to be) made to the Company and denominated in Dollars, Base Rate Loans
in the amount specified therein or (B) in the case of any other Loans, a Loan
bearing interest at the Overnight Rate for the requested currency, or in the
case of a conversion of an existing Loan, the currency in which such Loan was
denominated prior to such conversion plus the Applicable Rate for Eurocurrency
Rate Loans.
     3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the applicable L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer);

71



--------------------------------------------------------------------------------



 



     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
     (iv) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit issued by such L/C Issuer
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or any L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer in good faith
determines (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that any Change in Law affecting such
Lender or any L/C Issuer or any Lending Office of such Lender or such Lender’s
or such L/C Issuer’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender’s or such
L/C Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Borrower to pay) to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or such L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions

72



--------------------------------------------------------------------------------



 



is retroactive, then the nine-month period referred to above shall be extended
to include the period of retroactive effect thereof).
     (e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for, and hold such
Lender harmless, from any loss, cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding any loss of
profits or margin. The Company shall also pay (or cause the applicable Borrower
to pay) any reasonable and customary administrative fees charged by such Lender
in connection with the foregoing.
     For purposes of calculating amounts payable by the Company (or the
applicable Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the

73



--------------------------------------------------------------------------------



 



offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Borrower to pay) all reasonable costs and
expenses incurred by any Lender or any L/C Issuer in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice provided for under Section 3.02 or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Company may replace such Lender in accordance with Section 11.13.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or “PDFs” (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each Lender:
     (i) executed counterparts of this Agreement, the Guaranties and the
Security Instruments, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;
     (ii) Notes executed by each of the Borrowers in favor of each Lender that
has requested Notes at least two (2) Business Days in advance of the Closing
Date;
     (iii) such certificates, resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers, secretaries or
assistant secretaries (or other individuals performing similar functions) of
each Loan Party as the Administrative Agent may reasonably

74



--------------------------------------------------------------------------------



 



require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing or the
equivalent thereof (to the extent applicable) and qualified to engage in
business in its jurisdiction of incorporation or organization,
     (v) a favorable opinion of counsel to the Loan Parties including special
counsel to the Loan Parties in the Netherlands, Belgium, Luxembourg and Ireland,
in each case, addressed to the Administrative Agent and each Lender (and
expressly permitting reliance by successors and assigns of the Administrative
Agent and each Lender), as to the matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent or the Required Lenders may
reasonably request;
     (vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (vii) a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect;
     (viii) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on April 2, 2011, signed by a Responsible
Officer of the Company;
     (ix) evidence satisfactory to the Administrative Agent and the Lenders that
the amount, terms, types and conditions of all insurance maintained by the Loan
Parties are consistent with that required to be maintained pursuant to the Loan
Documents and certificates and endorsements naming the Administrative Agent, on
behalf of the Secured Parties, as additional insured or lender loss payee, as
the case may be, on all such property and liability insurance policies;
     (x) evidence satisfactory to the Administrative Agent (including customary
payoff letters) that all obligations (including all principal, interest and
other amounts) under the Existing Loan Agreement have been, or concurrently with
the Closing Date are being, paid in full and terminated and all Liens securing
obligations under the Existing Loan Agreement have been, or concurrently with
the Closing Date are being, released; and
     (xi) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, any L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.
     (b) The Administrative Agent shall have received all filings and
recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral.

75



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent shall have received original stock
certificates or other certificates, if any, evidencing the Equity Interests
pledged pursuant to the Security Instruments, together with an undated transfer
power for each such certificate duly executed in blank by the registered owner
thereof, for any such Equity Interests that are certificated.
     (d) The Administrative Agent shall have received the results of a Lien
search (including a search as to judgments and tax matters), in form and
substance reasonably satisfactory thereto, made against the Loan Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in assets of the same
type as the Collateral of such Loan Party, indicating among other things that
the assets of each such Loan Party are free and clear of any Lien (except for
Liens permitted pursuant to Section 7.01).
     (e) Any fees and expenses required to be paid on or before the Closing Date
under the Fee Letters and the “Commitment Letter” (as defined in the Fee
Letters) or under any Loan Document shall have been paid.
     (f) Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two (2) Business Days prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
     (a) The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such Credit Extension (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date) and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

76



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     (d) If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
     (e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) the Swing Line Lender (in the case of any Foreign Swing
Line Loan) or the applicable L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
     Each Request for Credit Extension (other than a Committed Loan Notice
(x) requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans or (y) deemed submitted pursuant to
Section 2.04(c)(i)) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Company, as to itself and its Subsidiaries, and each other Borrower
solely as to itself and its Subsidiaries, represents and warrants to the
Administrative Agent and the Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Restricted Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing or the equivalent thereof (to the extent
applicable) under the Laws of the jurisdiction of its incorporation,
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing or
the equivalent thereof (to the extent applicable) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other

77



--------------------------------------------------------------------------------



 



Person is necessary or required in connection with the execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms; provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar Laws affecting the
enforcement of creditors’ rights generally.
     5.05 Financial Statements; No Material Adverse Effect; Casualty Events.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Company and its Restricted Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.
     (b) The unaudited consolidated balance sheet of the Company and its
Restricted Subsidiaries dated April 2, 2011, and the related consolidated
statements of income or operations and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Restricted Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance (including, without limitation, any casualty event),
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     (d) The projections that have been delivered to the Administrative Agent
pursuant to Section 4.01 or any projections hereafter delivered to the
Administrative Agent have been prepared in light of the past operations of the
businesses of the Company and its Restricted Subsidiaries and are based upon
estimates and assumptions stated therein, all of which the Company has
determined to be reasonable in light of then current conditions and current
facts and reflect the good faith and reasonable estimates of the Company of the
future financial performance of the Company and its Restricted Subsidiaries of
the other information projected therein for the periods set forth therein (it
being understood that actual results may differ from those set forth in such
projections).
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrowers or any of their respective Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) could reasonably be expected to have a Material
Adverse Effect.
     5.07 No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

78



--------------------------------------------------------------------------------



 



     5.08 Ownership of Property. Each of the Company and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property and good title to, or valid leasehold
interests in, all personal property, in each case necessary to the ordinary
conduct of the business of the Company and its Restricted Subsidiaries, taken as
a whole, except where the failure to have such title or other interest could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.09 Environmental Compliance. The Company and its Subsidiaries are in
compliance with all Environmental Laws, other than those the failure with which
to comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
     5.10 Taxes. There is no proposed tax assessment against the Company or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
     5.11 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
either (i) received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code or an application for such a letter is currently being
processed by the Internal Revenue Service or (ii) is maintained under a
prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the Internal Revenue Service with respect to such
prototype or volume submitter plan. To the knowledge of the Company, nothing has
occurred that could reasonably be expected to prevent or cause the loss of such
tax-qualified status.
     (b) Except as has not resulted or could not reasonably be expected to
result in a Material Adverse Effect (i) there are no pending or, to the
knowledge of the Company or any ERISA Affiliate, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan or
Pension Plan; (ii) no Borrower nor any ERISA Affiliate has engaged in a
non-exempt “prohibited transaction”, (as defined in Section 406 of ERISA and
Section 4975 of the Code), in connection with any Plan or Pension Plan, that
could reasonably subject any Borrower to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the Code; and (iii) there
has been no violation of the fiduciary responsibility rules with respect to any
Plan or Pension Plan.
     (c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) the Company and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the next valuation date; (iv) neither the
Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which are
delinquent; and (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could reasonably be expected to become subject to
Section 4069 or Section 4212(c) of ERISA.

79



--------------------------------------------------------------------------------



 



     (d) Neither the Company nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan on the Closing Date, other than those listed
on Schedule 5.11(d) hereto.
     5.12 Subsidiaries; Equity Interests. As of the Closing Date, the Company
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.12, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are (as applicable) fully paid and nonassessable and
are owned by the applicable Loan Party in the amounts specified on Part (a) of
Schedule 5.12 free and clear of all Liens (other than Liens permitted under
Section 7.01). The Company owns no Equity Interests in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.12. All
of the outstanding Equity Interests in the Company have been validly issued, and
are fully paid and nonassessable. Each of the Domestic Guarantors (other than
the Company), Foreign Borrowers and Foreign Guarantors and each Material
Subsidiary and Limited Subsidiary is indentified as such in Part (a) of
Schedule 5.12.
     5.13 Margin Regulations; Investment Company Act.
     (a) No Borrower nor any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the applicable Borrower only or of the Company and its Restricted Subsidiaries
on a consolidated basis) subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.
     (b) Neither the Company nor any Restricted Subsidiary is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.
     5.14 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (other than information of a general economic
or general industry nature), as and when furnished and taken as a whole with all
such reports, financial statements, certificates and other information
previously furnished, contained any material misstatement of fact or omitted to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company makes only those
representations set forth in Section 5.05(d).
     5.15 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     5.16 Taxpayer Identification Number; Other Identifying Information. The
true and correct U.S. taxpayer identification number of the Company is set forth
on Schedule 11.02. The true and correct unique identification number of each
Borrower that is a Foreign Subsidiary and a party hereto on

80



--------------------------------------------------------------------------------



 



the Closing Date that has been issued by its jurisdiction of organization and
the name of such jurisdiction are set forth on Schedule 5.16.
     5.17 Intellectual Property; Licenses, Etc. The Company and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except where the failure to own or possess such
rights, or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     5.18 Solvency. The Company and its Restricted Subsidiaries (taken as a
whole) are Solvent.
     5.19 Representations as to Foreign Obligors.
     (a) Each Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
     (b) The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
     (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
     (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

81



--------------------------------------------------------------------------------



 



     5.20 OFAC. None of the Borrowers, any Subsidiary of any Borrower or (to the
knowledge of the Company) any Affiliate of any Borrower: (a) is a Sanctioned
Person, (b) has any of its assets in Sanctioned Entities, or (c) derives any of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities, in each case, that would constitute a violation
of applicable Laws. The proceeds of any Credit Extension will not be used and
have not been used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, in each case, that would constitute a violation of applicable Laws.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than Extended Letters of Credit and any other Letter
of Credit the Outstanding Amount of which has been Cash Collateralized or
back-stopped by a letter of credit or other credit support in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer), the Company shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, and 6.03) cause each Restricted Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (or, if earlier, 10 Business Days after the date
required to be filed with the SEC), a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards or the standards of the Public Company Accounting Oversight
Board (or any entity succeeding to its principal functions), as applicable, and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and accompanied
by a report containing management’s discussion and analysis of such financial
statements for the fiscal year then ended;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ending July 2, 2011) (or, if earlier, 10
Business Days after the date required to be filed with the SEC), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Company’s fiscal year then ended, and
the related consolidated statements of cash flows for the portion of the
Company’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Company as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

82



--------------------------------------------------------------------------------



 



     (c) promptly upon becoming available, but in no event later than forty
(40) days after the end of each fiscal year (commencing with the fiscal year of
the Company ending December 31, 2011), a projected consolidated financial budget
(including forecasted balance sheets, statements of income and loss and summary
cash flow items) of the Company and its Restricted Subsidiaries for such fiscal
year, in a format reasonably acceptable to the Administrative Agent, together
with such supporting information as the Administrative Agent may reasonably
request. Such projected financial budget shall be prepared on a quarterly basis.
Such projected financial budget shall have been prepared on the basis of
assumptions that the Company believes to be reasonable as of the date of
preparation of such budget in light of current and reasonably foreseeable
business conditions (it being understood that actual results may differ from
those set forth in such projected financial budget).
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
in form and detail satisfactory to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event (it being understood that any such
certificate may be subject to reasonable and customary limitations of applicable
policies and procedures of such accountants, including Statement of Auditing
Standards 62);
     (b) commencing with the delivery of the financial statements for the fiscal
quarter ending September 30, 2011, concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Company (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes) together with a
certificate signed by such officer and containing (A) a calculation, in form and
substance satisfactory to the Administrative Agent, of the Cumulative Available
Amount, of the consolidated total assets as most recent fiscal quarter end or
fiscal year end, as the case may be, and of the applicable utilization of the
baskets in each of Sections 7.02(h), 7.03(f), 7.03(i) and 7.05(f), (B) a listing
of each Restricted Subsidiary, Material Subsidiary and Limited Subsidiary and
(C) the notices relating to Subsidiaries required by Section 6.14(a) and
(ii) the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such financial statements;
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Company generally, and copies of all annual, regular,
periodic and special reports and material registration statements which the
Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to the holders of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any

83



--------------------------------------------------------------------------------



 



indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Administrative Agent pursuant to Section 6.01 or any other
clause of this Section 6.02; and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b),
Section 6.02(c) or Section 6.03(b), (c), (d) or (e)(i) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (x) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that reasonably requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (y) the Company
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to any Borrower or its respective securities
for purposes of United States Federal and state securities laws (provided that
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
     6.03 Notices. Promptly after a Responsible Officer of the Company or
(solely with respect to clauses (a) and (b) below) any other Borrower obtains
actual knowledge thereof, notify the Administrative Agent:

84



--------------------------------------------------------------------------------



 



     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Restricted Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Company or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event which could reasonably be expected
to have a Material Adverse Effect;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b); and
     (e) of (i) any announcement by Moody’s or S&P of any change in the Moody’s
Rating or the S&P Rating, respectively or (ii) any instruction by the Company to
Moody’s or S&P not to provide the Moody’s Rating or the S&P Rating,
respectively.
     Each notice pursuant to this Section 6.03 (other than Section 6.03(e))
shall be accompanied by a statement of a Responsible Officer of the Company
setting forth details of the occurrence referred to therein and stating what
action the Company has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with reasonable particularity
any and all provisions of this Agreement and any other Loan Document that the
Company believes in good faith have been breached.
     6.04 Payment of Taxes and Claims. Pay and discharge as the same shall
become due and payable, (a) all federal and other tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
(i) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Company or such Restricted Subsidiary or (ii) the failure to
so pay or discharge the same could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, or (b) all lawful claims
which, if unpaid, could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.
     6.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and in good standing or the equivalent thereof (to the extent
applicable) under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05.
     (b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     (c) Preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

85



--------------------------------------------------------------------------------



 



     6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect:
     (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, and.
     (b) make all necessary repairs thereto and renewals and replacements
thereof.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and consistent with the requirements of the Security Instruments, of such types
and in such amounts (after giving effect to any self-insurance customary for
Persons engaged in the same or similar business) as are customarily carried
under similar circumstances by such other Persons.
     6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in all material respects in conformity with
GAAP (other than the books and records of Foreign Subsidiaries that are kept in
accordance with local accounting rules) consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Company or such Restricted Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ reasonable and customary policies and procedures),
all at the reasonable expense of the Company and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that excluding any such visits
and inspections during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall coordinate with one another regarding
any visits under this Section and shall not exercise such rights more often than
one (1) time during any calendar year absent the existence of an Event of
Default (it being understood that each Lender may be represented in such annual
visit or inspection, which shall be organized by the Administrative Agent and
that during the continuation of an Event of Default such visits and inspections
may be conducted by the Administrative Agent or any Lender at any time during
normal business hours and without prior notice and without regard to any
limitation as to the number of such visits and inspections in any calendar
year). So long as at such time no Default exists, the Administrative Agent and
the Lenders shall give the Company the opportunity to participate in any
discussions with the Company’s independent public accountants. Notwithstanding
anything to the contrary in this Section, neither the Company nor any Restricted
Subsidiary will be required to disclose, permit inspection of, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (a) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives or contractors) is
prohibited by applicable Law or any binding contract that is not entered into in
contemplation of any such inspection or disclosure or (b) that is subject to
attorney-client privilege or constitutes attorney work product.

86



--------------------------------------------------------------------------------



 



     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for the
refinancing of the credit facility established pursuant to the Existing Loan
Agreement, working capital and general corporate purposes (including capital
expenditures, Investments permitted hereunder (including Permitted Acquisitions)
and the redemption or repurchase of the notes issued under the Existing
Indentures) not in contravention of any Law or of any Loan Document.
     6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.
     6.13 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are necessary to maintain the
enforceability of, and the practical realization by the Secured Parties of the
intended benefit of, the applicable Loan Documents against such Foreign
Obligors.
     6.14 Notices Regarding Subsidiaries; Covenant to Guarantee and Give
Security.
     (a) Notices and Information. Provide notice to the Administrative Agent
(i) no later than 15 days after the date on which any Person becomes, as a
result of formation or acquisition, a Domestic Subsidiary that is not a Domestic
Guarantor but is a Material Subsidiary (other than by virtue of clause (ii) of
the proviso contained in the definition of “Material Subsidiary”) and (ii) no
later than 15 days after the delivery of each Compliance Certificate (A) of any
Domestic Subsidiary that is not a Domestic Guarantor but is as of the last day
of the fiscal quarter for which such Compliance Certificate was delivered a
Material Subsidiary, (B) of any Foreign Subsidiary that is not a Foreign
Borrower or a Foreign Guarantor and is not an Excluded Subsidiary pursuant to
either subpart (a) or (b) of such definition and that has assets or revenues in
excess of 2.5% of the consolidated total assets or revenues of the Company and
its Restricted Subsidiaries as of the most recent quarter-end and four-quarter
period, the amount of such Foreign Subsidiary’s assets and revenues, and the
jurisdiction of formation of such Foreign Subsidiary, (C) of any Domestic
Subsidiary whose Equity Interests have not been pledged pursuant to a Security
Instrument, and (D) of any First-Tier Foreign Subsidiary whose Equity Interests
have not been pledged pursuant to a Security Instrument (including any Foreign
Subsidiary of which notice is required pursuant to clause (ii)(B) above) unless
the pledge thereof has previously been determined by the Administrative Agent
and the Company not to be required because the cost and the consequences
(including any adverse tax consequences) of such a pledge is excessive in
relation to the benefits afforded thereby.
     (b) Domestic Guarantors and Collateral. Within 30 days (or such later time
as may be determined by the Administrative Agent in its sole discretion) after
the date any notice is provided, or is required to be provided, pursuant to
Section 6.14(a)(i) or 6.14(a)(ii)(A) or (C) above, if any relevant Person is an
indirect or direct Domestic Subsidiary that is a Material Subsidiary and not an
Excluded Subsidiary, cause such Domestic Subsidiary to (as applicable):

87



--------------------------------------------------------------------------------



 



     (i) become a Domestic Guarantor by execution and delivery to the
Administrative Agent of a joinder agreement in the form provided in the Domestic
Guaranty or in such other form as is reasonably acceptable to the Administrative
Agent;
     (ii) except during a Collateral Release Period, grant a security interest
in all of its assets of the type constituting, or required to constitute,
Collateral (subject to the exceptions contained in the applicable Security
Instruments) owned by such Domestic Subsidiary by execution and delivery to the
Administrative Agent of a supplement or joinder agreement in the form provided
in the applicable Security Instrument or in such other form as is reasonably
acceptable to the Administrative Agent; and
     (iii) in furtherance of clauses (i) and (ii) above, deliver to the
Administrative Agent for the benefit of the Secured Parties, (A) such other
document or documents as the Administrative Agent shall reasonably deem
appropriate to effect the purposes set forth in such clauses, (B) such documents
and certificates referred to in Section 4.01 (including, without limitation,
legal opinions) as may be reasonably requested by the Administrative Agent,
(C) except during a Collateral Release Period, such original Collateral
(together with transfer powers) and other items as may be required to be
delivered under the terms of the applicable Security Instruments, (D) updated
schedules to the Loan Documents if, and as, requested by the Administrative
Agent and (E) such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
     (c) First-Tier Foreign Subsidiary Pledges. Except during a Collateral
Release Period and subject to the proviso at the end of this subsection (c),
within 30 days (or such later time as may be determined by the Administrative
Agent in its sole discretion) after the date any notice is provided, or is
required to be provided, pursuant to Section 6.14(a)(ii)(D) above, cause the
Company or Domestic Subsidiary that owns the Equity Interests in such First-Tier
Foreign Subsidiary to deliver to the Administrative Agent for the benefit of the
Secured Parties a Security Instrument (or such other document or documents as
the Administrative Agent shall deem appropriate for such purpose) executed by
the applicable owner or owners of the Equity Interests of such First-Tier
Foreign Subsidiary and other documentation, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent, in each case
pledging sixty-five percent (65%) of the Equity Interests (which pledge shall
only be required to include 65% of the voting Equity Interests) of such
First-Tier Foreign Subsidiary (including without limitation, (x) if applicable,
original stock certificates (or the equivalent thereof) evidencing such
percentage of the Equity Interests issued by such First-Tier Foreign Subsidiary,
together with transfer powers, (y) Foreign Pledges and other documentation
governed or required by the Laws of, or customary in, the jurisdiction in which
such First-Tier Foreign Subsidiary is organized, in the event such First-Tier
Foreign Subsidiary is a Foreign Borrower or a Foreign Guarantor, and (z) to the
extent reasonably requested by the Administrative Agent, documents and
certificates referred to in Section 4.01, updated schedules to the Loan
Documents (in each case with respect to such First-Tier Foreign Subsidiary) and
other such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent); provided that (A) the provisions of this subsection
(c) shall not apply to any pledge of Equity Interests: (1) as to which both the
Administrative Agent and the Company reasonably determine that the costs and
consequences (including any adverse tax consequences) of obtaining such a pledge
is excessive in relation to the benefits afforded thereby; (2) of any First-Tier
Foreign Subsidiary that is a non Wholly Owned Restricted Subsidiary if the
Organization Documents of such First-Tier Foreign Subsidiary prohibit such
pledge or would require the consent of any third party that has not been
obtained after the Company’s use of commercially reasonable efforts to obtain
such consent; or (3) that is prohibited by applicable Laws, and (B) the Company
shall not be required to obtain any Security Instruments or documentation of the
type referred to in clause (y)

88



--------------------------------------------------------------------------------



 



above unless such First-Tier Foreign Subsidiary is a Foreign Borrower or Foreign
Guarantor (it being understood and agreed that if such First-Tier Foreign
Subsidiary becomes a Foreign Borrower or Foreign Guarantor such Security
Instruments and documentation shall be provided not later than 30 days (or such
later time as may be determined by the Administrative Agent in its sole
discretion) after the request of the Administrative Agent.
     (d) Foreign Guarantors. Promptly after the date any notice is provided, or
is required to be provided, pursuant to Section 6.14(a)(ii)(B) above, unless
such Foreign Subsidiary has been or is being designated as an Unrestricted
Subsidiary or is an Excluded Subsidiary pursuant to clause (a) or (b) of the
definition thereof, the Company and the Administrative Agent will enter into
discussions regarding whether such Foreign Subsidiary is reasonably an Excluded
Subsidiary pursuant to clause (c) of such definition, and within 30 days (or
such later time as may be determined by the Administrative Agent in its sole
discretion) after any determination that such Foreign Subsidiary is not such an
Excluded Subsidiary, cause such Foreign Subsidiary to become a Foreign Guarantor
and deliver to the Administrative Agent for the benefit of the Secured Parties,
(A) a joinder agreement to the Foreign Guaranty in the form provided therein or
such other document as the Administrative Agent shall reasonably deem
appropriate to effect the purposes of this subsection (d), (B) such documents
and certificates referred to in Section 4.01 (including, without limitation,
legal opinions) as may be reasonably requested by the Administrative Agent,
(C) updated schedules to the Loan Documents if, and as, requested by the
Administrative Agent and (D) such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
     (e) General Limitation. No Foreign Subsidiary shall be required or
permitted to be joined as a Foreign Borrower or Foreign Guarantor hereunder to
the extent that either the Administrative Agent or the Company reasonably
determines that joining such Foreign Subsidiary as a Foreign Borrower or Foreign
Guarantor would violate any Law applicable to such Foreign Subsidiary, the
Administrative Agent or the Lenders (including, without limitation, any
applicable Laws regarding financial assistance).
     6.15 Further Assurances. Promptly upon the written request by the
Administrative Agent (which may act at the request of any Lender), the Company
or the applicable Loan Party shall (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) except
during a Collateral Release Period, to the fullest extent permitted by
applicable Laws, subject any Loan Party’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Security Instruments, (iii) except during a
Collateral Release Period, perfect and maintain the validity, effectiveness and
priority of any of the Security Instruments and any of the Liens intended to be
created thereunder in accordance with the applicable terms of the Security
Instruments and (iv) except during a Collateral Release Period, assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.
     6.16 Extended Letters of Credit. The Company shall provide Cash Collateral
(in an amount equal to 105% of the maximum face amount of each Extended Letter
of Credit, calculated in accordance with Section 1.09) to each applicable L/C
Issuer with respect to each Extended Letter of Credit issued by such L/C Issuer
by the date 5 Business Days prior to the Maturity Date; provided that if the
Company fails to provide Cash Collateral with respect to any such Extended
Letter of Credit by such time, such

89



--------------------------------------------------------------------------------



 



event shall be treated as a drawing under such Extended Letter of Credit (in an
amount equal to 105% of the maximum face amount of each such Letter of Credit,
calculated in accordance with Section 1.09), which shall be reimbursed (or
participations therein funded) in accordance with Section 2.03(c), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit.
Upon the termination of this Agreement, the pricing and fees applicable to any
Extended Letter of Credit shall be as separately agreed between the Company and
the applicable L/C Issuer.
     6.17 Corporate Ratings. Use commercially reasonable efforts to maintain
both a Moody’s Rating and a S&P Rating at all times (or, if one of the ratings
is not available or cannot be obtained by using commercially reasonable efforts,
use commercially reasonable efforts to obtain a similar type rating from another
rating agency reasonably acceptable to the Administrative Agent).
     6.18 Post-Closing Matters. Execute and deliver the documents and complete
the tasks set forth on Schedule 6.18, in each case within the time limits
specified therefor on such schedule.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than Extended Letters of Credit and any other Letter
of Credit the Outstanding Amount of which has been Cash Collateralized or
back-stopped by a letter of credit or other credit support in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer), the Company shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) any such Lien does not extend
to any additional property other than after-acquired property that is affixed or
incorporated into the property covered by the renewed or replaced Liens, and the
proceeds and products of such property, (ii) the amount secured or benefited
thereby is not increased except as contemplated in the definition of
“Refinancing Indebtedness”, (iii) the direct or any contingent obligor with
respect thereto is not changed (other than releases of contingent obligors), and
(iv) any renewal or extension of the Indebtedness (if any) secured or benefited
thereby is permitted Refinancing Indebtedness;
     (c) Liens for taxes, assessments and other governmental charges that are
not overdue for a period of more than 30 days or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business (and not securing
Indebtedness) which are not overdue for a period of more than 30 days or, if
more than 30 days overdue, are unfiled and no other action has been taken to
enforce such Lien, or which are being contested in good faith and by appropriate
proceedings

90



--------------------------------------------------------------------------------



 



diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
     (e) (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation (and not securing Indebtedness) and (ii) pledges and
deposits in the ordinary course of business securing liability for customary
reimbursement and indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Company or
any of its Restricted Subsidiaries;
     (f) deposits to secure the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (other than bonds related to
judgments or litigation);
     (g) easements, rights-of-way, restrictions (including zoning restrictions)
and other similar encumbrances and other title defects affecting real property
which, in the aggregate, do not in any case materially detract from the value of
the properties of, or materially interfere with the ordinary conduct of the
business of, the Company and its Restricted Subsidiaries taken as a whole;
     (h) Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds relating to such judgments;
     (i) Liens securing Indebtedness permitted under Section 7.03(f)(i);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, replacements thereof and additions
and accessions to such financed property and the products and proceeds of such
property and (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
     (j) Liens on the Collateral securing Permitted Pari Passu Indebtedness;
     (k) Liens on assets not constituting (or required to constitute (including
in connection with a Collateral Reinstatement Event)) Collateral only securing
Indebtedness permitted under Section 7.03(l);
     (l) Liens on assets of any Foreign Subsidiary (other than a Foreign
Subsidiary described in clause (c) of the definition of such term) securing only
Indebtedness permitted under Section 7.03(i);
     (m) Liens on assets of (i) any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) the Company or any Restricted Subsidiary existing at the time such assets
are purchased or otherwise acquired by the Company or such Restricted Subsidiary
pursuant to a transaction permitted pursuant to this Agreement; provided that
with respect to each of the foregoing clauses (i) and (ii), such Liens (A) only
secure Indebtedness permitted under Section 7.03(f)(ii); (B) attach only to
specific assets and do not constitute a blanket or all asset Lien and (C) do not
extend to, or attach to, any of the other assets of the Borrowers or any of
their Restricted Subsidiaries;
     (n) Liens on assets of Limited Subsidiaries only securing Indebtedness
permitted under Section 7.03(j); provided that such Liens attach only to the
assets of the Limited Subsidiaries incurring or guaranteeing such Indebtedness
and do not extend to or attach to any assets of the Borrowers or any other
Restricted Subsidiaries (other than the Limited Subsidiaries obligated on such
Indebtedness);

91



--------------------------------------------------------------------------------



 



     (o) (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code as in effect in the
relevant jurisdiction, (ii) Liens of any depositary bank or securities
intermediary in connection with statutory, common law and contractual rights of
set-off and recoupment with respect to any deposit account or securities account
of any Loan Party or any Restricted Subsidiary thereof, including any Lien
granted in the ordinary course which arises from the general banking conditions
(algemene bankvoorwaarden) as generally applied in respect to Dutch bank
accounts;
     (p) (i) contractual or statutory Liens of lessors to the extent relating to
the property and assets relating to any lease agreements with such lessors and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract, and all
products and proceeds thereof;
     (q) any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business; provided that the same do not interfere in any
material respect with the business of the Company and its Restricted
Subsidiaries taken as a whole;
     (r) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (s) Liens on insurance policies of the Company and its Restricted
Subsidiaries and the proceeds thereof securing the financing of the premiums
with respect to such insurance policies;
     (t) Liens (i) solely on cash advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to
Section 7.02(f)(ii), (g), (h) or (i) to be applied against the acquisition price
for such Investment or (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 7.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;
     (u) Liens arising out of customary conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Company or any of the Restricted Subsidiaries in the ordinary course of
business;
     (v) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02 and reasonable and customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or brokerage accounts maintained in the ordinary course of business and
not for speculative purposes;
     (w) purported Liens evidenced by the filing of precautionary UCC financing
statements not evidencing a security interest in any of the property of the
Company or any of its Restricted Subsidiaries; and
     (x) Liens on Receivables and Related Assets arising under any Permitted
Receivables Financing permitted under Section 7.03(s), provided that any such
Lien shall only apply to Receivables of the Borrower or any applicable
Subsidiary purported to be transferred to a Receivables Financing Subsidiary or
another applicable Person in accordance with the applicable Permitted
Receivables Facility and to the Related Assets with respect thereto;
provided that, notwithstanding anything to the contrary in this Section, during
a Collateral Release Period none of the foregoing provisions of this
Section 7.01 shall permit any Lien to exist on assets that

92



--------------------------------------------------------------------------------



 



constituted or would constitute Collateral immediately prior to applicable
Collateral Release Event, except (A) to the extent that such Liens were
expressly permitted on such assets prior to giving effect to such Collateral
Release Event, and (B) Liens on Receivables and Related Assets permitted by
Section 7.01(x) above.
     7.02 Investments. Make any Investments, except:
     (a) Investments held by the Company or such Restricted Subsidiary in the
form of cash or Cash Equivalents;
     (b) loans and advances to employees of the Company and Restricted
Subsidiaries in the ordinary course of business;
     (c) Investments of (i) the Company or any Restricted Subsidiary in the
Company, any other Loan Party or any Wholly Owned Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary that is not a Wholly Owned
Restricted Subsidiary in any other Restricted Subsidiary that is not a Wholly
Owned Restricted Subsidiary; provided that if such Investment is in the form of
Indebtedness, such intercompany Indebtedness of the obligor must be permitted by
Section 7.03(e);
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and
Investments consisting of prepayments to suppliers in the ordinary course of
business and consistent with past practice;
     (e) Guarantees permitted by Section 7.03;
     (f) Investments of the Company or its Restricted Subsidiaries to the extent
that such Investments either:
     (i) are existing as of the Closing Date and listed on Schedule 7.02; or
     (ii) are to be made after the Closing Date and have been previously
disclosed in reasonable detail to the Administrative Agent and the Lenders in
writing at least three (3) Business Days prior to the Closing Date; provided
that each such Investment shall only be permitted hereunder if the Available
Liquidity is not less than $150,000,000 at the time of and immediately after
giving effect to any such Investment;
     (g) Permitted Acquisitions;
     (h) so long as no Default shall have occurred and be continuing or would
result therefrom, Investments (other than a hostile acquisition) of the Company
or any of its Restricted Subsidiaries in an aggregate amount that, when combined
with all other Investments previously made pursuant to this subsection (h) (and
after giving effect to any credit for any amount (not in excess of the original
amount invested) that has been realized in respect of such prior Investments
made pursuant to this subsection (h) upon the sale, collection or return of
capital thereof), determined at the time of making such proposed Investment (and
after giving pro forma effect to such proposed Investment), shall not exceed
12.5% of the consolidated total assets of the Company and its Restricted
Subsidiaries determined in accordance with GAAP as of the last day of the fiscal
quarter or fiscal year immediately preceding the date of such investment for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01 (it being acknowledged and agreed
that no Default shall be deemed

93



--------------------------------------------------------------------------------



 



to have occurred if the aggregate amount of all such Investments under this
subsection (h) shall at a later time exceed 12.5% of the consolidated total
assets of the Company and its Restricted Subsidiaries so long as at the time of
each such Investment (and immediately after giving pro forma effect thereto)
each such Investment was permitted to be made under this subsection (h));
     (i) so long as no Default shall have occurred and be continuing or would
result therefrom, Investments (other than a hostile acquisition) of the Company
or any of its Restricted Subsidiaries the aggregate amount of which, when
combined with all Restricted Payments made on or prior to such date pursuant to
Section 7.06(d) and all other Investments previously made pursuant to this
Section 7.02(i) (and after giving effect to any credit for any amount (not in
excess of the original amount invested) that has been realized in respect of
such prior Investments previously made pursuant to this subsection (i) upon the
sale, collection or return of capital thereof), does not exceed the Cumulative
Available Amount;
     (j) deposits made in the ordinary course of business to secure the
performance of leases or other obligations;
     (k) Swap Contracts permitted pursuant to Section 7.03;
     (l) Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of suppliers and customers
or in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
(or other transfer of title in lieu of foreclosure) with respect to any secured
Investment;
     (m) Investments arising out of the receipt by the Company or any Restricted
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 7.05;
     (n) Investments represented by Guarantees by the Company or any of its
Restricted Subsidiaries of operating leases or of other obligations that do not
constitute Indebtedness, in each case, entered into in the ordinary course of
business;
     (o) extensions of trade credit in the ordinary course of business and
consistent with customary credit practices and policies;
     (p) Investments of a Person existing at the time such Person becomes a
Restricted Subsidiary pursuant to an Investment permitted under subsections
(f)(ii), (g), (h) or (i) of this Section so long as such Investments were not
made in connection with, or in contemplation of, such Person becoming a
Subsidiary;
     (q) Investments in the ordinary course of business consisting of
endorsements for collection or deposit;
     (r) Investments consisting of the acquisition of development authority or
other quasi-governmental entity bonds pursuant to a Tax Incentive Program, the
payment stream with respect to which mirrors the obligation of the applicable
borrower to pay such development authority or other quasi-governmental entity
under any lease relating to such Tax Incentive Program; and
     (s) Investments of the Company or any Restricted Subsidiary in any
Restricted Subsidiary received in connection with any Permitted Receivables
Financing;
     provided that, notwithstanding anything to the contrary in this Section,
(A) Investments in Limited Subsidiaries and Unrestricted Subsidiaries shall be
permitted only to the extent that such

94



--------------------------------------------------------------------------------



 



Investments are permitted pursuant to subsection (h) or subsection (i) (or a
combination of both such subsections) (it being understood and agreed that none
of the other provisions of this Section shall be construed to permit an
Investment in a Limited Subsidiary or an Unrestricted Subsidiary) and (B) any
Investment in an Unrestricted Subsidiary (including any Investment measured at
the time of the designation of any Subsidiary as an Unrestricted Subsidiary)
shall be conditioned on the Available Liquidity being not less than $150,000,000
immediately after giving effect to any such Investment.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness: (i) outstanding on the date hereof and listed on
Schedule 7.03 and any Refinancing Indebtedness in respect thereof; or (ii) to be
incurred after the Closing Date and which has been previously disclosed in
reasonable detail to the Administrative Agent and the Lenders in writing at
least three (3) Business Days prior to the Closing Date;
     (c) Guarantees of (i) the Company or any Restricted Subsidiary in respect
of Indebtedness otherwise permitted hereunder of the Company or any Restricted
Subsidiary (other than in respect of Indebtedness permitted under subsections
(g), (h) and (j) of this Section); (ii) any Loan Party in respect of
Indebtedness permitted under subsections (g) and (h) of this Section; and
(iii) any Limited Subsidiary in respect to Indebtedness permitted under
subsection (j) of this Section;
     (d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
     (e) unsecured intercompany Indebtedness (i) owed by the Company or any
Wholly Owned Restricted Subsidiary to the Company, any other Loan Party or any
other Wholly Owned Restricted Subsidiary that is not a Loan Party, (ii) owed by
any Restricted Subsidiary (other than a Wholly Owned Restricted Subsidiary or a
Loan Party) to the Company, any other Loan Party or a Wholly Owned Restricted
Subsidiary that is not a Loan Party so long as the related Investment by the
Company, other Loan Party or Wholly Owned Restricted Subsidiary that is not a
Loan Party is permitted by Section 7.02(h) or (i), (iii) owed by a Restricted
Subsidiary that is not a Wholly Owned Restricted Subsidiary to another
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary and
(iv) owed by the Company or any Wholly Owned Restricted Subsidiary to a
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary and not a
Loan Party so long as (A) the Investment by such Restricted Subsidiary is
permitted by Section 7.02(h) or (i) and (B) if such Indebtedness is owing by a
Loan Party, it is subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;
     (f) (i) Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) and Refinancing Indebtedness in
respect of such Indebtedness; (ii) other Indebtedness of a Person existing at
the time such Person became a Subsidiary or assets were acquired from such
Person in connection with an Investment permitted pursuant to Section 7.02 and
Refinancing Indebtedness in respect of such Indebtedness so long as any such
Indebtedness described in this clause (ii) or any Refinancing Indebtedness in
respect thereof (A) was not incurred in connection with, or in contemplation of,
such Person becoming a Subsidiary or the acquisition of such assets, and
(B) neither the Company nor any

95



--------------------------------------------------------------------------------



 



Restricted Subsidiary thereof (other than such Person or any other Person that
such Person merges with or that acquires the assets of such Person) shall have
any liability or other obligation with respect to such Indebtedness; provided
that the aggregate amount of such Indebtedness incurred at any time under this
subsection (f), when combined with all other Indebtedness incurred previously
pursuant to this subsection (f) (and after giving credit for any permanent
repayments of any such Indebtedness so incurred), determined as of the date of
such incurrence (and after giving pro forma effect to such proposed incurrence),
shall not exceed 5% of the consolidated total assets of the Company and its
Restricted Subsidiaries determined in accordance with GAAP as of the last day of
the fiscal quarter or fiscal year immediately preceding such date of incurrence
for which financial statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
aggregate amount of all such Indebtedness incurred under this subsection
(f) shall at a later time exceed 5% of the consolidated total assets of the
Company and its Restricted Subsidiaries so long as at the time of each such
incurrence each such incurrence was permitted to be made under this subsection
(f));
     (g) Indebtedness consisting of Permitted Pari Passu Indebtedness;
     (h) unsecured Indebtedness of the Loan Parties; provided that (i) at the
time of incurrence thereof, no Default has occurred and is continuing or would
result from the incurrence of such Indebtedness immediately following the
incurrence of such Indebtedness; (ii) immediately before and immediately after
giving pro forma effect to the incurrence of such Indebtedness the Company and
its Restricted Subsidiaries shall be in compliance with each of the financial
covenants contained in Section 7.12; (iii) such Indebtedness shall not be
scheduled to mature prior to the Maturity Date and shall not have a weighted
average life to maturity (as reasonably determined by the Administrative Agent
in accordance with customary financial practice) that is shorter than the
remaining term of the Commitments; and (iv) no Subsidiary of the Company other
than a Loan Party shall be obligated, either primarily or as a guarantor or
otherwise, with respect to such Indebtedness;
     (i) Indebtedness (including Permitted Receivables Financings) of any
Restricted Subsidiary that is a Foreign Subsidiary (other than a Foreign
Subsidiary described in clause (c) of the definition of such term) in an
aggregate principal amount at the time of incurrence that, when combined with
all other Indebtedness incurred previously pursuant to this subsection (i) (and
after giving credit for any permanent repayments of any such Indebtedness so
incurred), determined as of the date of such incurrence (and after giving pro
forma effect to such proposed incurrence), shall not exceed 6.5% of the
consolidated total assets of the Company and its Foreign Subsidiaries that are
Restricted Subsidiaries determined in accordance with GAAP as of the last day of
the fiscal quarter or fiscal year immediately preceding such date of incurrence
for which financial statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
aggregate amount of all such Indebtedness incurred under this subsection
(i) shall at a later time exceed 6.5% of the consolidated total assets of the
Company and its Foreign Subsidiaries that are Restricted Subsidiaries so long as
at the time of each such incurrence each such incurrence was permitted to be
made under this subsection (i));
     (j) Indebtedness of any Limited Subsidiary; provided that (i) at the time
of incurrence thereof, no Default has occurred and is continuing or would result
the incurrence of such Indebtedness; (ii) immediately before and immediately
after giving pro forma effect to such Indebtedness the Company and its
Restricted Subsidiaries shall be in compliance with each of the financial
covenants contained in Section 7.12; and (iii) neither the Company nor any
Subsidiary of the Company, other than a Limited Subsidiary, shall be obligated,
either primarily or as a guarantor or otherwise, with respect to such
Indebtedness;

96



--------------------------------------------------------------------------------



 



     (k) unsecured Indebtedness in an aggregate principal amount not to exceed
$150,000,000 at any time outstanding;
     (l) additional Indebtedness in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding;
     (m) Indebtedness under or in respect of Cash Management Agreements;
     (n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
     (o) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing (including in
respect of letters of credit issued in support of any of the foregoing);
     (p) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of any Loan
Party or its Subsidiaries to purchase or redeem Equity Interests of the Company
permitted pursuant to Section 7.06(e);
     (q) Indebtedness arising from agreements providing for indemnification or
purchase price adjustments, in each case, incurred or assumed in connection with
Investments permitted by or under Section 7.02(f)(ii), (g), (h) or (i) or the
Disposition of any assets permitted by Section 7.04 or 7.05;
     (r) Indebtedness (i) incurred to finance insurance premiums or
(ii) resulting from take-or-pay obligations contained in supply agreements, in
each case, in the ordinary course of business;
     (s) Indebtedness in respect of Permitted Receivables Financings of the
Company and/or its Domestic Subsidiaries so long as (i) the date of the initial
incurrence of any such Indebtedness is a Permitted Receivables Financing Date,
(ii) the aggregate outstanding amount of all Permitted Receivables Financings
shall not exceed $300,000,000 at any time, and (iii) no such Indebtedness is in
the form of a term loan facility; and
     (t) Indebtedness in respect of any capital lease incurred in connection
with a Tax Incentive Program.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Restricted Subsidiary may merge with (i) the Company, provided that
the Company shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that each of the following must be
satisfied:
     (A) when any Wholly Owned Restricted Subsidiary is merging with a
Restricted Subsidiary that is not Wholly Owned by the Company, the surviving
Person shall be a Wholly Owned Restricted Subsidiary;
     (B) when any Foreign Borrower is merging with another Restricted Subsidiary
the

97



--------------------------------------------------------------------------------



 



continuing or surviving Person shall:
     (1) be such Foreign Borrower; or
     (2) (x) become a Foreign Borrower substantially simultaneously with such
merger and assume all of the obligations of the non-surviving or non-continuing
Foreign Borrower pursuant to documentation (including, if reasonably requested
by the Administrative Agent, legal opinions) in form and substance reasonably
satisfactory to the Administrative Agent; and (y) be organized in a jurisdiction
that is either (I) the same jurisdiction as that of the Foreign Borrower that
merged into such Person, (II) a jurisdiction in which another then-existing
Foreign Borrower is organized or (III) a jurisdiction approved by each of the
Lenders; and
     (C) when any Guarantor is merging with another Restricted Subsidiary,
(1) the continuing or surviving person shall be such Guarantor or become a
Guarantor substantially simultaneously with such merger and assume all of the
obligations of the non-surviving or non-continuing Guarantor pursuant to
documentation (including, if reasonably requested by the Administrative Agent,
legal opinions) in form and substance reasonably satisfactory to the
Administrative Agent and (2) if either party is a Domestic Guarantor, the
continuing or surviving Person shall be or become a Domestic Guarantor; and
     (b) any Restricted Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Company or to
another Restricted Subsidiary; provided that (i) if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Company or a
Guarantor and (ii) if the transferor is a Wholly Owned Restricted Subsidiary,
the transferee must be a Wholly Owned Restricted Subsidiary;
     (c) the Company or any of its Restricted Subsidiaries may merge or
consolidate with any Person acquired pursuant to an Investment permitted under
Section 7.02(f)(ii), (g), (h) or (i); provided that:
     (i) if such merger or consolidation involves the Company, the Company shall
be the continuing or surviving Person;
     (ii) if such merger or consolidation involves a Foreign Borrower, the
continuing or surviving person shall:
     (A) be such Foreign Borrower; or
     (B) (1) become a Foreign Borrower substantially simultaneously with such
merger or consolidation and assume all of the obligations of the non-surviving
or non-continuing Foreign Borrower pursuant to documentation (including, if
reasonably requested by the Administrative Agent, legal opinions) in form and
substance reasonably satisfactory to the Administrative Agent, and (2) be
organized in a jurisdiction that is either (x) the same jurisdiction as that of
the Foreign Borrower that merged or consolidated into such Person, (y) a
jurisdiction in which another then-existing Foreign Borrower is organized or
(z) a jurisdiction approved by each of the Lenders; and
     (iii) if such merger or consolidation involves any Guarantor, (A) the
continuing or surviving Person shall be such Guarantor or become a Guarantor
substantially simultaneously with such merger or consolidation and assume all of
the obligations of the non-surviving or non-

98



--------------------------------------------------------------------------------



 



continuing Guarantor pursuant to documentation (including, if requested by the
Administrative Agent, legal opinions) in form and substance reasonably
satisfactory to the Administrative Agent and (B) if such Guarantor is a Domestic
Guarantor, the continuing or surviving Person shall be or become a Domestic
Guarantor; and
     (d) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidated with another Person, liquidate or transfer
all or substantially all of its assets to another Person to effect a Disposition
permitted under Section 7.05.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property or surplus assets
(including dormant manufacturing facilities) that are no longer used or usable
in the business of the Company and its Restricted Subsidiaries;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to the Company or to a
Wholly Owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
     (e) Dispositions permitted by Sections 7.02, 7.04 or 7.06;
     (f) Dispositions of property or assets in an aggregate amount in any fiscal
year that, when combined with all other Dispositions previously made under this
subsection (f) during such fiscal year (and after giving pro forma effect to
such proposed Disposition), do not exceed 12.5% of consolidated total assets of
the Company and its Restricted Subsidiaries determined in accordance with GAAP
as of the last day of the immediately preceding fiscal year for which financial
statements are required to be delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01, or for the 2011 fiscal year, the Audited
Financial Statements (it being acknowledged and agreed that no Default shall be
deemed to have occurred if the aggregate amount of all such Dispositions in any
fiscal year shall at a later time exceed 12.5% of the consolidated total assets
of the Company and its Restricted Subsidiaries so long as at the time of each
such Disposition (and immediately after giving pro forma effect thereto) each
such Disposition was permitted to be made under this subsection (f)); provided
that, to the extent the proceeds of any Disposition made under this subsection
(f) are reinvested within same fiscal year in which such Disposition is made in
assets used or usable in a business permitted by Section 7.07 as certified in
writing by a Responsible Officer to the Administrative Agent (which such writing
shall indicate the date and amount of such reinvestment and the assets or
businesses reinvested in), then from and after the date of receipt by the
Administrative Agent of the certificate evidencing such reinvestment the amount
so reinvested will be credited against the amount of Dispositions made in such
fiscal year in determining the aggregate amount of Dispositions permitted under
this subsection (f); provided further that the amount of any Disposition for
purposes of compliance with this subsection (f) shall be the fair market value
(determined in good faith by the board of directors of the Company (or the chief
financial officer of the Company if the fair market value is $10,000,000 or
less) and set forth in a certificate delivered to the Administrative Agent
pursuant to Section 6.02(b));

99



--------------------------------------------------------------------------------



 



     (g) the Company or any Restricted Subsidiary may write-off, discount, sell
or otherwise Dispose of defaulted or past due receivables and similar
obligations in the ordinary course of business and not as part of an accounts
receivable financing transaction;
     (h) to the extent constituting a Disposition, (i) issuances of Equity
Interests in the ordinary course of business and (ii) the issuance of Equity
Interests of the Company or any Restricted Subsidiary pursuant to an employee
stock incentive plan or grant or similar equity plan or 401(k) plans of the
Company or any Restricted Subsidiary for the benefit of directors, officers,
employees or consultants;
     (i) the Disposition of any Swap Contract;
     (j) Dispositions of Investments in cash and Cash Equivalents;
     (k) licenses and sublicenses of intellectual property rights in the
ordinary course of business not interfering, individually or in the aggregate,
in any material respect with the conduct of the business of the Company and its
Restricted Subsidiaries, taken as a whole;
     (l) leases, subleases, licenses or sublicenses of real or personal property
granted by the Company or any of its Restricted Subsidiaries to others in the
ordinary course of business not interfering in any material respect with the
business of the Company and its Restricted Subsidiaries, taken as a whole;
     (m) transfers or other Dispositions of property subject to condemnation,
takings or casualty events;
     (n) Dispositions of Unrestricted Subsidiaries, including, without
limitation, Dispositions of any Indebtedness of, or other Investments in,
Unrestricted Subsidiaries;
     (o) Dispositions of assets acquired pursuant to an Investment permitted
under Section 7.02(f)(ii), (g), (h) or (i) which assets are not used or useful
to the core or principal business of the Company and its Restricted Subsidiaries
(it being understood that the amount of any “basket” in Section 7.02 deemed
utilized by any such Investment shall be increased by the amount of any
consideration received by the Company and its Restricted Subsidiaries as a
result of any such Disposition);
     (p) Dispositions of Receivables and Related Assets pursuant to the terms of
any Permitted Receivables Financing in accordance with the terms thereof;
     (q) Dispositions of assets pursuant to Tax Incentive Programs; and
     (r) Dispositions of assets previously disclosed in reasonable detail to the
Administrative Agent and the Lenders in writing at least three (3) Business Days
prior to the Closing Date;
     provided that any Disposition made to a Loan Party by a Person that is not
a Loan Party shall be for no more than fair market value and any Disposition
made to an Unrestricted Subsidiary or a Limited Subsidiary shall be for at least
fair market value (determined in good faith by the Company at the time of such
Disposition).
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

100



--------------------------------------------------------------------------------



 



     (a) each Restricted Subsidiary may make dividends or distributions to the
Company, the Guarantors, another Restricted Subsidiary and any other Person that
owns an Equity Interest in such Restricted Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
     (b) the Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in Equity Interests
(other than Disqualified Equity Interests) of such Person;
     (c) the Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its Equity Interests (other
than Disqualified Equity Interests);
     (d) the Company and its Restricted Subsidiaries may pay dividends, make
other distributions and/or purchase, redeem or otherwise acquire Equity
Interests issued by it so that, when aggregated with all Investments permitted
to be made pursuant to Section 7.02(i) and all other such dividends,
distributions, purchases, redemptions and acquisitions made pursuant to this
Section 7.06(d), the aggregate amount thereof does not exceed the Cumulative
Available Amount;
     (e) the Company and its Restricted Subsidiaries shall be permitted to make
(i) prepayments or redemptions prior to the stated maturity of the notes and
other Indebtedness under the Existing Indentures, but with respect to prepayment
of Indebtedness under the 2006 Indenture, only to the extent that at the time of
and immediately after giving pro forma effect thereto, Available Liquidity shall
be not less than $150,000,000 and (ii) redemptions or repayments at the stated
maturity date of the notes and other Indebtedness under the Existing Indentures;
provided that no Loans under this Agreement may be utilized to make any such
redemption or repayment of the notes or other Indebtedness under the 2006
Indenture as otherwise permitted under such clause (ii), unless, immediately
after giving pro forma effect thereto, Available Liquidity shall be not less
than $150,000,000; and
     (f) the Company may redeem, retire or otherwise acquire its Equity
Interests from present or former officers, employees, directors or consultants
(or their family members or trusts or other entities for the benefit of any of
the foregoing) or make severance payments to such Persons in connection with the
death, disability or termination of employment or consultancy of any such
officer, employee, director or consultant.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Restricted Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Restricted Subsidiary as would be obtainable by the Company
or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to
     (a) transactions between or among the Company, any other Loan Party and any
of its Wholly Owned Restricted Subsidiaries that are not Loan Parties or between
and among any Wholly Owned Restricted Subsidiaries;
     (b) employment, service and severance arrangements (including equity
incentive plans and employee benefit plans and arrangements) and employee
discount purchase programs with their

101



--------------------------------------------------------------------------------



 



respective directors, officers and employees in the ordinary course of business
and discount purchase programs with their Affiliates in the ordinary course of
business;
     (c) charitable contributions made to their Affiliates in the ordinary
course of business;
     (d) payment of customary compensation, fees and reasonable out of pocket
costs to, and indemnities for the benefit of, directors, officers and employees
of the Company and its Restricted Subsidiaries in the ordinary course of
business, and discounts provided to directors, officers and employees of the
Company and its Restricted Subsidiaries pursuant to customary discount purchase
programs in the ordinary course of business;
     (e) any agreement, instrument or arrangement as in effect as of the Closing
Date and set forth on Schedule 7.08(e), as the same may be amended (so long as
any such amendment does not amend the applicable agreement in a manner adverse
to the Administrative Agent, the L/C Issuers and the Lenders in any material
respect);
     (f) Restricted Payments permitted to be made under Section 7.06; and
     (g) transactions with directors, officers and employees of the Company or
any of its Subsidiaries not required to be disclosed pursuant to Item 404(a) of
Regulation S-K of the Securities Exchange Act of 1934.
     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that: (a) limits the ability of
any Restricted Subsidiary that is not a Loan Party to make Restricted Payments
to the Company or any Guarantor or to otherwise transfer property to the Company
or any Guarantor; (b) limits the ability of any Restricted Subsidiary that is a
(1) Domestic Subsidiary to Guarantee the Obligations or (2) Foreign Subsidiary
to Guarantee the Foreign Obligations; or (c) limits the ability of the Company
or any Domestic Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person of the type constituting, or required from time to time
to constitute, Collateral pursuant to the Loan Documents for the benefit of the
Secured Parties to secure the Obligations (or that requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person); provided that the foregoing clauses (a) through
(c) shall not apply to limitations that:
     (i) are incurred in favor of any holder of Indebtedness permitted under (A)
Section 7.03(f)(i) solely to the extent any such limitation relates to the
property financed by or the subject of such Indebtedness or (B) Section 7.03(s)
solely to the extent any such limitation relates to Receivables and Related
Assets that are the subject of a Permitted Receivables Financing permitted
hereunder;
     (ii) are imposed by applicable Laws;
     (iii) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Company or any Restricted
Subsidiary;
     (iv) are customary restrictions on Dispositions of real property interests
found in reciprocal easement agreements of the Company or any Restricted
Subsidiary;
     (v) are customary restrictions contained in an agreement related to the
Disposition of assets (to the extent such sale is permitted pursuant to
Section 7.05) that limit the encumbrance of such assets pending the consummation
of such Disposition;

102



--------------------------------------------------------------------------------



 



     (vi) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;
     (vii) are in the Organization Documents or any related joint venture or
similar agreements binding on or applicable to any Restricted Subsidiary that is
not a Wholly Owned Restricted Subsidiary (but only to the extent such limitation
covers only the assets of such Restricted Subsidiary and any Equity Interest in
such Restricted Subsidiary);
     (viii) are contained in any agreement (1) evidencing Indebtedness which a
Loan Party or Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 7.03 and which Indebtedness is secured by a Lien permitted to
exist under Section 7.01, and (2) which prohibits the transfer of, and the
creation of any other Lien on, the property securing such Indebtedness (and any
replacement property and customary provisions in respect of proceeds,
accessions, and other after-acquired property);
     (ix) (A) exist on the date hereof and (to the extent not otherwise
permitted by this Section) either are contained in the 2002 Indenture (as in
effect on the date hereof) or the 2006 Indenture (as in effect on the date
hereof) or are listed on Schedule 7.09 hereto and (B) to the extent limitations
permitted by clause (A) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any Refinancing Indebtedness in
respect of such Indebtedness so long as such modification, replacement, renewal,
extension or refinancing does not expand the scope of such limitation;
     (x) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary so long as such limitations
were not entered into or created in contemplation of such Person becoming a
Restricted Subsidiary; and
     (xi) contained in any Guarantee entered into by the Company or a Restricted
Subsidiary relating to the Indebtedness of any Subsidiary permitted to be
incurred under Section 7.03, which subordinates any rights of the Company or any
Restricted Subsidiary thereunder to payment from such Subsidiary to the payment
in full of such Indebtedness.
     provided that, notwithstanding anything to the contrary in this Section,
neither the Company nor any of its Restricted Subsidiaries shall create, incur,
assume, or permit or suffer to exist any restriction on the granting of Liens in
favor of the Administrative Agent on assets of the type that are, or would
constitute, Collateral under any Security Instrument in effect immediately prior
to any Collateral Release Event.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Accounting Changes; Organizational Documents.
     (a) Change the fiscal year end of the Company.
     (b) Make (without the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed)) any material change in its accounting
treatment and reporting policies not permitted by GAAP.

103



--------------------------------------------------------------------------------



 



     (c) Amend, modify or change any Organization Document of any Loan Party in
any manner that materially and adversely affects the rights and interests of the
Secured Parties under the Loan Documents or the rights and interests of the
Secured Parties with respect to the Collateral.
     7.12 Financial Covenants.
     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.
     (b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Company to be greater than 3.75
to 1.00.
     7.13 Receivables Financing Subsidiaries. The Company will not at any time
permit any Receivables Financing Subsidiary (a) to own or hold any assets, or
conduct any operations, other than those reasonably necessary to comply with the
terms of a Permitted Receivables Financing to which such Receivables Financing
Subsidiary is a party and Investments in the form of unsecured intercompany
Indebtedness owed by the Company or any Restricted Subsidiary to such
Receivables Financing Subsidiary which is subordinated in right of payment to
the Obligations, or (b) to incur, assume or suffer to exist any Indebtedness
other than Indebtedness permitted by Section 7.03(s).
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following occurrences (each an “Event of
Default”):
     (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation (other than any
Unreimbursed Amount repaid with the proceeds of Committed Loans made pursuant to
Section 2.01(c)(i)) or (ii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Company or any of its Restricted Subsidiaries
fails to perform or observe any term, covenant or agreement contained in any of
Sections 2.19(a), 6.02(b), 6.03(a), 6.05(a) (solely with respect to the
maintenance of any Borrower’s existence), 6.10, 6.11, 6.14, 6.16, 11.20(b) or
Article VII; or
     (c) Other Defaults. The Company or any of its Restricted Subsidiaries fails
to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after the
earlier of (i) the date on which a Responsible Officer of the Company obtains
actual knowledge of such failure or (ii) receipt by the Company of written
notice thereof from the Administrative Agent; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by the Company or any of
its Restricted Subsidiaries herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made (or, if qualified by
materiality or Material Adverse Effect, in any respect); or
     (e) Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of (1) any Permitted
Pari Passu Indebtedness or (2) any other Indebtedness or

104



--------------------------------------------------------------------------------



 



Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to the
Permitted Pari Passu Indebtedness or any such other Indebtedness or Guarantee
referred to in clause (i)(A)(2) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Company or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or
     (f) Insolvency Proceedings, Etc. (i) Any Loan Party or any of its
Restricted Subsidiaries that is a Material Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
examiner, rehabilitator or similar officer for it or for all or any material
part of its property; or (ii) any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary that is a Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
     (h) Judgments. There is entered against the Company or any Restricted
Subsidiary that is a Material Subsidiary (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding the Threshold Amount (to the extent not covered by
independent, third-party insurance as to which the applicable insurer has not
disputed, denied or failed to acknowledge coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA

105



--------------------------------------------------------------------------------



 



under a Multiemployer Plan which has resulted or could reasonably be expected to
result in the occurrence of a Material Adverse Effect; or
     (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in writing the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies in writing
that it has any or further liability or obligation under any Loan Document
(other than as a result of repayment in full of the Obligations and termination
of the Commitments), or purports to revoke, terminate or rescind any material
provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the Commitment of each Lender and any obligation of the L/C
Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States (or any analogous Laws of any other applicable jurisdiction), the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender or any L/C Issuer.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.17 and 2.18, be applied by the Administrative Agent in the following
order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

106



--------------------------------------------------------------------------------



 



     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;
     Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of Obligations
then owing under Secured Hedge Agreements and Secured Cash Management Agreements
and (c) Cash Collateralize that portion of L/C Obligations composed of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.03, 2.17 and/or 6.16,
ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     (a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Borrower shall have rights as a third party beneficiary of any
of such provisions.

107



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or a L/C Issuer.

108



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or a L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, subject, so long as
no Event of Default exists and is then continuing, to the written consent of the
Company (such consent not to be unreasonably withheld, delayed or conditioned),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (the “Resignation Effective Date”), then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment
(including by reason of the failure to obtain the Company’s consent), then such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date.

109



--------------------------------------------------------------------------------



 



     (b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition of Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person, remove such Person as Administrative Agent and
(subject, so long as no Event of Default exists and is then continuing, to the
written consent of the Company (such consent not to be unreasonably withheld,
delayed or conditioned)) appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Company (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
     (c) With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
     (d) Any resignation by, or removal of, Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as a L/C
Issuer and Swing Line Lender. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender

110



--------------------------------------------------------------------------------



 



and each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Book Managers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or a L/C
Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any L/C Issuer in any such proceeding.
     9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all

111



--------------------------------------------------------------------------------



 



Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements either (x) as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made or (y) notice has not been received by the Administrative
Agent from the applicable Cash Management Bank or Hedge Bank, as the case may
be, that amounts are due and payable under such Secured Cash Management
Agreement or Secured Hedge Agreement, as the case may be) and the expiration or
termination of all Letters of Credit (other than Extended Letters of Credit and
any other Letter of Credit the Outstanding Amount of which has been Cash
Collateralized or back-stopped by a letter of credit or other credit support in
form and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer), (ii) that is sold or to be sold as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) in connection with the release of the Collateral provided in
Section 11.20(a) or (iv) if approved, authorized or ratified in writing in
accordance with Section 11.01;
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and
     (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
     9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Instrument shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
ARTICLE X.
COLLECTION ALLOCATION MECHANISM
     10.01 Implementation of CAM.
     (a) On the CAM Exchange Date, to the extent not otherwise prohibited by Law
or otherwise, (i) each Lender shall immediately be deemed to have acquired
participations in the Swing Line Loans in an amount equal to such Lender’s
Applicable Percentage of each Swing Line Loan outstanding on such

112



--------------------------------------------------------------------------------



 



date, and shall promptly make payment therefor to the Swing Line Lender in
accordance with Section 2.04(c) (each of which such participations shall, upon
funding thereof, be deemed to result in such funding Lender directly holding the
share of the Swing Line Loans so participated), (ii) each Lender shall promptly
make payment of any L/C Advance owing by it to any L/C Issuer (together with an
interest thereon), (iii) all Loans and any Unreimbursed Amounts outstanding in
any currency other than Dollars and all loans under Permitted Pari Passu
Indebtedness outstanding in any currency other Dollars (collectively,
“Obligations to be Converted”) shall be converted into Dollars (calculated on
the basis of the relevant Spot Rates as of the Business Day immediately
preceding the CAM Exchange Date) (“Converted Loans”), and (iv) each CAM Exchange
Party that is a party hereto severally, unconditionally and irrevocably agrees
that it shall purchase or sell in Dollars a participating interest in the
Designated Obligations in an amount equal to its CAM Percentage of the
outstanding principal amount of the Designated Obligations, such that in lieu of
the interest of each CAM Exchange Party in the Applicable Facility in which it
shall participate prior to the CAM Exchange Date, each such CAM Exchange Party
shall hold an interest in every one of the Applicable Facilities whether or not
such CAM Exchange Party shall have previously participated therein, equal to
such CAM Exchange Party’s CAM Percentage thereof on the CAM Exchange Date. All
Converted Loans made to the Company shall bear interest at the rate which would
otherwise be applicable to Base Rate Loans and all Converted Loans made to a
Foreign Borrower shall bear interest at the Overnight Rate applicable to
Dollars. Each CAM Exchange Party that is a party hereto and each Borrower hereby
consents and agrees to the CAM Exchange, and each such CAM Exchange Party agrees
that the CAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Applicable
Facility. Each Borrower agrees from time to time to execute and deliver to the
Administrative Agent all instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests of the
CAM Exchange Parties after giving effect to the CAM Exchange.
     (b) If, for any reason, the Obligations to be Converted may not be
converted into Dollars in the manner contemplated by subsection (a) of this
Section 10.01, the Administrative Agent shall determine the Dollar Equivalent of
the Obligations to be Converted (calculated on the basis of the Spot Rate as of
the Business Day immediately preceding the date on which such conversion would
otherwise occur pursuant to subsection (a) of this Section 10.01). Such
determination shall be utilized to determine the CAM Percentage of each CAM
Exchange Party and the participations to be exchanged.
     (c) As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Designated Obligations, and each distribution made by the
Administrative Agent pursuant to any Security Instrument in respect of the
Designated Obligations, shall be distributed to the CAM Exchange Parties pro
rata in accordance with their respective CAM Percentages. Any direct payment
received by a CAM Exchange Party upon or after the CAM Exchange Date, including
by way of setoff, in respect of a Designated Obligation shall be paid over to
the Administrative Agent for distribution to the CAM Exchange Parties in
accordance herewith.
     10.02 Letters of Credit.
     In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of a drawing under a
Letter of Credit that is not reimbursed by the Company, then (i) each Lender
shall, in accordance with Section 2.03(c), promptly make its L/C Advance in
respect of such Unreimbursed Amount (without giving effect to the CAM Exchange),
(ii) the Administrative Agent shall redetermine the CAM Percentages after giving
effect to such drawing and the making of such L/C Advances and each of the CAM
Exchange Parties shall automatically and without further act be deemed to have
exchanged interests in the Designated Obligations such that each CAM Exchange
Party shall own an interest equal to such CAM Exchange Party’s CAM Percentage in
the

113



--------------------------------------------------------------------------------



 



Designated Obligations (and the interests in the Designated Obligations to be
received in such deemed exchange shall, automatically and with no further action
required, be converted into Dollars in accordance with the first sentence of
Section 10.01), and (iii) in the event distributions shall have been made in
accordance with clause (c) of Section 10.01, the CAM Exchange Parties shall make
such payments to one another as shall be necessary in order that the amounts
received by them shall be equal to the amounts they would have received had each
such drawing and L/C Advance been outstanding on the CAM Exchange Date. Each
such redetermination shall be binding on each of the Lenders and their
successors and assigns and shall be conclusive, absent manifest error.
     10.03 No Additional Obligations of Loan Parties. The provisions of this
Article X are solely an agreement among the Lenders, the L/C Issuers and the
Administrative Agent for the purpose of allocating risk and no Loan Party shall
have any additional obligations to any of the Lenders, the L/C Issuers, the
Administrative Agent or any other Person solely as a result of the operation of
this Article X (except for the obligations of the Borrowers under the last
sentence of Section 10.01(a)).
ARTICLE XI.
MISCELLANEOUS
     11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (which
acknowledgement the Administrative Agent shall provide so long as (x) the
Lenders (and any other applicable parties) required under this Section have
approved such amendment, waiver or consent in accordance with this Section and
(y) such amendment, waiver or consent does not otherwise affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents (in which case such amendment, waiver or consent shall require the
approval of the Administrative Agent as described in clause (iii) of the second
proviso of this Section)), and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

114



--------------------------------------------------------------------------------



 



     (e) change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
     (f) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
     (g) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
     (h) release or subordinate all or substantially all of the value of the
Collateral (other than as authorized by Sections 9.10 or 11.20);
     (i) release (i) any Borrower from its respective Obligations hereunder or
under the Loan Documents, (ii) the Company from its Obligations as a Guarantor
of the Obligations hereunder or under the Loan Documents, or (iii) other
Guarantors comprising all or substantially all of the credit support, in each
case (other than as authorized by Section 9.10) without the written consent of
each Lender;
     and, provided further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the applicable L/C Issuer in addition to the
Lenders required above, affect the rights or duties of such L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) while any Incremental Term Loans remain outstanding, without the prior
written consent of the Required Revolving Lenders, amend, modify or waive (A)
Section 4.02 or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Lenders to make Loans when
such Lenders would not otherwise be required to do so, (B) the amount of the
Letter of Credit Sublimit or (C) the amount of the Swing Line Sublimit and
(vi) while any Incremental Term Loans remain outstanding, any term of this
Agreement or any other Loan Document relating to the rights or obligations of
the Lenders holding such Incremental Term Loans and not any other Lenders,
including any provision that becomes a part of this Agreement solely as a result
of an amendment to this Agreement entered into in compliance with Section 2.16,
may be amended, and the performance or observance thereof by any Loan Party or
any of its Subsidiaries may be waived with the written consent of only such
Lenders (and in the case of any such amendment to any Loan Document, the written
consent of each Loan Party a party thereto), without the need to obtain the
consent of any of the other Lenders. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders) except that (x) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

115



--------------------------------------------------------------------------------



 



     11.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to a Borrower, the Administrative Agent, a L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM

116



--------------------------------------------------------------------------------



 



THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuers and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their respective securities for purposes of United States Federal or state
securities laws.
     (e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

117



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as a L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
     11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrowers shall, jointly and severally, pay
(i) all reasonable out of pocket expenses actually incurred by the
Administrative Agent, the Arrangers and their respective Affiliates (including
the reasonable and documented fees, charges and disbursements of (A) one counsel
for the Administrative Agent and the Arrangers (taken as a whole), (B) one local
or foreign counsel in each relevant jurisdiction, and (C) any necessary special
or regulatory counsel), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses actually
incurred by each L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out of pocket expenses actually incurred by the Administrative Agent,
any Lender or any L/C Issuer (including the fees, charges and disbursements of
(A) one counsel for the Administrative Agent and the Arrangers (taken as a
whole), (B) one counsel for the Lenders and the L/C Issuers, taken together,
(C) one local or foreign counsel in each relevant jurisdiction, (D) one
necessary special or regulatory counsel and (E) in the case of any actual or
perceived conflict of interest with respect to any of the counsel indentified in
clauses (A) through (D) above, one additional counsel to each group of affected
Persons similarly situated, taken as a whole (which in the case of clause
(C) shall allow for up to one additional counsel in each relevant
jurisdiction)), in connection with the enforcement or protection of its rights
(x) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (y) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
actually incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
     (b) Indemnification by the Company. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, the Arrangers, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of (i) one counsel for the Administrative Agent and the Arrangers (taken as a
whole), (ii) one counsel for the other Indemnitees, taken together, (iii) one
local or foreign counsel in each relevant jurisdiction, (iv) one necessary
special or regulatory

118



--------------------------------------------------------------------------------



 



counsel and (v) in the case of any actual or perceived conflict of interest with
respect to any of the counsel indentified in clauses (i) through (iv) above, one
additional counsel to each group of affected Persons similarly situated, taken
as a whole (which in the case of clause (iii) shall allow for up to one
additional counsel in each relevant jurisdiction)), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (A) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (B) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by a L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (C) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(D) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses either (x) (1) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (2) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(y) arise solely from disputes solely between or among Indemnitees (except that
in the event of such dispute involving a claim or proceeding brought against the
Administrative Agent, an Arranger, any L/C Issuer or the Swing Line Lender or
any of their respective Related Parties (in each case, acting in its capacity as
such) by the other Indemnitees, the Administrative Agent, such Arranger, such
L/C Issuer or the Swing Line Lender or such Related Party, as applicable, shall
be entitled (subject to the other limitations and exceptions set forth in this
proviso) to the benefit of such indemnification) not relating to or in
connection with acts or omissions by the Company, any of its Subsidiaries or any
of the their respective Affiliates.
     (c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of

119



--------------------------------------------------------------------------------



 



liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     (g) Foreign Borrowers. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, the obligations of the Foreign Borrowers
with respect to the indemnification and expense reimbursement obligations set
forth in this Section shall, to the extent reasonably ascertainable, be limited
to losses, claims, damages, liabilities, costs and expenses arising out of or
relating to the obligations of Foreign Borrowers and the Foreign Guarantors
under this Agreement and the other Loan Documents (including the enforcement
thereof) and the Foreign Borrowers’ use or proposed use of the proceeds of any
Loan made to a Foreign Borrower or Letter of Credit issued for the account of a
Foreign Borrower or Foreign Guarantor.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
     11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (other than as
provided in Section 7.04) no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of

120



--------------------------------------------------------------------------------



 



participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and, subject to the last
sentence of subsection (b) below, any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (except in the case of an assignment of
any Incremental Term Loan, which shall be in a minimum amount determined by the
Administrative Agent, the Company and the Lenders agreeing to provide such
Incremental Term Loan in accordance with Section 2.16) unless each of the
Administrative Agent, the Swing Line Lender, each L/C Issuer and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or portion of its rights under each Incremental
Term Loan and the revolving credit facility established pursuant to Section 2.01
on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Company (such consent not to be unreasonably

121



--------------------------------------------------------------------------------



 



withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld) shall be required if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
     (C) the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment (other
than any assignment of an Incremental Term Loan).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

122



--------------------------------------------------------------------------------



 



     (vii) No Assignment Resulting in Additional Indemnified Taxes or Other
Taxes. No assignment shall be made to any Person (other than an assignment at
the request of the Company pursuant to Section 11.13) that would result in the
imposition of Indemnified Taxes or Other Taxes in excess of the Indemnified
Taxes or Other Taxes that would be imposed in the absence of such assignment
unless the Company consents to such assignment or the proposed assignee agrees
with the Company to treat such excess Indemnified Taxes and Other Taxes as
Excluded Taxes; provided that this clause (vii) shall not apply after the
occurrence and during the continuation of an Event of Default.
     (viii) Alternative Currencies. Unless at the time of any assignment an
Event of Default shall have occurred and be continuing, no such assignment shall
be made to any Person that cannot make Loans to the Borrowers in all Alternative
Currencies then available to the Borrowers hereunder unless the Company consents
to such assignment.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

123



--------------------------------------------------------------------------------



 



          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), in accordance with its
customary procedures, except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, agrees that it will notify the Company as
soon as practicable under the circumstances in the event of any such disclosure
by such Person (other than any disclosure at the request of a regulatory
authority or in connection with a routine audit or review) unless such
notification is prohibited by Law, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan

124



--------------------------------------------------------------------------------



 



Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions at least as restrictive as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company and which such disclosure is not known by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, to be
made in violation of a confidentiality restriction in respect thereof in favor
of the Company or any of its Affiliates.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

125



--------------------------------------------------------------------------------



 



     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
     11.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is a Defaulting Lender, (d) any Lender does not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that has received the consent of the Required Lenders but requires
the consent of such Lender,

126



--------------------------------------------------------------------------------



 



(e) any Lender gives a notice provided for under Section 3.02, (f) any Lender
(other than the Swing Line Lender) does not consent to (or is deemed to have
refused) a request by the Company under Section 1.06 that Eurocurrency Rate
Loans be made and/or Letters of Credit issued in a currency other than those
specifically listed in the definition of “Alternative Currency” or (g) any
Lender does not agree to a request by the Company to approve a Wholly Owned
Foreign Subsidiary of the Company that is a Restricted Subsidiary as a
Designated Borrower under and in accordance with Section 2.14 if the Required
Lenders have otherwise approved such Wholly Owned Foreign Subsidiary, then, in
each case, the Company may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (i) the Company shall have paid (or caused another Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 11.06(b);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Borrower (in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (iv) in the case of any assignment under a situation described in subpart
(d), (f) or (g) above, such replacement, when combined with all other
replacements effectuated by this Section for such purpose, will allow the action
or event giving rise to such right of replacement to be successfully
consummated; and
     (v) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Subject to satisfaction of the conditions to replace a Lender
set forth in this Section 11.13, any Lender that is required to make an
assignment pursuant to this Section 11.13 agrees to execute and deliver, as
promptly as practicable and at the sole expense of the Company, an Assignment
and Assumption to effectuate such assignment.
     11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY OF NEW
YORK, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS

127



--------------------------------------------------------------------------------



 



AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and

128



--------------------------------------------------------------------------------



 



by the other Loan Documents; (ii) (A) each of the Administrative Agent and the
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for such Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and neither the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     11.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
     11.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is

129



--------------------------------------------------------------------------------



 



greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable Law).
     11.20 Release and Reinstatement of Collateral.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
any Loan Document or any other document executed in connection herewith, if at
any time (including after a Collateral Reinstatement Event shall have previously
occurred) a Collateral Release Event shall have occurred and be continuing, so
long as any Permitted Pari Passu Indebtedness provides for such a release (and
the Administrative Agent is reasonably satisfied that such release is occurring
substantially simultaneously therewith) then all Collateral (other than Cash
Collateral) and the Security Instruments (other than Security Instruments
entered into in connection with Cash Collateral) shall be released automatically
and terminated without any further action. In connection with the foregoing, the
Administrative Agent shall, at the Company’s sole expense and at the Company’s
request, promptly execute and file in the appropriate location and deliver to
the Company such termination and full or partial release statements or
confirmation thereof, as applicable, and do such other things as are reasonably
necessary to release the Liens to be released pursuant hereto promptly upon the
effectiveness of any such release.
     (b) Notwithstanding clause (a) above, if a Collateral Reinstatement Event
shall have occurred, all Collateral and Security Instruments shall, at the
Company’s sole cost and expense, be reinstated and all actions reasonably
necessary, or reasonably requested by the Administrative Agent, to provide to
the Administrative Agent for the benefit of the Secured Parties valid,
perfected, first priority security interests (subject to Liens permitted under
Section 7.01) in the Collateral (including without limitation the delivery of
documentation and taking of actions of the type described in Sections 6.14 and
6.15) shall be taken within 30 days of such event, which 30 day period may be
extended by the Administrative Agent in its sole discretion.
     11.21 Limitation on Obligations of Foreign Obligors. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document,
     (a) no Foreign Obligor shall Guarantee or provide Collateral, or be deemed
to have Guaranteed or provided Collateral, supporting or securing any
Obligations other than Foreign Obligations; and
     (b) the payment undertaking of any Loan Party incorporated under the laws
of the Grand Duchy of Luxembourg (each such Loan Party, a “Luxembourg Party”)
for the obligations of any other obligor which is not a Subsidiary of that
Luxembourg Party shall be limited at any time, to an aggregate amount not
exceeding ninety-five percent (95%) of the greater of:
     (i) the Luxembourg Party’s own funds (“capitaux propres”) and the debt owed
by such Luxembourg Party to any of its direct or indirect shareholders, as
determined by Article 34 of the Luxembourg law of 19 December 2002 on the
register of commerce and companies, accounting and companies annual accounts, as
amended, as of the Closing Date; and
     (ii) the Luxembourg Party’s own funds (“capitaux propres”) and the debt
owed by such Luxembourg Party to any of its direct or indirect shareholders, as
determined by Article 34 of the Luxembourg law of 19 December 2002 on the
register of commerce and companies, accounting and companies annual accounts, as
amended, as at the date the guarantee is called.

130



--------------------------------------------------------------------------------



 



The above limitation shall not apply to any amounts borrowed under any Credit
Extension and in each case made available, in any form whatsoever, to such
Luxembourg Party or any of its Subsidiaries.
     (c) the total liability of any Loan Party incorporated or established in
Belgium (a “Belgian Loan Party”) for the obligations of any other obligor under
the Loan Documents, shall at all times be limited to an aggregate amount
(without double counting) not exceeding the higher of:
     (i) the sum of:
     (A) the aggregate of all principal amounts borrowed by such Belgian Loan
Party (or its direct or indirect Subsidiaries) under any intra-group arrangement
(regardless of the form thereof, including through the subscription of debt
instrument); plus
     (B) seventy percent (70%) of such Belgian Loan Party’s own funds (eigen
vermogen/capitaux propres) as referred to in section 88 of the Belgian Royal
Decree of 30 January 2001 implementing the Belgian Companies Code, at the time a
demand for payment under this Agreement is made; and
     (ii) EUR 50,000,000.
The result of the calculation as described above shall in relation to any
relevant Belgian Loan Party be referred to as the “Guaranteed Belgian Amount”.
For the avoidance of doubt, no limitation shall apply to the liability of any
Belgian Loan Party for any amounts owed by it or by its direct or indirect
Subsidiaries under the Loan Documents and the Belgian Loan Party shall be liable
for such amounts in full. Each Belgian Loan Party shall provide the
Administrative Agent with an update on the relevant Guaranteed Belgian Amount
upon the request of the Administrative Agent, with such information as the
Administrative Agent may reasonably require, it being understood that the own
funds (eigen vermogen/capitaux propres) as specified under Section
11.21(c)(i)(B) above may be derived from the latest audited financial statements
of the respective Belgian Loan Party.
     11.22 Each Lender a PMP. Each Lender (including any Person becoming a
Lender after the Closing Date pursuant to Section 2.16 or 11.06, or otherwise)
represents that it is a PMP and that it is aware that a Borrower organized under
the laws of the Netherlands may be in breach of Dutch law and regulations if
such representation is untrue.
     11.23 Release of Guaranties and Collateral. Notwithstanding anything to the
contrary contained in this Agreement, and without limitation of Section 11.20,
each Secured Party that is a party hereto hereby agrees that:
     (a) upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than (A) contingent indemnification obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements either (x) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (y) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank, as
the case may be, that amounts are due and payable under such Secured Cash
Management Agreement or Secured Hedge Agreement, as the case may be) and the
expiration or termination of all Letters of Credit (other than Extended Letters
of Credit and any other Letter of Credit the Outstanding Amount of which has
been Cash Collateralized or back-stopped by a letter of credit or other credit
support in form and substance reasonably satisfactory to the Administrative
Agent and the applicable L/C Issuer), (i) any Lien on any Collateral (including
Cash Collateral, except to the extent intended to remain in place with respect
to Extended Letters of Credit or other Letters of Credit

131



--------------------------------------------------------------------------------



 



by agreement between the Company and the applicable L/C Issuer) shall be
released and (ii) each Guarantor shall be released from its obligations under
the applicable Guaranty;
     (b) any Lien on any asset constituting Collateral shall be released in the
event that such asset is Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document; and
     (c) any Guarantor shall be released from its obligations under the
applicable Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder, and any Lien on any
asset of, or Equity Interests issued by, such Guarantor constituting Collateral
shall be released as well.
In connection with the foregoing, and subject to Section 9.10 (including the
right of the Administrative Agent to obtain confirmation thereof from the
Required Lenders), the Administrative Agent shall, at the Company’s sole expense
and at the Company’s request, (x) promptly execute and file in the appropriate
location and deliver to the Company such termination and full or partial release
statements or confirmations thereof, as applicable, and (y) do such other things
as are reasonably necessary to release the Liens and Guarantees to be released
pursuant hereto promptly upon the effectiveness of any such release.
     11.24 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]

132



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

           

MOHAWK INDUSTRIES, INC.,
as Company and a Borrower
      By:   /s/ Frank H. Boykin         Name:   Frank H. Boykin        Title:  
Chief Financial Officer     

1



--------------------------------------------------------------------------------



 



           

MOHAWK FOREIGN HOLDINGS,
S.À R.L., as a Foreign Borrower
      By:   /s/ Edward R. Schleper         Name:   Edward R. Schleper        
Title:   Class A Manager        MOHAWK INTERNATIONAL HOLDINGS, S.À R.L., as a
Foreign Borrower
      By:   /s/ Edward R. Schleper         Name:   Edward R. Schleper        
Title:   Class A Manager        MOHAWK UNILIN INTERNATIONAL B.V.,
as a Foreign Borrower
      By:   /s/ Edward R. Schleper         Name:   Edward R. Schleper        
Title:   Attorney        UNILIN B.V.B.A., as a Foreign Borrower
      By:   /s/ Edward R. Schleper         Name:   Edward R. Schleper        
Title:   Attorney   

2



--------------------------------------------------------------------------------



 



         

           

BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Ronaldo Naval         Name:   Ronaldo Naval         Title:  
Vice President   

3



--------------------------------------------------------------------------------



 



         

           

BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ David McCauley         Name:   David McCauley         Title:  
Director      

4



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender and L/C Issuer
      By:   /s/ John A. Horst         Name:   John A. Horst         Title:  
Credit Executive   

5



--------------------------------------------------------------------------------



 



         

           

SUNTRUST BANK,
as a Lender
      By:   /s/ Carle Felton         Name:   Carle Felton         Title:  
Director      

6



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK NATIONAL ASSOCIATION,
as a Lender and L/C Issuer
      By:   /s/ Kathleen H. Reedy         Name:   Kathleen H. Reedy        
Title:   Managing Director   

7



--------------------------------------------------------------------------------



 



         

           

BARCLAYS BANK PLC,
as a Lender
      By:   /s/ Diane Rolfe         Name:   Diane Rolfe         Title:  
Director   

8



--------------------------------------------------------------------------------



 



         

           

ING Belgium SA/NV, as a Lender and L/C issuer
      By:   /s/ Luc Houman         Name:   Luc Houman         Title:  
Structured Finance Officer              By:   /s/ Markey Johan         Name:  
Markey Johan         Title:   Director      

9



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.,
as a Lender
      By:   /s/ David Lim         Name:   David Lim         Title:   Authorized
Signatory   

10



--------------------------------------------------------------------------------



 



         

           

REGIONS BANK, as a Lender
      By:   /s/ Michael A. Mezza         Name:   Michael A. Mezza        
Title:   SVP   

11



--------------------------------------------------------------------------------



 



         

           

U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Michael P. Dickman         Name:   Michael P. Dickman        
Title:   Vice President   

12



--------------------------------------------------------------------------------



 



         

           

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
      By:   /s/ Ravneet Mumick         Name:   Ravneet Mumick         Title:  
Director   

13



--------------------------------------------------------------------------------



 



         

           

BRANCH BANKING AND TRUST CORPORATION,
as a Lender
      By:   /s/ Robert T. Barnaby         Name:   Robert T. Barnaby        
Title:   Vice President   

14



--------------------------------------------------------------------------------



 



         

           

SOVEREIGN BANK,
as a Lender
      By:   /s/ Chris D. Wolfslayer         Name:   Chris D. Wolfslayer        
Title:   Senior Vice President   

15



--------------------------------------------------------------------------------



 



         

           

SYNOVUS BANK, as a Lender
      By:   /s/ W. Benjamin Shaw         Name:   W. Benjamin Shaw        
Title:   Commercial Lender   

16



--------------------------------------------------------------------------------



 



         

           

BANC OF AMERICA SECURITIES LIMITED, in its
capacity as an Applicable Designee of Bank of
America, N.A. in its role as a Lender and as
the Swing Line Lender for the purposes of
providing Foreign Swing Line Loans
      By:   /s/ Johanna Hartikainen         Name:   Johanna Hartikainen        
Title:   Director     

17



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
APPLICABLE DESIGNEE

      Lender of Record   Applicable Designee
Bank of America, N.A.
  Banc of America Securities Limited
 
  Address:
 
  2 King Edward Street,
London, EC1A 1HQ
United Kingdom
Attention: Adi Khambata/Dovir Miah, Loan Service
 
  Email Address:
 
  emealoanservicebromley@bankofamerica.com
 
  Telephone Numbers:
 
  +44 208 695 3389; +44 208 313 2503
 
  Fax Numbers:
 
  +44 208 313 2149
 
   
JPMorgan Chase Bank, N.A.
  The JP Morgan Chase Bank, London Branch
 
  Address:
 
  European Loan Operations
C/O J.P. Morgan Chase London
4th Floor Prestige Knowledge Par,
Near Marathalli Junction, Outer Ring Road,
Kadabeesanahalli, Vathur Hobli, Bangalore, 560087
 
  Email Address:
 
  european.loan.operations@jpmchase.com
 
  Telephone Number:
 
  91 80 6676 2333
 
  Fax Numbers:
 
  44 (0)20 7492 3297; 44 (0)20 7492 3298
 
   
JPMorgan Chase Bank, N.A.
  J.P. Morgan Europe Limited
 
  Address:
 
  JPMorgan Chase,
European Loan Operations,
4th Floor, Prestige Technology Park,
Near Marathahalli Junction, Sarjapur Outer Ring
Road,
Kadabeesanahalli, Vathur Hobli, Bangalore, 560087
 
  Email Address:
 
  european.loan.operations@jpmchase.com
 
  Telephone Number:
 
  91 80 6676 2333
 
  Fax Numbers:
 
  44 (0)20 7492 3297; 44 (0)20 7492 3298

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
FOREIGN BORROWER SUBLIMITS

          Foreign Borrower   Sublimit  
Mohawk Foreign Holdings, S.à r.l.
  $ 700,000,000  
Mohawk International Holdings, S.à r.l.
  $ 700,000,000  
Mohawk Unilin International B.V.
  $ 700,000,000  
Unilin B.V.B.A.
  $ 700,000,000  

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(c)
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.   3.   The Additional Cost Rate for any
Lender lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.   4.   The Additional Cost Rate for any
Lender lending from a Lending Office in the United Kingdom will be calculated by
the Administrative Agent as follows:

  (a)   in relation to any Loan in Sterling:

         
 
  AB+C(B-D)+E x 0.01
 
  per cent per annum 
 
  100 — (A+C)    

  (b)   in relation to any Loan in any currency other than Sterling:

             
 
    E x 0.01

 
    per cent per annum 
 
    300      

- 3 -



--------------------------------------------------------------------------------



 



Where:
 

“A”   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.   “B”   is the percentage rate of interest
(excluding the Applicable Rate, the Mandatory Cost and any interest charged on
overdue amounts pursuant to the first sentence of Section 2.08(b) and, in the
case of interest (other than on overdue amounts) charged at the Default Rate,
without counting any increase in interest rate effected by the charging of the
Default Rate) payable for the relevant Interest Period of such Loan.   “C”   is
the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.   “D”   is the percentage rate per annum payable by the Bank of
England to the Administrative Agent on interest bearing Special Deposits.   “E”
  is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the rules on periodic fees contained in the
Financial Services Authority Fees Manual or such other law or regulation as may
be in force from time to time in respect of the payment of fees for the
acceptance of deposits;     (c)   “Fee Tariffs” means the fee tariffs specified
in the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate); and

- 4 -



--------------------------------------------------------------------------------



 



  (d)   “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7.   If
requested by the Administrative Agent or the Company, each Lender with a Lending
Office in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent and the Company, the rate of charge payable by such Lender
to the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Lender as being the average of the Fee Tariffs applicable to
such Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of such Lender.   8.   Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Lender shall
supply the following information in writing on or prior to the date on which it
becomes a Lender:

  (a)   the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.   10.   The Administrative Agent shall have
no liability to any Person if such determination results in an Additional Cost
Rate which over- or under-compensates any Lender and shall be entitled to assume
that the information provided by any Lender pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.   11.   The Administrative Agent
shall distribute the additional amounts received as a result of the Mandatory
Cost to the Lenders on the basis of the Additional Cost Rate for each Lender
based on the information provided by each Lender pursuant to paragraphs 3, 7 and
8 above.

- 5 -



--------------------------------------------------------------------------------



 



12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.   13.   The Administrative Agent may from time to
time, after consultation with the Company and the Lenders, determine and notify
to all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

- 6 -



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(d)
EXISTING LETTERS OF CREDIT

                                              ISSUING                          
L/C NUMBER   BANK     ISSUED     EXPIRATION     BENEFICIARY     AMOUNT  
FOREIGN VENDORS
                                       
SM237830W
  Wachovia     11/10/04       11/10/2011     Barclays Bank - Customs & Duties  
$ 227,272.37  
SM230614W
  Wachovia     03/26/08       1/31/2012     Legend Pacific   $ 2,000,000.00  
SM229128
  Wachovia     12/10/07       1/31/2012     Double F Limited   $ 250,000.00  
SM232852
  Wachovia     09/26/08       12/31/2011     Sun Life Assurance Co of Canada   $
120,000.00  
SM235217
  Wachovia     07/14/09       8/15/2011     Mosaic Color Building Materials   $
1,000,000.00  
 
                                     
 
                          TOTAL   $ 3,597,272.37  
 
                                       
ENVIRONMENTAL
                                       
P276539 / D-235523
  JPMorgan     02/12/98       2/12/2012     TNRCC   $ 561,220.00  
P213553 / D-235388
  JPMorgan     05/31/01       12/23/2011     Commonwealth of Kentucky   $
10,000.00  
SM233892W
  Wachovia     02/10/09       2/10/2012     State of Tennessee   $ 319,900.17  
 
                                     
 
                          TOTAL   $ 891,120.17  
 
                                       
UTILITIES
                                       
 
                                       
S401155
  Wachovia     04/15/03       4/15/2012     City of Calhoun   $ 415,000.00  
 
                                     
 
                          TOTAL   $ 415,000.00  
 
                                       
INSURANCE PROGRAM
                                       
SM415073C
  Wachovia     10/23/03       10/1/2011     Liberty Mutual   $ 34,500,000.00  
SM408494C
  Wachovia     12/31/03       12/31/2011     Travellers Insurance   $ 25,000.00
 
SM233574W
  Wachovia     12/31/08       1/14/2012     Ga Self Insured   $ 14,130,000.00  
 
                                     
 
                          TOTAL   $ 48,655,000.00  

- 7 -



--------------------------------------------------------------------------------



 



                                              ISSUING                          
L/C NUMBER   BANK     ISSUED     EXPIRATION     BENEFICIARY     AMOUNT  
IRB Letters of Credit
                                       
S116152
  Wachovia     07/05/03       7/5/2012     Regions Bank   $ 6,657,340.00  
S116153
  Wachovia     06/05/03       6/5/2012     Regions Bank   $ 3,181,348.78  
870-086228
  Wachovia     07/05/03       7/5/2012     Regions Bank   $ 1,039,453.00  
870-089659
  Wachovia     10/05/03       10/5/2011     Regions Bank   $ 1,039,453.00  
870-090142
  Wachovia     11/05/03       11/5/2011     Regions Bank   $ 1,039,453.00  
870-111632
  Wachovia     08/05/03       8/2/2011     Regions Bank   $ 3,222,302.00  
870-007339
  Wachovia     01/13/01       1/13/2012     Bank of New York   $ 6,745,753.42  
S130879
  Wachovia     01/28/01       1/28/2012     First Union   $ 30,616,438.36  
 
                                     
 
                                  $ 53,541,541.56  
 
                                        COMMERCIAL TRADE LETTERS OF CREDIT      
                         
 
                                       
 
                                     
 
                          TOTAL COMMERCIAL L/C’S   $ 0.00  
 
                                       
 
                                     
 
                          TOTAL Letter of Credits   $ 107,099,934.10  

- 8 -



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(e)
L/C ISSUER SUBLIMIT

      L/C Issuer   Sublimit
Bank of America, N.A.
  $250,000,000
JPMorgan Chase Bank, N.A.
  $250,000,000
Wells Fargo Bank, National Association
  $75,000,000
ING Capital LLC
  $15,000,000
(available only to Foreign Subsidiaries)





--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                              Applicable   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 100,000,000       11.111111111 %
JP Morgan Chase Bank, N.A.
  $ 100,000,000       11.111111111 %
SunTrust Bank
  $ 100,000,000       11.111111111 %
Wells Fargo Bank, National Association
  $ 100,000,000       11.111111111 %
Barclays Bank plc
  $ 72,500,000       8.055555555 %
ING Belguim SA/NV
  $ 72,500,000       8.055555555 %
Mizuho Corporate Bank, Ltd.
  $ 72,500,000       8.055555555 %
Regions Bank
  $ 72,500,000       8.055555555 %
U.S. Bank National Association
  $ 72,500,000       8.055555555 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 62,500,000       6.944444444 %
Branch Banking and Trust Company
  $ 25,000,000       2.777777779 %
Synovus Bank
  $ 25,000,000       2.777777779 %
Sovereign Bank
  $ 25,000,000       2.777777779 %              
Total
  $ 900,000,000.00       100.000000000 %





--------------------------------------------------------------------------------



 



SCHEDULE 5.11(d)
PENSION PLANS
None.





--------------------------------------------------------------------------------



 



SCHEDULE 5.12
SUBSIDIARIES; OTHER EQUITY INVESTMENTS
A.

                                          Percentage of                    
Ownership Interests         Name of Loan Party           of such Class and  
Certificate Number,     or Subsidiary   Name of Equity Holder   Class and Series
  Series   if applicable   Classification


Aladdin Manufacturing
Corporation
  Mohawk Carpet, LLC   Common Stock

Preferred Stock     100

100 %

%    

2     Domestic Guarantor

Material Subsidiary  
 
                             
Cevotrans BV
  Opstalan BV   Ordinary Shares     100 %     N/A        
 
                             
 
  Dal-Tile I, L.L.C.         83.5 %              
Dal-Italia, LLC
  Emilamerica, Inc.   Membership Interests     16.5 %     N/A        
 
                             
Dal-Elit, LLC
  Dal-Tile Shared Services, Inc.   Membership Interests     100 %     N/A    
Domestic Guarantor

Material Subsidiary  
 
                             
Dal-Tile Corporation
  Dal-Tile Group Inc.   Common Stock     100 %     2     Domestic Guarantor

Material Subsidiary  
 
                             
Dal-Tile Distribution, Inc.
  Dal-Tile Corporation   Common Stock     100 %     1     Domestic Guarantor

Material Subsidiary  
 
                             
Dal-Tile Group Inc.
  Dal-Tile International Inc.   Common Stock     100 %     3     Domestic
Guarantor

 



--------------------------------------------------------------------------------



 



                                          Percentage of                    
Ownership Interests         Name of Loan Party           of such Class and  
Certificate Number,     or Subsidiary   Name of Equity Holder   Class and Series
  Series   if applicable   Classification
Dal-Tile I, L.L.C.
  Dal-Tile Distribution, Inc.   Membership Interests     100 %     N/A    
Domestic Guarantor  
 
                             
Dal-Tile Industrias S. de R.L. de C.V.
  Dal-Tile Mexico, S.A. de C.V.   Common Stock     100 %     N/A        
 
                             
Dal-Tile International, Inc.
  Mohawk Industries, Inc.   Common Stock     100 %     1     Domestic Guarantor

Material Subsidiary  
 
                             
Dal-Tile Mexico, S.A. de C.V.
  DTM/CM Holdings, LLC   Common Stock     100 %     N/A        
 
                             
Dal-Tile of Canada, Inc.
  Mohawk Foreign Holdings,
S.à r.l.   Common Stock     100 %     1        
 
                             
Dal-Tile Operaciones S. de R.L. de C.V.
  Dal-Tile Mexico, S.A. de C.V.   Common Stock     100 %     N/A        
 
                             
Dal-Tile Puerto Rico, Inc.
  Dal-Tile Corporation   Common Stock     100 %   N/A1      
 
                             
Dal-Tile Recubrimientos S. de R.L. de C.V.
  Mohawk Finance
S.a r.l.   Common Stock     100 %     N/A        
 
                             
Dal-Tile Services, Inc.
  Dal-Tile Corporation   Common Stock     100 %     1     Domestic Guarantor

 

1   Note: To be reissued and delivered post-closing.

 



--------------------------------------------------------------------------------



 



                                          Percentage of                    
Ownership Interests         Name of Loan Party           of such Class and  
Certificate Number,     or Subsidiary   Name of Equity Holder   Class and Series
  Series   if applicable   Classification
Dal-Tile Shared Services, Inc.
  Dal-Tile Distribution, Inc.   Common Stock     100 %     1     Domestic
Guarantor  
DB Wholesale Carpets & Flooring (India) Private Ltd.
  Mohawk International Holdings S.a r.l.   Ordinary     100 %     N/A        
DT Mex Holdings, LLC
  DTM/CM Holdings, LLC   Membership Interests     100 %     N/A        
DTM/CM Holdings, LLC
  Mohawk International Holdings S.a r.l.   Common Stock     100 %     N/A      
 
F.I.L.S. Investments
  Flooring Industries Ltd.   Common Stock     100 %     N/A        
Flooring Industries, Ltd.
  Mohawk International Holdings S.a r.l.   Ordinary     100 %     N/A    
Material Subsidiary

Foreign Guarantor  
Horizon Europe, Inc.
  Aladdin Manufacturing
Corporation   Common Stock     100 %     1        
Lees Mohawk (UK) Limited
  Mohawk Carpet, LLC   Common Stock     100 %   4, 52      
Mohawk Canada
Corporation
  Mohawk Carpet, LLC   Common Stock     100 %   23    

 

2   Note: To be reissued and delivered post-closing.   3   Note: To be reissued
and delivered post-closing.

 



--------------------------------------------------------------------------------



 



                                          Percentage of                    
Ownership Interests         Name of Loan Party           of such Class and  
Certificate Number,     or Subsidiary   Name of Equity Holder   Class and Series
  Series   if applicable   Classification
Mohawk Carpet Distribution, Inc.
  Aladdin Manufacturing
Corporation   Common Stock     100 %     1     Domestic Guarantor

Material Subsidiary  
Mohawk Carpet Transportation of Georgia, LLC
  Mohawk Carpet Distribution, Inc.   Membership Interests     100 %     N/A    
Domestic Guarantor  
Mohawk Carpet, LLC
  Mohawk Industries, Inc.   Membership Interests     100 %     N/A     Domestic
Guarantor

Material Subsidiary  
Mohawk Commercial, Inc.
  Mohawk Carpet, LLC   Common Stock     100 %     1     Domestic Guarantor  
Mohawk ESV, Inc.
  Mohawk Carpet, LLC   Common Stock     100 %     1     Domestic Guarantor  
Mohawk Factoring, Inc.
  Mohawk Carpet, LLC
World International, Inc.   Common Stock     79.3

20.7 %

%    

1, 4     Domestic Guarantor

Material Subsidiary  
Mohawk Finance
S.à r.l.
  Mohawk International Holdings S.a r.l.   Ordinary     100 %     N/A        
Mohawk Foreign Holdings, S.à r.l.
  Mohawk Global Investments S.a r.l.   Ordinary     100 %     N/A     Foreign
Borrower

Material Subsidiary  
Mohawk Global Investments S.à r.l.
  Mohawk International
Holdings (DE)
Corporation   Ordinary     100 %     N/A     Foreign Borrower

Material Subsidiary

 



--------------------------------------------------------------------------------



 



                                          Percentage of                    
Ownership Interests         Name of Loan Party           of such Class and  
Certificate Number,     or Subsidiary   Name of Equity Holder   Class and Series
  Series   if applicable   Classification
Mohawk International (China) Ltd.
  Mohawk International Holdings S.a r.l.   Ordinary     100 %     N/A        
Mohawk International (Europe) S.a.r.l.
  Unilin Holding BVBA   Common Stock     100 %     N/A     Foreign Guarantor

Material Subsidiary  
Mohawk International (Hong Kong) Ltd.
  Mohawk International Holdings S.a r.l.   Common Stock     100 %     N/A      
 
Mohawk International (India) Ltd.
  Mohawk International Holdings S.a r.l.   Ordinary     100 %     N/A        
Mohawk International Holdings (DE)
Corporation
  Mohawk Industries, Inc.   Common Stock     100 %     1     Material Subsidiary

Domestic Guarantor  
Mohawk International Holdings S.à r.l.
  Mohawk Foreign Holdings S.a r.l.   Common Stock     100 %     N/A     Foreign
Borrower

Material Subsidiary  
Mohawk Resources, LLC
  Mohawk Carpet, LLC   Membership Interests     100 %     N/A     Domestic
Guarantor  
Mohawk Servicing, LLC
  Mohawk Carpet, LLC   Membership Interests     100 %     N/A     Domestic
Guarantor  
Mohawk Singapore
Private Limited
  Mohawk International (India) Ltd.   Common Stock     100 %     N/A        
Mohawk Trading (Shanghai) Co., Ltd.
  Mohawk International
(Hong Kong) Limited   Ordinary     100 %     N/A      

 



--------------------------------------------------------------------------------



 



                                          Percentage of                    
Ownership Interests         Name of Loan Party           of such Class and  
Certificate Number,     or Subsidiary   Name of Equity Holder   Class and Series
  Series   if applicable   Classification
Mohawk Unilin International B.V.
  Mohawk Finance
S.a r.l.
Mohawk International Holdings S.a r.l.   Common Stock     10

90 %

%     N/A     Foreign Borrower  
Mohawk Unilin Luxembourg S.à r.l.
  Mohawk International (Europe) S.a.r.l.   Ordinary     100 %     N/A    
Material Subsidiary  
Opstalan BV
  Unilin Beheer BV   Ordinary     100 %     N/A        
Timber Technique
Finance Ltd
  Flooring Industries Ltd.   Ordinary     100 %     N/A        
Syarikat Malaysia Wood Ind, Sdn. Bhd.
  Mohawk International
Holdings (DE)
Corporation   Ordinary     100 %   S00001, 804    
Unilin Beheer, BV
  Mohawk Unilin International B.V.   Ordinary     100 %     N/A        
Unilin BVBA
  Mohawk International Holdings S.a r.l.   Common Stock     100 %     N/A    
Foreign Borrower

Material Subsidiary  
Unilin Distribution, Ltd
  Mohawk Foreign Holdings S.a r.l.   Common Stock     100 %     N/A        
Unilin Flooring NC, LLC
  Mohawk Industries, Inc.   Membership Interests     100 %     N/A     Material
Subsidiary

Domestic Guarantor

 

4   NOTE: To be reissued and delivered post-closing.

 



--------------------------------------------------------------------------------



 



                                      Percentage of                    
Ownership Interests         Name of Loan Party           of such Class and  
Certificate Number,     or Subsidiary   Name of Equity Holder   Class and Series
  Series   if applicable   Classification
Unilin GmbH
  Unilin BVBA   Ordinary     100 %   N/A      
Unilin Holding BVBA
  Unilin BVBA   Common Stock     100 %   N/A   Foreign Guarantor

Material Subsidiary  
Unilin Holding SAS
  Unilin BVBA   Ordinary     100 %   N/A      
Unilin Industries, BVBA
  Mohawk International (Europe) S.a r.l.   Common Stock     100 %   N/A      
Unilin Russia
  Mohawk Unilin International B.V.   Ordinary     100 %   N/A      
Unilin SAS
  Unilin Holding SAS   Ordinary     100 %   N/A      
Unilin Systems, SAS
  Unilin BVBA   Ordinary     100 %   N/A      
Unilin Systems, SUD SAS
  Unilin Systems, SAS   Ordinary     100 %   N/A      
Unilin UK, Ltd.
  Unilin BVBA   Ordinary     100 %   N/A      
Unilin/Multipre BV
  Unilin Beheer BV   Ordinary     100 %   N/A      
Wayn-Tex LLC
  Aladdin Manufacturing
Corporation   Membership Interests     100 %   N/A   Domestic Guarantor

 



--------------------------------------------------------------------------------



 



                                      Percentage of                    
Ownership Interests         Name of Loan Party           of such Class and  
Certificate Number,     or Subsidiary   Name of Equity Holder   Class and Series
  Series   if applicable   Classification
World International, Inc.
  Mohawk Carpet, LLC   Common Stock     100 %   1, 25    

B.

  1.   China Ceramics, Inc.: The Company indirectly owns approximately 34.18% of
the outstanding equity interests of China Ceramics, Inc. and has an option to
purchase additional equity interests of such entity.     2.   Recubrimientos
Interceramic S.A. de C.V.: The Company indirectly owns approximately 49.99% of
the outstanding equity interests of Recubrimientos Interceramic S.A. de C.V.    
3.   Dal-Italia, LLC: The Company indirectly owns approximately 83.5% of the
outstanding equity interests of Dal-Italia, LLC.

 

5   Note: To be reissued and delivered post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.16
IDENTIFICATION NUMBERS FOR DESIGNATED BORROWERS THAT ARE FOREIGN SUBSIDIARIES

          LOAN PARTY   FEIN/ UNIQUE IDENTIFICATION NO.
Mohawk Foreign Holdings, S.á r.l.
    XXXXX  
 
       
Mohawk International Holdings S.á r.l.
    XXXXX  
 
    XXXXX  
 
       
Mohawk Unilin International BV
    XXXXX  
 
    XXXXX  
 
       
Unilin BVBA
    XXXXX  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.18
POST-CLOSING MATTERS

1.   First-Tier Foreign Subsidiary Stock Certificates. Within 45 days after the
Closing Date (unless extended by the Administrative Agent in its sole
discretion), the Company and any Domestic Guarantor that owns certificated
Equity Interests in a First-Tier Foreign Subsidiary required to be pledged
pursuant to the Pledge Agreement shall deliver to the Administrative Agent
original stock certificates (or the equivalent thereof) evidencing the pledged
Equity Interests issued by such First-Tier Foreign Subsidiary, together with
transfer powers duly executed by the Company or the applicable Domestic
Guarantor in blank.   2.   Amendment to LLC Operation Agreements Within 30 days
after the Closing Date (unless extended by the Administrative Agent in its sole
discretion), the Company shall deliver to the Administrative Agent a duly
authorized and executed amendment to the operating agreement of each domestic
limited liability company that is an Issuer of Pledged Equity to incorporate a
provision, in form and substance acceptable to the Administrative Agent, that
explicitly authorizes a transferee of a membership interest in such limited
liability company to be admitted as a member in all respects and to have all
rights, powers and benefits of a member of such limited liability company.   3.
  Replacement Stock Certificates. Within 45 days after the Closing Date (unless
extended by the Administrative Agent in its sole discretion), the Company shall
deliver to the Administrative Agent (replacement stock certificates together
with an undated stock power for each certificate duly executed in blank)
evidencing the Equity Interests pledged by (i) Aladdin Manufacturing Corporation
in Mohawk Carpet Distribution, Inc; (ii) Mohawk Carpet, LLC in Mohawk Factoring,
Inc.; (iii) Aladdin Manufacturing Corporation in Horizon Europe, Inc.;
(iv) Mohawk Carpet, LLC in Mohawk Commercial, Inc.; (v) Mohawk Carpet, LLC in
Mohawk ESV, Inc.; (vi) the Company in Dal-Tile International, Inc.;
(vii) Dal-Tile Corporation in Dal-Tile Distribution, Inc.; and (viii) Dal-Tile
Distribution, Inc. in Dal-Tile Shared Services, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Industries, Inc.
  South Carolina Jobs — Economic Development Authority and Regions Bank as
Trustee   Accounts and contract rights under the Loan Agreement dated as of
4/1/1997   UCC Financing Statement #2258481 5 Filed 10/07/02 Delaware Secretary
of State
 
           
Mohawk Industries, Inc
  CIT Financial USA, Inc.   All computer equipment and peripherals, wherever
located, referenced in Loan Agreement #007520585-152 dated June 2, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment now or
hereafter installed therein and the proceeds thereof together with all payments,
other proceeds and payments due and to become due and arising from or relating
to Loan.   UCC Financing Statement #6193917 2 Filed 6/7/06 Delaware Secretary of
State
 
           
Mohawk Industries, Inc
  CIT Financial USA, Inc.   All computer equipment and peripherals, wherever
located, referenced in Loan Agreement #007520585-157 dated June 16, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment, now
or hereafter installed therein and the proceeds thereof together with all
payments, other proceeds and payments due and to become due and arising from or
relating to Loan.   UCC Financing Statement #6211150 8 Filed 6/20/06 Delaware
Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Industries, Inc
  CIT Financial USA, Inc.   All computer equipment and peripherals, wherever
located, referenced in Loan Agreement #007520585-159 dated June 19, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment now or
hereafter installed therein and the proceeds thereof together with all payments,
other proceeds and payments due and to become due and arising from or relating
to Loan.   UCC Financing Statement #6215315 3 Filed 6/22/06 Delaware Secretary
of State
 
           
Mohawk Industries, Inc
  CIT Financial USA, Inc.   All computer equipment and peripherals, wherever
located, referenced in Loan Agreement #007520585-163 dated June 28, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment, now
or hereafter installed therein and the proceeds thereof together with all
payments, other proceeds and payments due and to become due and arising from or
relating to Loan.   UCC Financing Statement #6231110 8 Filed 7/5/06 Delaware
Secretary of State
 
           
Mohawk Industries, Inc
  Dell Equipment Funding L.P.   All computer equipment and peripherals wherever
located referenced in Loan Agreement #007520585-164 dated July 3, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment now or
hereafter installed therein and the proceeds thereof together with all payments,
other proceeds and payments due and to become due and arising from or relating
to Loan.   UCC Financing Statement #6236750 6 Filed 7/10/06 Delaware Secretary
of State
 
           

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Industries, Inc
  Dell Equipment Funding L.P.   All computer equipment and peripherals wherever
located referenced in Loan Agreement #007520585-166 dated July 6, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment now or
hereafter installed therein and the proceeds thereof together with all payments,
other proceeds and payments due and to become due and arising from or relating
to Loan.   UCC Financing Statement #6240123 0 Filed 7/12/06 Delaware Secretary
of State
 
           
Mohawk Industries, Inc
  Dell Equipment Funding L.P.   All computer equipment and peripherals wherever
located referenced in Loan Agreement #007520585-167 dated July 7, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment now or
hereafter installed therein and the proceeds thereof together with all payments,
other proceeds and payments due and to become due and arising from or relating
to Loan.   UCC Financing Statement #6242201 2 Filed 7/13/06 Delaware Secretary
of State
 
           
Mohawk Industries, Inc
  CIT Financial USA, Inc.   All computer equipment and peripherals wherever
located referenced in Loan Agreement #007520585-173 dated July 24, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment now or
hereafter installed therein and the proceeds thereof together with all payments,
other proceeds and payments due and to become due and arising from or relating
to Loan.   UCC Financing Statement #6262174 6 Filed 7/28/06 Delaware Secretary
of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Industries, Inc
  Dell Equipment Funding L.P.   All computer equipment and peripherals wherever
located referenced in Loan Agreement #007520585-174 dated July 25, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment now or
hereafter installed therein and the proceeds thereof together with all payments,
other proceeds and payments due and to become due and arising from or relating
to Loan   UCC Financing Statement #6262244 7 Filed 7/28/06 Delaware Secretary of
State
 
           
Mohawk Industries, Inc
  CIT Financial USA, Inc.   All computer equipment and peripherals wherever
located referenced in Loan Agreement #007520585-180 dated August 8, 2006 and any
modifications to Loan and all substitutions, additions, etc. to Equipment now or
hereafter installed therein and the proceeds thereof together with all payments,
other proceeds and payments due and to become due and arising from or relating
to Loan.   UCC Financing Statement #6284495 9 Filed 8/16/06 Delaware Secretary
of State
 
           
Mohawk Industries, Inc.
  NMHG Financial Services, Inc.   All equipment now or hereafter leased by
Lessor to Lessee and al accessions, additions, replacements and substitutions
thereto and all proceeds including insurance proceeds.   UCC Financing Statement
#6433622 8 Filed 12/12/06 Delaware Secretary of State
 
           
Mohawk Industries, Inc.
  Regions Bank as Trustee   Accounts and contract rights under Loan Agreement
dated May 1, 1997 between Debtor and South Carolina Jobs-Economic Development
Authority, as amended   UCC Financing Statement #2007 1209591 Filed 3/30/07
Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Industries, Inc.
  Banc of America Leasing & Capital, LLC   Certain goods described as
manufacturing equipment more particularly described on Lease Schedule No.
15556-11500-002 together with all parts, attachments, accounts, chattel paper,
general intangibles, insurance, warranty and other claims against 3rd parties,
all software and other IP rights, proceeds and books and records re the
foregoing.   UCC Financing Statement #2007 3722823 Filed 10/3/07 Delaware
Secretary of State
 
           
Mohawk Industries, Inc.
  Banc of America Leasing & Capital, LLC   Certain goods generally described as
hardwood floor manufacturing line subject to Lease Schedule No. 15556-11500-001
in which Debtor now or hereafter has rights together with all parts,
attachments, all accounts, chattel paper and general intangibles arising from
sale, all insurance, warranty and claims against 3rd parties, all software and
other IP rights, proceeds and all books and records re the foregoing.   UCC
Financing Statement #2007 3723201 Filed 10/3/07 Delaware Secretary of State
 
           
Mohawk Industries, Inc. and Mohawk Carpet Corporation
  Banc of America Leasing & Capital, LLC   Specific items listed on UCC
including all replacements, parts, repairs and attachments.   UCC Financing
Statement #2008 0274298 Filed 1/23/08 Delaware Secretary of State
 
           
Mohawk Industries, Inc.
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including telephones, modems, private branch exchanges, switch- boards, etc.
along with all other Equipment and items provided to Lessee under
Schedule No. 001-2890600-040 and all supplements, schedules, exhibits and
attachments thereto including Cisco Routers;   UCC Financing Statement #2009
1056164 Filed 4/2/09 Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Industries, Inc.
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including telephones, modems, private branch exchanges, switchboards, etc. along
with all other Equipment provided to Lessee under Schedule No. 001-2890600-041
and all supplements, schedules, exhibits and attachments thereto including Cisco
Maintenance.   UCC Financing Statement #2009 1056222 Filed 4/2/09 Delaware
Secretary of State
 
           
Mohawk Industries, Inc.
  General Electric Capital Corporation   All equipment leased to or financed for
the Debtor by SP under certain Master Equipment Lease Agreement No. 8418046-003
including all replacements, additions, etc. and proceeds therefrom.   UCC
Financing Statement #2009 1479259 Filed 5/11/09 Delaware Secretary of State
 
           
Mohawk Industries, Inc.
  General Electric Capital Corporation   All equipment leased to or financed for
the Debtor by SP under certain Master Equipment Lease Agreement No. 8418046-004
including all replacements, additions, etc. and proceeds therefrom.   UCC
Financing Statement #2009 1482477 Filed 5/11/09 Delaware Secretary of State
 
           
Mohawk Industries, Inc.
  General Electric Capital Corporation   All equipment leased to or financed for
the Debtor by SP under certain Master Equipment Lease Agreement No. 8418046-001
including all replacements, additions, etc. and proceeds therefrom.   UCC
Financing Statement #2009 1485231 Filed 5/11/09 Delaware Secretary of State
 
           
Mohawk Industries, Inc.
  General Electric Capital Corporation   All equipment leased to or financed for
the Debtor by SP under certain Master Equipment Lease Agreement No. 8418046-002
including all replacements, additions, etc. and proceeds therefrom.   UCC
Financing Statement #2009 1835526 Filed 6/9/09 Delaware Secretary of State
 
           
Mohawk Industries, Inc.
  MAX Leasing USA and TCP Leasing, Inc.   All equipment leased by Debtor
pursuant to Lease Agreement dated 4/16/09, Schedule 1 together with all proceeds
thereof — specific equipment listed located in GA.   UCC Financing Statement
#2009 1935474 Filed 6/17/09 Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Industries, Inc.
  Rockwell Automation   All equipment and all proceeds owned or later acquired
by Debtor together with all books and records of Debtor relating to the
equipment and proceeds; Equipment means all equipment, furniture, furnishings
and fixtures listed on Schedule 1 to UCC.   UCC Financing Statement #2009
2451117 Filed 7/31/09 Delaware Secretary of State
 
           
Mohawk Industries, Inc. and Mohawk Carpet
  United Rentals (North America), Inc.   Debtor grants a security interest in
specific Equipment and the proceeds of the Equipment to secure the prompt
payment and performance of Customer’s purchase price and other obligations.  
UCC Financing Statement #2009 4122575 Filed 12/23/09 Delaware Secretary of State
 
           
Mohawk Industries, Inc.
  United Rentals (North America), Inc.   Customer grants to SP a security
interest in the specific Equipment and the proceeds of the Equipment to secure
the prompt payment and performance of Customer’s purchase price and other
obligations.   UCC Financing Statement #2010 0310056 Filed 1/28/10 Delaware
Secretary of State
 
           
Mohawk Industries, Inc.
  General Electric Capital Corporation   All Equipment leased to or financed for
the Debtor by SP under Lease Agreement No. 8418046-009 including all
accessories, accessions, replacements, additions, substitutions, add-ons and
upgrades thereto and any proceeds therefrom.   UCC Financing Statement #2010
2389751 Filed 7/9/10 Delaware Secretary of State
 
           
Mohawk Industries, Inc.
  Wells Fargo Bank, N.A.   1- Used Mitsubishi Forklift and all equipment parts,
accessories, substitutions, additions, etc. installed in or used therewith and
proceeds thereof, together with all installment payments, proceeds and payments
due, relating to said equipment.   UCC Financing Statement #2010 4039024 Filed
11/17/10 Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Industries, Inc.
  Wells Fargo Bank, N.A.   2- Used 2005 Mitsubishi Forklifts and all equipment
parts, accessories, substitutions, additions, etc. installed in or used
therewith and proceeds thereof, together with all installment payments, proceeds
and payments due, relating to said equipment.   UCC Financing Statement #2011
0858715 Filed 3/8/11 Delaware Secretary of State
 
           
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   Forklifts, rug poles,
batteries, chargers   UCC Financing Statement #6256943 2 Filed 7/25/06 Delaware
Secretary of State
 
           
Aladdin Manufacturing Corporation
  Greater Bay Bank N.A.   Forklifts, chargers, batteries and all equipment
parts, additions, etc. and proceeds thereof together with all installment
payments, proceeds and other payments due or arising from or relating to
equipment.   UCC Financing Statement #6343154 1 Filed 10/4/06 Delaware Secretary
of State
 
           
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   Forklifts, batteries, chargers   UCC
Financing Statement #6432444 8 Filed 12/11/06 Delaware Secretary of State
 
           
Aladdin Manufacturing Corp
  Raymond Leasing Corporation   Specific equipment, install and freight   UCC
Financing Statement #2007 0507953 Filed 2/8/07 Delaware Secretary of State
 
           
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   One new Toyota forklift   UCC Financing
Statement #2007 1686889 Filed 5/4/07 Delaware Secretary of State
 
           
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   3 Toyota forklifts   UCC Financing Statement
#2007 2191434 Filed 6/11/07 Delaware Secretary of State
 
           
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   1 Toyota forklift   UCC Financing Statement
#2007 2509734 Filed 7/2/07 Delaware Secretary of State
 
           
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   1 Toyota forklift   UCC Financing Statement
#2007 2509825 Filed 7/2/07 Delaware Secretary of State
 
           
Aladdin Manufacturing Corporation
  NMHG Financial Services, Inc.   All equipment now or hereafter leased by
Lessor to Lessee and all additions, replacements, etc. thereto and all proceeds
thereof   UCC Financing Statement #2007 3253241 Filed 8/27/07 Delaware Secretary
of State
 
           
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   Toyota forklifts, batteries,
chargers, casacade clamps   UCC Financing Statement #2007 3254967 Filed 8/27/07
Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   11 -2007 New Toyota
forklifts   UCC Financing Statement #2007 4450952 Filed 11/26/07 Delaware
Secretary of State
 
           
Aladdin Manufacturing Corporation
  Toyota Motor Credit Corporation   2-forklifts; 5-batteries   UCC Financing
Statement #2008 0663284 Filed 2/25/08 Delaware Secretary of State
 
           
Dal-Tile Corporation
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2006062300369 Filed 6/23/06 Pennsylvania Department of State
 
           
Dal-Tile Corporation
  US Express Leasing, Inc.   All items of personal property leased pursuant to
Lease Agreement dated 8/10/06 between SP and Debtor together with all related
software and all additions, etc. and proceeds; Equipment — Tennant 5400 Fast
Scrubbers   UCC Financing Statement #2006081100166 Filed 8/11/06 Pennsylvania
Department of State
 
           
Dal-Tile Corporation
  US Express Leasing, Inc.   All items of personal property leased pursuant to
Lease Agreement dated 8/10/06 between SP and Debtor together with all related
software and all additions, etc. and proceeds; Equipment — Tennant 8410 Sweeper/
Scrubber   UCC Financing Statement #2006081100178 Filed 8/11/06 Pennsylvania
Department of State
 
           
Dal-Tile Corporation
  US Express Leasing, Inc.   All items of personal property leased pursuant to
Lease Agreement dated 8/10/06 between SP and Debtor together with all related
software and all additions, etc. and proceeds; Equipment — 2 Tennant 5400
Scrubbers   # 2006081100180 Filed 8/11/06 Pennsylvania Department of State
 
           
Dal-Tile Corporation
  Crown Credit Company   Lift truck and battery   UCC Financing Statement
#2006103001896 Filed 10/30/06 Pennsylvania Department of State
 
           
Dal-Tile Corporation
  Crown Credit Company   Crown Lift Truck, battery and charger   UCC Financing
Statement #2006110800332 Filed 11/8/06 Pennsylvania Department of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
DAL-TILE
CORPORATION
  Toyota Motor Credit Corporation   11 new Toyota forklifts and 1 used Toyota
Forklift   UCC Financing Statement #2006110902403 Filed 11/9/06 Pennsylvania
Department of State
 
           
Dal-Tile Corporation & Dal-Tile International, Inc. as Co-Lessees
  Citicorp Leasing, Inc.   One New 2006 Caterpillar
Model #C5000LP   UCC Financing Statement #2007011105049 Filed 1/11/07
Pennsylvania Department of State
 
           
Dal-Tile Corporation & Dal-Tile International, Inc. as Co-Lessees
  Citicorp Leasing, Inc.   One New MHF Model
#70DMHT14C   UCC Financing Statement #2007020600014 Filed 2/6/07 Pennsylvania
Department of State
 
           
Dal-Tile Corporation
  Crown Credit Company   Crown Lift Truck, Battery and Charger   UCC Financing
Statement #2007030507260 Filed 3/5/07 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  TFS Capital Funding, Operations Counsel — Construction   One Genie Z45/25
Articulating Boom and all accessions, replacements, add-ons   UCC Financing
Statement #2007051802932 Filed 5/18/07 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2007070605610 Filed 7/6/07 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2007090608735 Filed 9/6/07 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2008021407740 Filed 2/14/08 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2008022001917 Filed 2/19/08 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Raymond Reach trucks, exide batteries and
Raymond Orderpicker Trucks   UCC Financing Statement #2008031100920 Filed
3/10/08 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2008070906127 Filed 7/9/08 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2008081806685 Filed 8/18/08 Pennsylvania Department of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2008081806700 Filed 8/18/08 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2008110406900 Filed 11/4/08 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2008110605407 Filed 11/6/08Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  General Electric Capital Corporation   All Equipment leased to or financed for
Debtor by SP under Master Equipment Lease Agreement No. 8404978-006 including
all accessories, replacements, etc. and proceeds   UCC Financing Statement
#2008121602327 Filed 12/16/08 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2008122305708 Filed 12/23/08 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2009010707252 Filed 1/7/09 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2009010707288 Filed 1/7/09 Pennsylvania Department of State
 
           
Dal-Tile Corporation
  Crown Credit Company   Crown lift truck and Battery   UCC Financing Statement
#2009012104561 Filed 1/21/09 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2009012605284 Filed 1/26/09 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2009012605309 Filed 1/26/09 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2009031105910 Filed 3/11/09 Pennsylvania Department of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Dal-Tile Corporation
  Wells Fargo Bank, N.A.   2 Clark forklifts and all equipment parts,
substitutions, additions, etc. and proceeds thereof together with all
installment payments, insurance proceeds, payments due relating to equipment  
UCC Financing Statement #2009041304774 Filed 4/13/09 Pennsylvania Department of
State
 
           
Dal-Tile Corporation
  Crown Credit Company   Crown Lift Trucks, Batteries and Exide Chargers   UCC
Financing Statement #2009041305891 Filed 4/13/09 Pennsylvania Department of
State
 
           
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific equipment   UCC Financing Statement
#2009052006218 Filed 5/20/09 Pennsylvania Department of State
 
           
Dal-Tile Corporation
  Crown Credit Company   All equipment now or hereafter leased from Lessor by
Lessee pursuant to Master Lease Agreement dated 11/1/01 together with all
schedules, exhibits, etc. including material handling equipment, batteries,
chargers, trucks, etc. and related equipment and all additions, etc. and all
proceeds   UCC Financing Statement #2009060107793 Filed 6/1/09 Pennsylvania
Department of State
 
           
Dal-Tile Corporation
  Wells Fargo Bank, N.A.   3 Caterpillar forklifts and all equipment parts,
substitutions, etc. and proceeds together with all installment payments,
insurance proceeds and payments due and arising from said equipment   UCC
Financing Statement #2009061807243 Filed 6/18/09 Pennsylvania Department of
State
 
           
DAL-TILE CORPORATION
  Toyota Motor Credit Corporation   Forklifts, batteries, chargers   UCC
Financing Statement #2009062303032 Filed 6/23/09 Pennsylvania Department of
State
 
           
Dal-Tile Corporation
  Wells Fargo Bank, N.A.   Specific equipment and all equipment parts,
substitutions, etc. and proceeds together with all installment payments,
insurance proceeds and payments due and arising from said equipment   UCC
Financing Statement #2009091104441 Filed 9/11/09 Pennsylvania Department of
State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific Equipment   UCC Financing Statement
#2009100706805 Filed 10/7/09 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Toyota Motor Credit Corporation   Fifteen New Toyota Forklifts   UCC Financing
Statement #2009111002173 Filed 11/9/09 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Toyota Motor Credit Corporation   Nine Toyota Forklifts
A true lease   UCC Financing Statement #2009111605979 Filed 11/16/09
Pennsylvania Department of State
 
           
Dal-Tile Corporation
  Wells Fargo Bank, N.A.   Specific equipment and all equipment parts,
substitutions, etc. and proceeds together with all installment payments,
insurance proceeds and payments due and arising from said equipment   UCC
Financing Statement #2009122305724 Filed 12/23/09 Pennsylvania Department of
State
 
           
DAL-TILE CORPORATION
  Toyota Motor Credit Corporation   One New 2010 Toyota
Forklift
A true lease   UCC Financing Statement #2010022205154 Filed 2/22/10 Pennsylvania
Department of State
 
           
DAL-TILE CORPORATION
  Toyota Motor Credit Corporation   Four New 2010 Toyota Forklifts —   UCC
Financing Statement #2010022205318 Filed 2/22/10 Pennsylvania Department of
State
 
           
DAL-TILE CORPORATION
  General Electric Capital Corporation   1-2004 Forklift and attachments plus
all replacements, exchanges, etc lease, and other proceeds thereof.   UCC
Financing Statement #2010051861995 Filed 5/18/10 Pennsylvania Department of
State
 
           
DAL-TILE CORPORATION
  General Electric Capital Corporation   Mitsubishi Forklift and attachments
plus all replacements, exchanges, etc lease, and other proceeds thereof.   UCC
Financing Statement #2010052503683 Filed 5/25/10 Pennsylvania Department of
State
 
           
Dal-Tile Corporation
  De Lage Landen Financial Services, Inc.   All equipment of any make or
manufacture, together with all accessories and attachments financed by or leased
to Lessee by Lessor under Master Lease Agreement Number 782.   UCC Financing
Statement #2010060805479 Filed 6/8/10 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Toyota Motor Credit Corporation   Five Toyota Forklifts   UCC Financing
Statement #2010102505703 Filed 10/25/10 Pennsylvania Department of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
DAL-TILE CORPORATION
  Raymond Leasing Corporation   Specific items   UCC Financing Statement
#2010120303846 Filed 12/3/10 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Toyota Motor Credit Corporation   Two Toyota Forklifts   UCC Financing
Statement #2010120606153 Filed 12/6/10 Pennsylvania Department of State
 
           
DAL-TILE CORPORATION
  Toyota Motor Credit Corporation   Three Toyota Forklifts and Six Batteries  
UCC Financing Statement #2011033004204 Filed 3/30/11 Pennsylvania Department of
State
 
           
DAL-TILE GROUP INC.
  De Lage Landen Financial Services, Inc.   All equipment of any make or
manufacture together with all accessories and attachments financed by or leased
to Lessee by Lessor under Master Lease Agreement No. 555   UCC Financing
Statement #5256781 7 Filed 8/17/05 and continued 6/21/10 Delaware Secretary of
State
 
           
Mohawk Industries, Inc. and Mohawk Carpet Corporation
  Banc of America Leasing & Capital, Inc.   Specific equipment including all
replacements, parts, repairs and attachments affixed thereto, now owned or
hereafter acquired.   UCC Financing Statement #2008 0274298 Filed 1/23/08
Delaware Secretary of State
 
           
MOHAWK CARPET CORPORATION
  Cisco Systems Capital Corporation   Specific items listed on Schedule A to
Lease Agreement including all additions, substitutions, etc. and proceeds   UCC
Financing Statement #2008 2583266 Filed 7/23/08 Delaware Secretary of State
 
           
MOHAWK CARPET CORPORATION
  Banc of America Leasing & Capital, LLC   Specific items including all
replacements, parts, repairs and attachments affixed thereto, now owned or
hereafter acquired.   UCC Financing Statement #2008 4086037 Filed 12/09/08
Delaware Secretary of State
 
           
MOHAWK CARPET CORPORATION
  IBM Credit LLC   Specific equipment, together with all related software and
all additions, upgrades, etc. replacements or exchanges and all proceeds
including payments under insurance, etc.   UCC Financing Statement #2009 0019882
Filed 1/5/09 Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
MOHAWK CARPET, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including all additions, upgrades etc. and all proceeds along with any other
Equipment and other items and rights, leased, licensed or otherwise provided to
Lessee by Lessor.   UCC Financing Statement #2009 1851978 Filed 6/10/09 Delaware
Secretary of State  
MOHAWK CARPET, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including all additions, upgrades, etc. and all proceeds along with any other
Equipment and other items and rights, leased, licensed or otherwise provided to
Lessee under Schedule No. 001-4561100-004 between Lessee and Lessor and all
supplementary schedules, exhibits including CISCO 2811 Routers.   UCC Financing
Statement #2009 2051180 Filed 6/26/09 Delaware Secretary of State  
MOHAWK CARPET, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including all additions, upgrades, etc. and all proceeds along with any other
Equipment and other items and rights, leased, licensed or otherwise provided to
Lessee under Schedule No. 001-4561100-005 between Lessee and Lessor and all
supplementary schedules, exhibits including CISCO Maintenance for 2811 Routers  
UCC Financing Statement #2009 2052204 Filed 6/26/09 Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Carpet, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including all additions, upgrades etc. and all proceeds along with any other
Equipment and other items and rights, leased, licensed or otherwise provided to
Lessee under Schedule no. 001-4561100-014 between Lessee and Lessor and all
supplementary schedules, exhibits including specific CISCO Routers and related
peripherals.   UCC Financing Statement #2009 3449599 Filed 10/27/09 Delaware
Secretary of State  
Mohawk Carpet, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including all additions, upgrades, etc. and all proceeds along with any other
Equipment and other items and rights, leased, licensed or otherwise provided to
Lessee under Schedule No. 001-4561100-007 between Lessee and Lessor and all
supplementary schedules, exhibits including specific CISCO Routers and related
peripherals.   UCC Financing Statement #2009 3453963 Filed 10/27/09 Delaware
Secretary of State  
Mohawk Carpet, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including all additions, upgrades, etc. and all proceeds along with any other
Equipment and other items and rights, leased, licensed or otherwise provided to
Lessee under Schedule No. 001-4561100-011 between Lessee and Lessor and all
supplementary schedules, exhibits including specific CISCO modules and related
peripherals.   UCC Financing Statement #2009 3456412 Filed 10/28/09 Delaware
Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Carpet, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including all additions, upgrades, etc. and all proceeds along with any other
Equipment and other items and rights, leased, licensed or otherwise provided to
Lessee under Schedule No. 001-4561100-009 between Lessee and Lessor and all
supplementary schedules, exhibits including specific Wave Modules and related
peripherals.   UCC Financing Statement #2009 3456420 Filed 10/28/09 Delaware
Secretary of State  
Mohawk Industries, Inc. and Mohawk Carpet Corporation
  United Rentals (North America), Inc.   Debtor grants a security interest in
specific Equipment to secure the prompt payment and performance of Customer’s
purchase price and other obligations.   UCC Financing Statement #2009 4122575
Filed 12/23/09 Delaware Secretary of State  
Mohawk Carpet, LLC
  Banc of America Leasing & Capital, LLC   Specific equipment including all
replacements, parts, repairs and attachments now owned or hereafter acquired.  
UCC Financing Statement #2010 0023170 Filed 1/5/10 Delaware Secretary of State  
Mohawk Carpet, LLC
  Banc of America Leasing & Capital, LLC   Specific equipment including all
replacements, parts, repairs and attachments now owned or hereafter acquired.  
UCC Financing Statement #2010 0023212 Filed 1/5/10 Delaware Secretary of State  
Mohawk Carpet, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment
including all additions, upgrades, etc. and all proceeds along with any other
Equipment and other items and rights, leased, licensed or otherwise provided to
Lessee under Schedule No. 001-4561100-019 between Lessee and Lessor and all
supplementary schedules, exhibits including specific CISCO Modules and related
peripherals.   UCC Financing Statement #2010 1631914 Filed 4/27/10 Delaware
Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Mohawk Carpet, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment,
including all additions, upgrades and accessions thereto and all proceeds
thereof along with any other Equipment and other items and rights, leased,
licensed or provided to Lessee under Schedule No. 001-4561100-022 between Lessor
and Lessee and all supplementary schedules, exhibits and attachments thereto.  
UCC Financing Statement #2010 2869620 Filed 8/17/10 Delaware Secretary of State
 
Mohawk Carpet, LLC
  AT&T Capital Services, Inc.   All telecommunications and data equipment,
including all additions, upgrades and accessions thereto and all proceeds
thereof along with any other Equipment and other items and rights, leased,
licensed or provided to Lessee under Schedule No. 001-4561100-024 between Lessor
and Lessee and all supplementary schedules, exhibits and attachments thereto.  
UCC Financing Statement #2010 4000778 Filed 11/15/10 Delaware Secretary of State
 
Mohawk Carpet, LLC
  Banc of America Leasing & Capital, LC   Specific items including all
replacements, parts, repairs and attachments affixed thereto, now owned or
hereafter acquired and all proceeds thereof.   UCC Financing Statement #2010
4393702 Filed 12/13/10 Delaware Secretary of State  
Mohawk Carpet, LLC
  Banc of America Leasing & Capital, LC   Specific items including all
replacements, parts, repairs and attachments affixed thereto, now owned or
hereafter acquired and all proceeds thereof.   UCC Financing Statement #2010
4393751 Filed 12/13/10 Delaware Secretary of State  
MOHAWK CARPET
DISTRIBUTION, LP
  Greater Bay Bank N.A.   Komatsu Forklifts and all equipment parts,
substitutions, etc. now or hereafter installed therein and proceeds thereof,
together with all installment payments, insurance proceeds or payments due
relating to said equipment.   UCC Financing Statement #5197769 4 Filed 6/28/05
Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
MOHAWK CARPET DISTRIBUTION, L.P.
  Wells Fargo Bank, N.A.   Clark Forklift Trucks and all equipment parts,
substitutions, etc. now or hereafter installed therein and proceeds thereof,
together with all installment payments, insurance or payments due from said
equipment.   UCC Financing Statement #2008 2311692 Filed 7/7/08 Delaware
Secretary of State  
MOHAWK CARPET
TRANSPORTATION OF
GEORGIA, LLC
  SunTrust Equipment Finance & Leasing Corp.   Equipment leased pursuant to
Equipment Lease Agreement dated 7/29/03 between Lessor and Lessee, together with
all improvements, additions, etc. and proceeds thereof — collateral includes
Great Dane Trailers   UCC Financing Statement #4337635 9 Filed 11/29/04 and
continued 11/4/09 Delaware Secretary of State  
MOHAWK CARPET
TRANSPORTATION OF
GEORGIA, LLC
  SunTrust Leasing
Corporation   Equipment leased pursuant to Equipment Lease Agreement dated
7/29/03 between Lessor and Lessee, together with all improvements, additions,
etc. and proceeds thereof— collateral includes Roland Curtainside Upper
Structure installed on Trailer   UCC Financing Statement #6448435 8 Filed
12/21/06 Delaware Secretary of State  
MOHAWK CARPET
TRANSPORTATION OF
GEORGIA, LLC
  Max Leasing USA and TCP Leasing, Inc.   All equipment leased by Debtor
pursuant to Master Lease Agreement dated 4/16/09, Schedule 1, together with all
insurance proceeds thereon and proceeds thereof. Asset listed on UCC is located
in GA.   UCC Financing Statement #2009 1936050 Filed 6/17/09 Delaware Secretary
of State  
UNILIN FLOORING NC, LLC
  Banc of America Leasing & Capital, LLC   Certain goods generally described as
Hardwood Flooring Manufacturing Line subject to Lease Schedule No.
15556-11500-001, together with all parts, etc., accounts, chattel paper and
general intangibles related to disposition of goods, all insurance, warranty,
software and other IP rights, proceeds and all books and records.   UCC
Financing Statement #20070094833H Filed 10/4/07 North Carolina Secretary of
State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
UNIULIN FLOORING NC, LLC
  NMHG Financial Services, Inc.   All equipment now or hereafter leased by
Lessor to Lessee and all additions, replacements and substitutions thereto and
all proceeds thereof   UCC Financing Statement #20080068763A Filed 7/28/08 North
Carolina Secretary of State  
Unilin Flooring NC, LLC
  NMHG Financial Services, Inc.   All equipment now or hereafter leased by
Lessor to Lessee and all additions, replacements and substitutions thereto and
all proceeds thereof.   UCC Financing Statement #20090003955E Filed 1/15/09
North Carolina Secretary of State  
Unilin Flooring NC, LLC
  Crown Credit Company   All of Lessee’s interest in all equipment now or
hereafter leased from Lessor by Lessee pursuant to Master Lease Agreement dated
1/6/09 together with all schedules, exhibits, etc. thereto, including all
material handling equipment, batteries, chargers, trucks and related equipment
and all substitutions, etc. and all proceeds thereof.   UCC Financing Statement
#20090013058K Filed 2/19/09 North Carolina Secretary of State  
Unilin Flooring NC, LLC
  Stearns Bank N.A.   Industrial sweeper with all attachments, upgrades, etc.  
UCC Financing Statement #20100012518A Filed 2/17/10 North Carolina Secretary of
State  
Unilin Flooring NC, LLC
  TCF Equipment Finance, Inc.   New Taylor Industrial Lift Truck, together with
all accessories, attachments, parts, etc.; all software embedded in an
integrated transaction with the Lift Truck and all modifications, etc.; and all
proceeds of foregoing.   UCC Financing Statement #20110000759G Filed 1/3/11
North Carolina Secretary of State  
Unilin Flooring NC, LLC
  VFS Leasing Co.   2- 2011 Volvo L110F with attachments, together with all
parts, accessories, attachments, etc. and any and all cash and non-cash proceeds
thereof.   UCC Financing Statement #20110011212B Filed 2/8/11 North Carolina
Secretary of State

 



--------------------------------------------------------------------------------



 



              Debtor   Secured Party or Parties   Description of Collateral  
Description of Lien
Unilin Flooring NC, LLC
  TCF Equipment Finance, Inc.   New Taylor Industrial Lift Truck, together with
all accessories, attachments, parts, etc.; all software embedded in an
integrated transaction with the Lift Truck and all modifications, etc.; and all
proceeds of foregoing.   UCC Financing Statement #20110017334C Filed 3/1/11
North Carolina Secretary of State

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INVESTMENTS
1. Investments by the Loan Parties and their Subsidiaries as described on
Schedule 5.12.
2. Guarantee by Mohawk Industries, Inc. of the obligations of Mohawk
International Holdings S.á r.l. under that certain Euro Overdraft Facility with
ING Belgium SA/NV.
3. All Guarantees by Unilin B.V.B.A. llisted on Schedule 7.03.





--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS

          1.        
1991 Development Authority of Catoosa County, Georgia, Tax exempt Industrial
Development Revenue Refunding Bonds due 2011
  $ 6,500,000  
 
       
1999 Development Authority of Whitfield County Solid Waste Disposal Revenue
Bonds due 2019
  $ 3,100,000  
 
       
1997 Laurens County ($1MM) & Gordon County ($2MM) Industrial Development Revenue
Bonds due 2017
  $ 3,000,000  
 
       
1997 Development Authority of the City of Summerville, Georgia Exempt Facility
Revenue Bonds due 2017
  $ 30,000,000  
 
       
1997-C South Carolina Economic Development Authority Economic Development
Revenue Bonds due 2017
  $ 6,473,368  
 
       
1997-B South Carolina Economic Development Authority Economic Development
Revenue Bonds due 2017
  $ 3,000,000  
 
       
Mohawk Industries, Inc. 7.20% Senior Notes due 2012 issued pursuant to that
certain Indenture dated as of April 2, 2002 by and between Mohawk Industries,
Inc., as Issuer and U.S. Bank, as Trustee
  $ 400,000,000  
 
       
Mohawk Industries, Inc. 6.125% Senior Notes due 2016 issued pursuant to that
certain First Supplemental Indenture dated as of January 17, 2006 by and between
Mohawk Industries, Inc., as Issuer and SunTrust Bank, as Trustee
  $ 900,000,000  
 
       
Guarantee by Mohawk Industries, Inc. of the obligations of Mohawk International
Holdings S.á r.l. under that certain Euro Overdraft Facility with ING Belgium
SA/NV
  € 30,000,000  
 
       
Credit facility between ING Belgium SA/NV, as lender, and Mohawk International
Holdings S.à r.l. as Borrower
  € 30,000,000  
 
       
Credit facility between ING Belgium SA/NV, as lender, and Unilin B.V.B.A. as
Borrower
  € 6,000,000  
 
       
Credit facility between EON Bank Bhd., as lender, and Syarikat Malaysia Wood
Industries Sdn. Bhd. as Borrower
  MYR 24,000,000

3. All Existing Letters of Credit listed on Schedule 1.01(d).
4. The following capital leases:

  •   Lease for 550 Cloniger Drive, Thomasville, North Carolina, dated June 1,
2004, between Unilin Flooring NC, LLC and Davidson County Finance Department.  
  •   Lease for 1200 Sunrise Avenue, Thomasville, North Carolina, dated
August 1, 2010, between Unilin Flooring NC, LLC and Washbury LLC.





--------------------------------------------------------------------------------



 



  •   Lease for Rue de L’usine 29, Castelsarassin, France, dated June 1, 2003,
between Unilin Systems SAS and Ville de Castersarassin.     •   Master Equipment
Lease between Unilin Roofing Netherlands and Leaseplan, dated May 1, 2004 (as
amended by schedules BSGN74, BSGN76, BSLV56, BSZP72, BTDD58, BTFD92, OH49DF,
OH51DF, OH64RX, OH65RX, OH66RX, OH67RX, OJO5RS, OJ26TB, OJ57TT, OJ64HJ, OJ64SH,
OJ68RZ, CE0311, CE0615, CE0792, CE0846, CE0958, CE3616, CE3652, OP9304, OP9314,
OP9324, OP90H8, OP2374, OP3751.     •   Master Equipment Lease, between Unilin
Distribution Limited and NiiB Finance (as amended by schedules 06LH2237,
08LH2315, 09D14732, DY60UKZ, MJZ7386, MJZ7387, O50960002246, 050960002254,
R16N50045 (050960002505), MJZ8514, MJZ8515, MJZ8513, NJZ4619, PE08LMM, ND08JPV,
RUI7898, YF56RJY, LJZ6245, MJZ2600, MJZ5570.     •   Automobile Lease, dated
September 20, 2006, between Unilin Distribution Limited and NIB – A Bank of
Ireland.     •   Master Equipment Lease, dated January 14, 2010, between Mohawk
Carpet Transportation of Georgia, LLC and GE Capital.     •   Forklift Lease,
dated August 2, 2008, between Dal Tile Distribution, Inc. (successor in interest
to Marble Point Inc.) and First Citizens Bank.     •   Forklift Lease, dated
July 1, 2008, between Dal Tile Distribution, Inc. (successor in interest to
Marble Point Inc.) and First Citizens Bank.

5. Obligations to purchase equity interests in Dal-Italia, LLC, pursuant to the
provisions of the Dal-Italia, LLC Operating Agreement, as amended.
6. The following Guarantees by Unilin B.V.B.A.

                              ACCOUNT   GUARANTEE   NUMBER   CURR.   AMOUNT  
BENEFICIARY
385031192940
  MISSING BILLS OF LADING     1338025     EUR     34,487.45     CMA CGM
385031192940
  GOOD PERFORMANCE     1347533     EUR     500.00     DOUANE EN ACCIJ
385031192940
  HOUSEHOLD — OTHERS     80709379     EUR     350,000.00     OVAM
385031192940
  INTERNAL GUARANTEE CREDIT SUBSTITUTE     1346160     GBP     70,000.00     ING
BANK NV UK
385031192940
  PERFORMANCE BOND     1344645     EUR     360,000.00     OFF NAT FORETS
385031192940
  INTERNATIONAL OPERATIONS — SUNDRY     1340717     GBP     404,000.00     COM
HV REV CUST
385031192940
  INTERNATIONAL OPERATIONS — SUNDRY     1348992     EUR     1,500.00    
AGENSCHAP NL
385031192940
  RENT     10676367     EUR     8,400.00     DUBOIS LUC
385031192940
  SUNDRY     1345279     EUR     1,600,000.00     UCI SUISSE





--------------------------------------------------------------------------------



 



SCHEDULE 7.08(e)
TRANSACTIONS WITH AFFILIATES
None.





--------------------------------------------------------------------------------



 



SCHEDULE 7.09
BURDENSOME AGREEMENTS
None.





--------------------------------------------------------------------------------



 



SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY
and LOAN PARTIES:
c/o Mohawk Industries, Inc.
160 S. Industrial Boulevard
Calhoun, Georgia 30701
Attention: James T. Lucke, General Counsel
Telephone: 706-624-2103
Telecopier: 706-625-3851
Electronic Mail: jim_lucke@mohawkind.com
Website Address: www.mohawkind.com
U.S. Taxpayer Identification Number(s): XXXXX
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, Texas 75202
Attention: Eric E. Evans
Telephone: 214-209-1634
Telecopier: 214-290-8313
Electronic Mail: eric.evans@baml.com
Bank of America, N.A.
New York, NY
ABA# XXXXX
Account No. (for Dollars): XXXXX
Attn: Credit Services
Ref: Mohawk Industries
Bank of America
London Branch
Swift Code: XXXXX
Account No. (for Euro): XXXXX
Ref: Mohawk

 



--------------------------------------------------------------------------------



 



Bank of America
London Branch
Swift Code: XXXXX
Account No. (for Sterling): XXXXX
Ref: Mohawk
Bank of America
Sydney
Swift Code: XXXXX
Account No. (for Australian Dollars): XXXXX
Ref: Mohawk
Bank of America Canada
Toronto (Transit: 01312)
Swift Code: XXXXX
Account No. (for Canadian Dollars): XXXXX
Ref: Mohawk
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202
Attention: Ronaldo Naval
Telephone: 214-209-1162
Telecopier: 877-511-6124
Electronic Mail: ronaldo.naval@baml.com
L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: John P. Yzeik
Telephone: 570-330-4315
Telecopier: 570-330-4186
Electronic Mail: john.p.yzeik@baml.com

 



--------------------------------------------------------------------------------



 



SWING LINE LENDER:
Domestic in US Dollars
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, Texas 75202
Attention: Eric E. Evans
Telephone: 214-209-1634
Telecopier: 214-290-8313
Electronic Mail: eric.evans@baml.com
Bank of America, N.A.
New York, NY
ABA # XXXXX
Account No. (for Dollars): XXXXX
Attn: Credit Services
Ref: Mohawk Industries
Foreign
Banc of America Securities Limited,
2 King Edward Street,
London, EC1A 1HQ
United Kingdom
Attention: Adi Khambata/Dovir Miah, Loan Service
Tel: +44 208 695 3389/+44 208 313 2503
Fax: +44 208 313 2149
Email: emealoanservicebromley@bankofamerica.com

                  Currency   Payment Instructions   Swift Code   Account Number
EUR
  Pay: Bank Of America N.A., London Branch Credit: Banc of America Securities
Limited   XXXXX
XXXXX     XXXXX  
 
               
USD
  Pay: Bank Of America New York
Favour: Bank Of America NA, London Branch
Credit: Banc of America Securities Limited   XXXXX
XXXXX
XXXXX
XXXXX     XXXXX  
 
               
GBP
  Pay: Bank Of America NA, London Branch Credit: Banc of America Securities
Limited   XXXXX
XXXXX     XXXXX  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:      Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of July 8,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), MOHAWK UNILIN INTERNATIONAL B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands,registered with the Dutch
Trade Register of the Chambers of Commerce under number 17229715, MOHAWK FOREIGN
HOLDINGS, S.À R.L., a company organized and existing under the laws of
Luxembourg as a société a responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS,
S.À R.L., a company organized and existing under the laws of Luxembourg as a
société a responsibilité limitée, UNILIN B.V.B.A., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of Belgium, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and a L/C Issuer.
     The Company hereby requests, on behalf of [APPLICABLE BORROWER] (select
one):

      o A Committed Borrowing   o A conversion of Committed Loans or
continuation of Eurocurrency Rate Loans

  1.   On ________________________ (a Business Day).     2.   In the amount of
________________________.     3.   Comprised of ________________________.      
                                [Type of Committed Loan requested]     4.   In
the following currency: ________________________     5.   For Eurocurrency Rate
Loans: with an Interest Period of _____ months.

     The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

 



--------------------------------------------------------------------------------



 



            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
     Date: ___________, _____

To:    Bank of America, N.A., as Swing Line Lender       Bank of America, N.A.,
as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of July 8,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), MOHAWK UNILIN INTERNATIONAL B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, registered with the Dutch
Trade Register of the Chambers of Commerce under number 17229715, MOHAWK FOREIGN
HOLDINGS, S.À R.L., a company organized and existing under the laws of
Luxembourg as a société a responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS,
S.À R.L., a company organized and existing under the laws of Luxembourg as a
société a responsibilité limitée, UNILIN B.V.B.A., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of Belgium, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and a L/C Issuer.

    The undersigned hereby requests a Swing Line Loan:

  1.

2.   On                                                                      
                (a Business Day).

In the amount of $                                        .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

 



--------------------------------------------------------------------------------



 



            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF NOTE
                                                            
     FOR VALUE RECEIVED, each of the undersigned (each a “Borrower”) hereby
promises to pay to _____________________ or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to such
Borrower under that certain Credit Agreement, dated as of July 8, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Company”), MOHAWK UNILIN INTERNATIONAL B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its official seat (statutaire zetel)
in Oisterwijk, the Netherlands and its office at Beneluxstraat 1 (5061 KD)
Oisterwijk, the Netherlands, registered with the Dutch Trade Register of the
Chambers of Commerce under number 17229715, MOHAWK FOREIGN HOLDINGS, S.À R.L., a
company organized and existing under the laws of Luxembourg as a société a
responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS, S.À R.L., a company
organized and existing under the laws of Luxembourg as a société a
responsibilité limitée, UNILIN B.V.B.A., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) organized under the laws
of Belgium, the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and a L/C Issuer.
     Each Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.04(f) of the Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Domestic Guaranty and the Foreign Guaranty, as applicable, and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:           MOHAWK UNILIN INTERNATIONAL
B.V.
      By:           Name:           Title:           MOHAWK FOREIGN HOLDINGS,
S.À R.L.
      By:           Name:           Title:           MOHAWK INTERNATIONAL
HOLDINGS,
S.À R.L.
      By:           Name:           Title:           UNILIN B.V.B.A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of Principal   Outstanding    
        Currency and Amount   End of Interest   or Interest Paid   Principal
Balance     Date   Type of Loan Made   of Loan Made   Period   This Date   This
Date   Notation Made By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of July 8,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), MOHAWK UNILIN INTERNATIONAL B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, registered with the Dutch
Trade Register of the Chambers of Commerce under number 17229715, MOHAWK FOREIGN
HOLDINGS, S.À. R.L., a company organized and existing under the laws of
Luxembourg as a société a responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS,
S.À R.L., a company organized and existing under the laws of Luxembourg as a
société a responsibilité limitée, UNILIN B.V.B.A., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of Belgium, certain other Wholly Owned Foreign Subsidiaries of the
Company that are Restricted Subsidiaries that become party hereto pursuant to
Section 2.14 of the Agreement (each a “Designated Borrower” and, collectively,
with Mohawk BV, Mohawk Foreign, Mohawk International and Unilin, the “Foreign
Borrowers” and together with the Company, the “Borrowers”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and a L/C Issuer.
     The undersigned, solely in his/her capacity as a Responsible Officer of the
Company and not in his/her individual capacity, hereby certifies as of the date
hereof that he/she is the                                                
                of the Company, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Company, and that:
     [Use following paragraph 1 for fiscal year-end financial statements]
     1. The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
     [Use following paragraph 1 for fiscal quarter-end financial statements]
     1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 



--------------------------------------------------------------------------------



 



     2. The undersigned has reviewed the terms of the Agreement and has made, or
has caused to be made under his/her supervision, a review in reasonable detail
of the transactions and condition (financial or otherwise) of the Company during
the accounting period covered by such financial statements.
     3. A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and
[select one:]
     [to the best knowledge of the undersigned, during such fiscal period the
Company performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
—or—
     [to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
     4. The representations and warranties of (i) the Borrowers contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects (or, if
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Certificate is delivered.
     5. The financial covenant analyses, calculations and information set forth
on Schedules 1, 2, 3 and 4 attached hereto are true and accurate on and as of
the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                        ,                     .

            MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULES
[To be provided by the Company]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.] 4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

         
1.      Assignor[s]:
 
 
   
 
       
 
 
 
   

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   5   Include all applicable subfacilities.

 



--------------------------------------------------------------------------------



 



         
2.      Assignee[s]:
 
 
   
 
       
 
 
 
   

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]
3. Borrowers: MOHAWK INDUSTRIES, INC., a Delaware corporation, MOHAWK UNILIN
INTERNATIONAL B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands,
having its official seat (statutaire zetel) in Oisterwijk, the Netherlands and
its office at Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, registered
with the Dutch Trade Register of the Chambers of Commerce under number 17229715,
MOHAWK FOREIGN HOLDINGS, S.À R.L., a company organized and existing under the
laws of Luxembourg as a société a responsibilité limitée, MOHAWK INTERNATIONAL
HOLDINGS, S.À R.L., a company organized and existing under the laws of
Luxembourg as a société a responsibilité limitée, UNILIN B.V.B.A., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of Belgium and the Designated Borrowers from time to
time party to the Credit Agreement.
4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
5. Credit Agreement: Credit Agreement, dated as of July 8, 2011, among the
Borrowers, the Designated Borrowers from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and a L/C Issuer.
6. Assigned Interest[s]:

                                      Aggregate Amount   Amount of   Percentage
                of   Commitment   Assigned of             Facility  
Commitment/Loans   /Loans   Commitment/   CUSIP Assignor[s]6   Assignee[s]7  
Assigned8   for all Lenders9   Assigned   Loans10   Number
 
     
 
  $
 
  $
 
    %    

 

6   List each Assignor, as appropriate.   7   List each Assignee, as
appropriate.   8   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment.   9   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   10   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.

 



--------------------------------------------------------------------------------



 



                         
 
     
 
  $
 
  $
 
    %    
 
     
 
  $
 
  $
 
    %    

[7. Trade Date: __________________]11
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:   

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and] 12 Accepted:

            BANK OF AMERICA, N.A., as

Administrative Agent
      By:           Title:             

[Consented to:]13
MOHAWK INDUSTRIES, INC.
 

11   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.   12   To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement.   13   To be added only if the consent of the Company and/or
other parties (e.g. Swing Line Lender, L/C Issuer) is required by the terms of
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



                  By:           Title:             

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[___________________]14
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v)[,][and] (vi) [and (vii)] of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and
 

14   Describe Credit Agreement at option of Administrative Agent.

 



--------------------------------------------------------------------------------



 



without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF DOMESTIC GUARANTY
DOMESTIC GUARANTY
     THIS DOMESTIC GUARANTY (as amended, restated, extended, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of July 8,
2011, is made by Mohawk Industries, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company identified on the signature
pages hereto and any Additional Guarantor (as defined below) who may become a
party to this Guaranty (such signatories and the Additional Guarantors,
collectively, the “Guarantors” and each individually, a “Guarantor”), in favor
of Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of itself and the Secured
Parties.
PRELIMINARY STATEMENTS
     Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Mohawk Unilin International
B.V., a private limited liability company incorporated under the laws of the
Netherlands, Mohawk Foreign Holdings, S.à r.l., a limited liability company
organized under the laws of Luxembourg, Mohawk International Holdings, S.à r.l.,
a limited liability company organized under the laws of Luxembourg and Unilin
B.V.B.A., a private limited liability company organized under the laws of
Belgium (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto, the Administrative Agent, the Swing Line Lender and each
L/C Issuer, the Lenders and the L/C Issuers have agreed to make Credit
Extensions to the Borrowers upon the terms and subject to the conditions set
forth therein.
     Each Guarantor will materially benefit from the Credit Extensions made and
to be made under the Credit Agreement.
     Each Guarantor is required to enter into this Guaranty pursuant to the
terms of the Credit Agreement.
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Secured Parties to make their respective Credit Extensions
and other financial accommodations under the Loan Documents, the Secured Cash
Management Agreements or the Secured Hedge Agreements, the Guarantors hereby
agree with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:
     1. Defined Terms. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement. The following
terms when used herein shall have the meanings set forth below:
     “Additional Guarantor” means each Person which hereafter becomes a
Guarantor pursuant to Section 19 hereof and Section 6.14 of the Credit
Agreement.
     “Contribution Share” means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (a) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but

 



--------------------------------------------------------------------------------



 



excluding the obligations of the Guarantors hereunder) of the Guarantors other
than the maker of such Excess Payment; provided that for purposes of calculating
the Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.
     “Excess Payment” means the amount paid by any Guarantor in excess of its
Ratable Share of any Guaranteed Obligations.
     “Guaranteed Obligations” has the meaning set forth in Section 2.
     “Ratable Share” means, for any Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided that for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Guaranteed Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.
     2. Guaranty. Each Guarantor hereby, jointly and severally, with the other
Guarantors, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of all Obligations, including
any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of any
Borrower to any Secured Party arising under the Credit Agreement or any other
Loan Document (including all renewals, extensions, amendments, restatements and
other modifications thereof and all reasonable costs, attorneys’ fees of outside
counsel and out-of-pocket expenses incurred by the Administrative Agent or any
other Secured Party in connection with the collection or enforcement thereof),
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against any Guarantor or any Borrower under
any Debtor Relief Law, and including interest that accrues after the
commencement by or against any Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). The books and records
of the Administrative Agent and the books and records of each Secured Party
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of each Guarantor under this Guaranty,
and such Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

2



--------------------------------------------------------------------------------



 



Anything contained herein to the contrary notwithstanding, the obligations of
each Guarantor hereunder at any time shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law.
     3. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein (other than Excluded
Taxes) unless such Guarantor is compelled by applicable Law to make such
deduction or withholding and each Guarantor shall, jointly and severally, pay
and indemnify each Secured Party for Taxes and Other Taxes. The obligations of
each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     4. Rights of Secured Parties. To the fullest extent not prohibited by
applicable Law, each Guarantor consents and agrees that the Secured Parties may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof,
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations, (c) apply such security and direct the order or manner
of sale thereof as the Secured Parties in their sole discretion may determine
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, to the fullest extent not prohibited by applicable Law, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.
     5. Certain Waivers. To the fullest extent permitted by applicable Law, each
Guarantor waives (a) any defense arising by reason of any disability or other
defense of any Borrower or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of any Borrower other than indefeasible payment and performance in full of the
Guaranteed Obligations, (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of any Borrower, (c) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder, (d) any right to require any Secured Party to proceed against any
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in any Secured Party’s power whatsoever,
(e) any benefit of and any right to participate in any security now or hereafter
held by any Secured Party and (f) any and all other defenses or benefits that
may be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. To the fullest extent not prohibited by
applicable Law, each Guarantor expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
     6. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.

3



--------------------------------------------------------------------------------



 



     7. Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of each Secured Party or facilities
provided by each Secured Party with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent
(for the benefit of itself and the other Secured Parties) to reduce the amount
of the Guaranteed Obligations, whether matured or unmatured.
     8. Contribution. Subject to Section 7, each Guarantor hereby agrees with
each other Guarantor that if any Guarantor shall make an Excess Payment, such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share of such Excess
Payment. The payment obligations of any Guarantor under this Section shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been indefeasibly paid and
performed in full, and no Guarantor shall exercise any right or remedy under
this Section against any other Guarantor until such Guaranteed Obligations have
been indefeasibly paid and performed in full. Each Guarantor recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. This Section shall
not be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under applicable Law against any
Borrower in respect of any payment of Guaranteed Obligations.
     9. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
(other than (i) contingent indemnification obligations as to which no claim has
been asserted and (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements either (x) as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made or (y) notice has not been received by the Administrative Agent from
the applicable Cash Management Bank or Hedge Bank, as the case may be, that
amounts are due and payable under such Secured Cash Management Agreement or
Secured Hedge Agreement, as the case may be), the expiration or termination of
all Letters of Credit (other than Extended Letters of Credit and any other
Letter of Credit the Outstanding Amount of which has been Cash Collateralized or
back-stopped by a letter of credit or other credit support in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer) and any commitments of each Secured Party or facilities provided by each
Secured Party with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or any Guarantor is made, or any Secured Party exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Secured Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not any Secured
Party is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.
     10. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to such Guarantor as subrogee of any Secured

4



--------------------------------------------------------------------------------



 



Party or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations; provided
that any Borrower may make ordinary course payments pursuant to such Borrower’s
and its Subsidiaries’ cash management systems unless an Event of Default has
occurred and is continuing. If the Administrative Agent so requests when an
Event of Default has occurred and is continuing, any such obligation or
indebtedness of any Borrower to any Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Administrative Agent and the
proceeds thereof, as well as any other amounts received by such Guarantor in
violation of this Section, shall be paid over to the Administrative Agent on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of such Guarantor under this Guaranty.
     11. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Borrower or any Guarantor under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Administrative Agent.
     12. Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other Guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that no Secured Party has a duty, and such
Guarantor is not relying on any Secured Party at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (the guarantor waiving any
duty on the part of any Secured Parties to disclose such information and any
defense relating to the failure to provide the same).
     13. Representations and Warranties. Each Guarantor represents and warrants
that each representation and warranty contained in Article V of the Credit
Agreement relating to such Guarantor is true and correct as if made by such
Guarantor herein.
     14. Amendments, Waivers and Consents. None of the terms or provisions of
this Guaranty may be waived, amended, supplemented or otherwise modified, nor
any consent be given, except in accordance with Section 11.01 of the Credit
Agreement.
     15. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 11.02 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Company set forth in
Section 11.02 of the Credit Agreement.
     16. Expenses; Indemnification and Survival. The Guarantors shall, jointly
and severally, (a) pay all reasonable out-of-pocket expenses actually incurred
by the Administrative Agent and each other Secured Party and (b) indemnify each
Indemnitee (which for purposes of this Guaranty shall include, without
limitation, all Secured Parties), in each case, to the extent any Borrower would
be required to do so pursuant to Section 11.04 of the Credit Agreement. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty in
accordance with its terms.
     17. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue;
WAIVER OF JURY TRIAL; Judgment Currency. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting
the general applicability of the foregoing and the terms of the other Loan
Documents to this Guaranty and the parties hereto, the terms of Sections 11.08,
11.14, 11.15 and 11.19 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, with each reference to the “Borrowers” therein
(whether express or

5



--------------------------------------------------------------------------------



 



by reference to the Borrowers as a “party” thereto) being a reference to the
Guarantors, and the parties hereto agree to such terms.
     18. Counterparts; Electronic Execution. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Guaranty.
     19. Additional Guarantors. At any time after the date of this Guaranty, one
or more additional Persons may become a party hereto by executing and delivering
to the Administrative Agent a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to Section 6.14 of the Credit
Agreement. Immediately upon such execution and delivery of such joinder
agreement, and without any further action, each such additional Person will
become a party to this Guaranty as a “Guarantor” and have all of the rights and
obligations of a Guarantor hereunder and this Guaranty shall be deemed amended
by such joinder agreement.
     20. Miscellaneous. No failure by the Administrative Agent or any Secured
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and each Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by any Guarantor or
any other guarantor for the benefit of the Secured Parties or any term or
provision thereof.
     21. Acknowledgments. Each Guarantor hereby acknowledges that (a) it has
been advised by counsel in the negotiation, execution and delivery of this
Guaranty and the other Loan Documents to which it is a party and (b) it has
received a copy of the Credit Agreement and the other Loan Documents and has
reviewed and understands the same.
     22. Severability. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     23. Titles and Captions. Titles and captions of Articles, Sections and
subsections in this Guaranty are for convenience only, and neither limit nor
amplify the provisions of this Guaranty.
     24. USA PATRIOT Act. Each Secured Party that is subject to the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
and the Administrative Agent (for itself and not on behalf of any Secured Party)
hereby notifies the Guarantors that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies each
Guarantor, which information includes the name and address of each Guarantor and
other information that will allow such Secured Party or the Administrative
Agent, as applicable, to identify each Guarantor in accordance with the Act.
Each Guarantor shall, promptly following a request by the Administrative

6



--------------------------------------------------------------------------------



 



Agent or any Secured Party, provide all documentation and other information that
the Administrative Agent or such Secured Party requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
     25. Successors and Assigns. The provisions of this Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Guarantor may assign or
otherwise transfer any of its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent and the other Secured
Parties (in accordance with the Credit Agreement).
     26. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to
be duly executed as of the date first above written.

          GUARANTORS:  MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:           MOHAWK CARPET, LLC
      By:           Name:           Title:           MOHAWK INTERNATIONAL
HOLDINGS (DE)
CORPORATION
      By:           Name:           Title:           UNILIN FLOORING NC, LLC
      By:           Name:           Title:           DAL-TILE INTERNATIONAL INC.
      By:           Name:           Title:           DAL-TILE GROUP INC.
      By:           Name:           Title:        

Mohawk Industries, Inc.
Domestic Guaranty
Signature Page

 



--------------------------------------------------------------------------------



 



            DAL-TILE CORPORATION
      By:           Name:           Title:           DAL-TILE DISTRIBUTION, INC.
      By:           Name:           Title:           DAL-TILE SERVICES, INC.
      By:           Name:           Title:           DAL-TILE I, LLC
      By:           Name:           Title:           DAL-TILE SHARED SERVICES,
INC.
      By:           Name:           Title:           DAL-ELIT, LLC
      By:           Name:           Title:         MOHAWK ESV, INC.        
By:           Name:           Title:      

Mohawk Industries, Inc.
Domestic Guaranty
Signature Page

 



--------------------------------------------------------------------------------



 



            MOHAWK COMMERCIAL, INC.
      By:           Name:           Title:           ALADDIN MANUFACTURING
CORPORATION
      By:           Name:           Title:           WAYN-TEX LLC
      By:           Name:           Title:           MOHAWK CARPET DISTRIBUTION,
INC.
      By:           Name:           Title:           MOHAWK CARPET
TRANSPORTATION OF
GEORGIA, LLC
      By:           Name:           Title:           MOHAWK RESOURCES, LLC
      By:           Name:           Title:           MOHAWK SERVICING, LLC
      By:           Name:           Title:        

Mohawk Industries, Inc.
Domestic Guaranty
Signature Page

 



--------------------------------------------------------------------------------



 



            MOHAWK FACTORING, INC.
      By:           Name:           Title:        

Mohawk Industries, Inc.
Domestic Guaranty
Signature Page

 



--------------------------------------------------------------------------------



 



            Acknowledged and accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Mohawk Industries, Inc.
Domestic Guaranty
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF FOREIGN GUARANTY
FOREIGN GUARANTY
     THIS FOREIGN GUARANTY (as amended, restated, extended, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of July 8,
2011, is made by certain Foreign Subsidiaries of Mohawk Industries, Inc., a
Delaware corporation (the “Company”) identified on the signature pages hereto
and any Additional Guarantor (as defined below) who may become a party to this
Guaranty (such signatories and the Additional Guarantors, collectively, the
“Guarantors” and each individually, a “Guarantor”), in favor of Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the ratable benefit of itself and the Secured Parties.
PRELIMINARY STATEMENTS
     Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Mohawk Unilin International
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands registered
with the Dutch Trade Register of the Chambers of Commerce under number 17229715,
Mohawk Foreign Holdings, S.à r.l., a limited liability company (société a
responsibilité limitée) organized and existing under the laws of the Grand Duchy
of Luxembourg having its registered at 10B, Rue des Mérovingiens, L-8070
Bertrange, Grand Duchy of Luxembourg, registered with the Luxembourg Register of
Commerce and Companies under number B-147.820 and having a corporate capital of
EUR 72,995,850, Mohawk International Holdings, S.à r.l., a limited liability
company (société a responsibilité limitée) organized and existing under the laws
of Luxembourg having its registered at 10B, Rue des Mérovingiens, L-8070
Bertrange, Grand Duchy of Luxembourg, registered with the Luxembourg Register of
Commerce and Companies under number B-110.608 and having a corporate capital of
EUR 12,550 and Unilin B.V.B.A., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of Belgium
(collectively, the “Foreign Borrowers” and together with the Company, the
“Borrowers”), the Lenders from time to time party thereto, the Administrative
Agent, the Swing Line Lender and each L/C Issuer, the Lenders and the L/C
Issuers have agreed to make Credit Extensions to the Borrowers upon the terms
and subject to the conditions set forth therein.
     Each Guarantor will materially benefit from the Credit Extensions made and
to be made under the Credit Agreement.
     Each Guarantor is required to enter into this Guaranty pursuant to the
terms of the Credit Agreement.
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Secured Parties to make their respective Credit Extensions
and other financial accommodations under the Loan Documents, the Secured Cash
Management Agreements or the Secured Hedge Agreements, the Guarantors hereby
agree with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:
     1. Defined Terms. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement. The following
terms when used herein shall have the meanings set forth below:
     “Additional Guarantor” means each Person which hereafter becomes a
Guarantor pursuant to Section 19 hereof and Section 6.14 of the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



     “Contribution Share” means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (a) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors other than the maker of such Excess
Payment; provided that for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
     “Dutch Guarantors” means Mohawk Unilin International B.V. and any
Additional Guarantor that is incorporated under the laws of the Netherlands.
     “Excess Payment” means the amount paid by any Guarantor in excess of its
Ratable Share of any Guaranteed Obligations.
     “Guaranteed Obligations” has the meaning set forth in Section 2.
     “Irish Guarantors” means Flooring Industries Limited and any Additional
Guarantor that is incorporated under the laws of Ireland.
     “Ratable Share” means, for any Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided that for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Guaranteed Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.
     2. Guaranty. Each Guarantor hereby, jointly and severally, with the other
Guarantors, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of all Foreign Obligations,
including any and all existing and future indebtedness and liabilities of every
kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
any Foreign Borrower to any Secured Party arising under the Credit Agreement or
any other Loan Document (including all renewals, extensions, amendments,
restatements and other modifications thereof and all reasonable costs,
attorneys’ fees of outside counsel and out-of-pocket expenses incurred by the
Administrative Agent or any other Secured Party in connection with the
collection or enforcement

2



--------------------------------------------------------------------------------



 



thereof), and whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against any Guarantor or any Foreign
Borrower under any Debtor Relief Law, and including interest that accrues after
the commencement by or against any Foreign Borrower of any proceeding under any
Debtor Relief Laws (collectively, the “Guaranteed Obligations”). The books and
records of the Administrative Agent and the books and records of each Secured
Party showing the amount of the Guaranteed Obligations shall be admissible in
evidence in any action or proceeding, and shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Foreign
Borrowers and the interest and payments thereon. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of each Guarantor under this Guaranty,
and such Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law. Notwithstanding any other provision of this
Guaranty or any other Loan Document, the guarantee, indemnity and other
obligations of (i) any Irish Guarantor expressed to be assumed in this Guaranty
shall be deemed not to be and not to have been assumed by such Irish Guarantor
to the extent that the same would constitute (or would have constituted)
unlawful financial assistance within the meaning of section 60 of the Irish
Companies Act 1963 (as amended) or any other applicable financial assistance
rules of any relevant jurisdiction (the “Irish Prohibition”) and the provisions
of this Guaranty and the other Loan Documents shall be construed accordingly and
(ii) any Dutch Guarantor or any direct or indirect Subsidiary of such Dutch
Guarantor expressed to be assumed under this Guaranty or any other Loan Document
shall be deemed not to be and not to have been assumed by such Dutch Guarantor
or direct or indirect Subsidiary of such Dutch Guarantor to the extent that the
same would constitute (or would have constituted) unlawful financial assistance
within the meaning of section 2:207(c) or 2:98(c) of the Dutch Civil Code (the
“Dutch Prohibition”). For the avoidance of doubt, it is expressly acknowledged
that (i) any such Irish Guarantor will continue to guarantee all Guaranteed
Obligations that do not constitute a violation of the Irish Prohibition and
(ii) any such Dutch Guarantor will continue to guarantee all Guaranteed
Obligations that do not constitute a violation of the Dutch Prohibition.
     3. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein (other than Excluded
Taxes) unless such Guarantor is compelled by applicable Law to make such
deduction or withholding and each Guarantor shall, jointly and severally, pay
and indemnify each Secured Party for Taxes and Other Taxes. The obligations of
each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     4. Rights of Secured Parties. To the fullest extent not prohibited by
applicable Law, each Guarantor consents and agrees that the Secured Parties may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof,
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed

3



--------------------------------------------------------------------------------



 



Obligations, (c) apply such security and direct the order or manner of sale
thereof as the Secured Parties in their sole discretion may determine and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, to the fullest extent not prohibited by applicable Law, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.
     5. Certain Waivers. To the fullest extent permitted by applicable Law, each
Guarantor waives (a) any defense arising by reason of any disability or other
defense of any Foreign Borrower or any other Guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Secured Party) of the
liability of any Foreign Borrower other than indefeasible payment and
performance in full of the Guaranteed Obligations, (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of any Foreign Borrower, (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder, (d) any right to require any Secured Party
to proceed against any Foreign Borrower, proceed against or exhaust any security
for the Guaranteed Obligations, or pursue any other remedy in any Secured
Party’s power whatsoever, (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party and (f) any and all other
defenses or benefits that may be derived from or afforded by applicable Law
limiting the liability of or exonerating guarantors or sureties. To the fullest
extent not prohibited by applicable Law, each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
     6. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not any Foreign Borrower or any other person or entity is joined as a
party.
     7. Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of each Secured Party or facilities
provided by each Secured Party with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent
(for the benefit of itself and the other Secured Parties) to reduce the amount
of the Guaranteed Obligations, whether matured or unmatured.
     8. Contribution. Subject to Section 7, each Guarantor hereby agrees with
each other Guarantor that if any Guarantor shall make an Excess Payment, such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share of such Excess
Payment. The payment obligations of any Guarantor under this Section shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been indefeasibly paid and
performed in full, and no Guarantor shall exercise any right or remedy under
this Section against any other Guarantor until such Guaranteed Obligations have
been indefeasibly paid and performed in full. Each Guarantor recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. This Section shall
not be deemed to affect any right of subrogation,

4



--------------------------------------------------------------------------------



 



indemnity, reimbursement or contribution that any Guarantor may have under
applicable Law against any Foreign Borrower in respect of any payment of
Guaranteed Obligations. For the purposes of this Section 8 and the definitions
contained herein, each reference to “Guarantor” shall include any other
guarantor of the Foreign Obligations, whether under this Guaranty or otherwise.
     9. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
(other than (i) contingent indemnification obligations as to which no claim has
been asserted and (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements either (x) as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made or (y) notice has not been received by the Administrative Agent from
the applicable Cash Management Bank or Hedge Bank, as the case may be, that
amounts are due and payable under such Secured Cash Management Agreement or
Secured Hedge Agreement, as the case may be), the expiration or termination of
all Letters of Credit (other than Extended Letters of Credit and any other
Letter of Credit the Outstanding Amount of which has been Cash Collateralized or
back-stopped by a letter of credit or other credit support in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer) and any commitments of each Secured Party or facilities provided by each
Secured Party with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Foreign Borrower or any Guarantor is made, or any Secured Party exercises its
right of setoff, in respect of the Guaranteed Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Secured Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not any Secured
Party is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.
     10. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Foreign Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of any Foreign Borrower to such Guarantor as subrogee of any Secured
Party or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations; provided
that any Foreign Borrower may make ordinary course payments pursuant to such
Foreign Borrower’s and its Subsidiaries’ cash management systems unless an Event
of Default has occurred and is continuing. If the Administrative Agent so
requests when an Event of Default has occurred and is continuing, any such
obligation or indebtedness of any Foreign Borrower to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the
Administrative Agent and the proceeds thereof, as well as any other amounts
received by such Guarantor in violation of this Section, shall be paid over to
the Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty.
     11. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Foreign Borrower or any Guarantor under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by such Guarantor immediately upon demand by the Administrative Agent.
     12. Condition of Foreign Borrowers. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Foreign Borrowers and any other

5



--------------------------------------------------------------------------------



 



Guarantor such information concerning the financial condition, business and
operations of the Foreign Borrowers and any such other guarantor as such
Guarantor requires, and that no Secured Party has a duty, and such Guarantor is
not relying on any Secured Party at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Foreign Borrowers or any other guarantor (the guarantor waiving any duty on the
part of any Secured Parties to disclose such information and any defense
relating to the failure to provide the same).
     13. Representations and Warranties. Each Guarantor represents and warrants
that each representation and warranty contained in Article V of the Credit
Agreement relating to such Guarantor is true and correct as if made by such
Guarantor herein.
     14. Amendments, Waivers and Consents. None of the terms or provisions of
this Guaranty may be waived, amended, supplemented or otherwise modified, nor
any consent be given, except in accordance with Section 11.01 of the Credit
Agreement.
     15. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 11.02 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Company set forth in
Section 11.02 of the Credit Agreement.
     16. Expenses; Indemnification and Survival. The Guarantors shall, jointly
and severally, (a) pay all reasonable out-of-pocket expenses actually incurred
by the Administrative Agent and each other Secured Party and (b) indemnify each
Indemnitee (which for purposes of this Guaranty shall include, without
limitation, all Secured Parties), in each case, to the extent any Foreign
Borrower would be required to do so pursuant to Section 11.04 of the Credit
Agreement. The obligations of the Guarantors under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty in accordance with its terms.
     17. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue;
WAIVER OF JURY TRIAL; Judgment Currency. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting
the general applicability of the foregoing and the terms of the other Loan
Documents to this Guaranty and the parties hereto, the terms of Sections 11.08,
11.14, 11.15 and 11.19 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, with each reference to the “Borrowers” therein
(whether express or by reference to the Borrowers as a “party” thereto) being a
reference to the Guarantors, and the parties hereto agree to such terms.
     18. Counterparts; Electronic Execution. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Guaranty.
     19. Additional Guarantors. At any time after the date of this Guaranty, one
or more additional Persons may become a party hereto by executing and delivering
to the Administrative Agent a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to Section 6.14 of the Credit
Agreement. Immediately upon such execution and delivery of such joinder
agreement, and without any further action, each such additional Person will
become a party to this Guaranty as a “Guarantor” and have all of the rights and
obligations of a Guarantor hereunder and this Guaranty shall be deemed amended
by such joinder agreement.

6



--------------------------------------------------------------------------------



 



     20. Limitations on Guaranteed Obligations. Notwithstanding anything to the
contrary in this Guaranty, the Guaranteed Obligations shall be subject to the
limitations set forth in Section 11.21 of the Credit Agreement.
     21. Miscellaneous. No failure by the Administrative Agent or any Secured
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and each Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by any Guarantor or
any other guarantor for the benefit of the Secured Parties or any term or
provision thereof.
     22. Acknowledgments. Each Guarantor hereby acknowledges that (a) it has
been advised by counsel in the negotiation, execution and delivery of this
Guaranty and the other Loan Documents to which it is a party and (b) it has
received a copy of the Credit Agreement and the other Loan Documents and has
reviewed and understands the same.
     23. Severability. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     24. Titles and Captions. Titles and captions of Articles, Sections and
subsections in this Guaranty are for convenience only, and neither limit nor
amplify the provisions of this Guaranty.
     25. USA PATRIOT Act. Each Secured Party that is subject to the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
and the Administrative Agent (for itself and not on behalf of any Secured Party)
hereby notifies the Guarantors that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies each
Guarantor, which information includes the name and address of each Guarantor and
other information that will allow such Secured Party or the Administrative
Agent, as applicable, to identify each Guarantor in accordance with the Act.
Each Guarantor shall, promptly following a request by the Administrative Agent
or any Secured Party, provide all documentation and other information that the
Administrative Agent or such Secured Party requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
     26. Successors and Assigns. The provisions of this Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Guarantor may assign or
otherwise transfer any of its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent and the other Secured
Parties (in accordance with the Credit Agreement).

7



--------------------------------------------------------------------------------



 



     27. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to
be duly executed as of the date first above written.

          GUARANTORS:  MOHAWK FOREIGN HOLDINGS, S.Á R.L.
      By:           Name:           Title:           MOHAWK INTERNATIONAL
HOLDINGS,
S.Á R.L.
      By:           Name:           Title:           UNILIN B.V.B.A.
      By:           Name:           Title:           MOHAWK UNILIN INTERNATIONAL
B.V.
      By:           Name:           Title:           MOHAWK INTERNATIONAL
(EUROPE)
S.Á R.L.
      By:           Name:           Title:           MOHAWK GLOBAL INVESTMENTS
S.Á R.L.
      By:           Name:           Title:        

Mohawk Industries, Inc.
Foreign Guaranty
Signature Page

 



--------------------------------------------------------------------------------



 



           

UNILIN HOLDINGS, BVBA
      By:           Name:           Title:           Present when the COMMON
SEAL of FLOORING INDUSTRIES LIMITED was affixed to the Guaranty and this
Guaranty was delivered as a deed on the date first written above:
            Director                  Director/Secretary             

Mohawk Industries, Inc.
Foreign Guaranty
Signature Page

 



--------------------------------------------------------------------------------



 



            Acknowledged and accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Mohawk Industries, Inc.
Foreign Guaranty
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF SECURITY AGREEMENT
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (as amended, restated, extended, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
July 8, 2011 among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Company”), the Domestic Subsidiaries of the Company identified as “Grantors” on
the signature pages hereto, each Additional Grantor (as defined below) party
hereto after the date hereof (collectively with the Company, the “Grantors”) and
Bank of America, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties.
PRELIMINARY STATEMENTS
     Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Company, the Foreign Borrowers (as
defined therein, and together with the Company, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”), the Administrative Agent, the
Swing Line Lender and each L/C Issuer, the Lenders and the L/C Issuers have
agreed to make Credit Extensions to the Borrowers upon the terms and subject to
the conditions set forth therein.
     Pursuant to the terms of that certain Domestic Guaranty dated as of the
date hereof, certain Domestic Subsidiaries of the Company have guaranteed the
payment and performance of the Obligations.
     It is a condition precedent to the obligation of the Lenders and the L/C
Issuers to make Credit Extensions to the Borrowers under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of the Secured Parties.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, and to
induce the Administrative Agent, the Lenders and the L/C Issuers to enter into
the Credit Agreement and to induce the Lenders and the L/C Issuers to make
Credit Extensions to the Borrowers thereunder, each Grantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement, and the
following terms shall have the meanings set forth in the UCC: Accession;
Account; Account Debtor; As-Extracted Collateral, Chattel Paper; Commercial Tort
Claim; Consumer Goods; Document; Electronic Chattel Paper; Farm Products;
General Intangible; Instrument; Inventory; Investment Property; Letter-of-Credit
Right; Manufactured Home; Proceeds; Securities Account; Supporting Obligation;
and Tangible Chattel Paper. In addition, the following terms shall have the
meanings set forth below:
     “Additional Grantor” means each Person that becomes a Grantor pursuant to
Section 17.
     “Collateral” has the meaning provided in Section 2.
     “Permitted Liens” means Liens permitted to exist under Section 7.01 of the
Credit Agreement.
     “Secured Obligations” means all “Obligations” as defined in the Credit
Agreement, including, without limitation, the “Guaranteed Obligations” of each
Guarantor under the Domestic Guaranty.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any

 



--------------------------------------------------------------------------------



 



Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document: (i) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (ii) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (iii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iv) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (v) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
(ix) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights,
(x) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (xi) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”,
(xii) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document and (xiii) where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.
Whenever any provision contained in this Agreement refers to the knowledge (or
an analogous phrase) of any Grantor, such words are intended to signify that
such Grantor (or any Responsible Officer of such Grantor) has actual knowledge
or awareness of a particular fact or circumstance or that such Grantor (or any
Responsible Officer of such Grantor), if it had exercised reasonable and
customary diligence, would have known or been aware of such fact or
circumstance.
     2. Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants, pledges and collaterally assigns to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in any and all right, title and interest of such Grantor in
and to all of the following, whether now owned or existing or owned, acquired,
or arising hereafter (collectively, the “Collateral”):
     (a) all Accounts;
     (b) all Inventory located in the United States;
     (c) all Chattel Paper, Documents, General Intangibles and Instruments, in
each case, directly relating to, or arising from, any of the items described in
clauses (a) and (b); and

2



--------------------------------------------------------------------------------



 



     (d) all Proceeds and products of any and all of the foregoing, all
Accessions to any of the foregoing and all collateral security and Supporting
Obligations given by any Person with respect to any of the foregoing;
provided that it is understood and agreed that the security interests granted
under this Agreement shall not extend to, and the Collateral shall not include,
any Equity Interests.
     Each of the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest created hereby
in the Collateral constitutes continuing collateral security for all of the
Secured Obligations, whether now existing or hereafter arising.
     3. Representations and Warranties. The Company, as to itself and each other
Grantor, and each other Grantor solely as to itself and its Subsidiaries, hereby
represents and warrants to the Administrative Agent, for the benefit of the
Secured Parties, that:
     (a) Ownership. Each Grantor is the legal and beneficial owner of its
Collateral free and clear of any Lien (other than Permitted Liens) and has the
right to pledge, sell, assign or transfer the same. No Grantor has authenticated
any agreement authorizing any secured party thereunder to file a financing
statement purporting to cover any of the Collateral, except to perfect Permitted
Liens.
     (b) Security Interest/Priority. This Agreement creates a valid security
interest in the Collateral of such Grantor in favor of the Administrative Agent,
for the benefit of the Secured Parties, as collateral security for the Secured
Obligations, free and clear of all Liens (other than Permitted Liens). The
security interests granted pursuant to this Agreement shall constitute valid and
perfected first priority security interests (subject to Permitted Liens) in all
of the Collateral to the extent such security interests can be perfected as
follows: (i) upon the filing by the Administrative Agent, for the benefit of the
Secured Parties, of UCC financing statements (which are in appropriate form and
describe the Collateral) with the appropriate offices in the appropriate states,
of the Collateral with respect to which a security interest can be perfected by
filing one or more financing statements, or (ii) upon the taking of possession,
delivery or control by the Administrative Agent, for the benefit of the Secured
Parties, of the Collateral with respect to which a security interest can be
perfected only by possession, delivery or control under the terms of the UCC.
     (c) Places of Business; Acquisitions; Mergers; Tradenames. As of the
Closing Date, (i) the chief executive office of each Grantor and the office
where each Grantor keeps its books and records relating to the Accounts,
Documents, General Intangibles, Instruments and Inventory, in each case
constituting Collateral, in which it has any interest is located at the
locations specified on Schedule 3(c) under such Grantor’s name and (ii) except
as disclosed on Schedule 3(c) under such Grantor’s name, no Grantor has
(A) acquired assets from any Person, other than assets acquired in the ordinary
course of such Grantor’s business from a Person engaged in the business of
selling goods of such kind, during the past five years or (B) been party to a
merger during the five years prior to the Closing Date except as disclosed on
Schedule 3(c) under such Grantor’s name.
     (d) Types of Collateral.
     (i) None of the Collateral consists of, or is the Proceeds of, (A) Consumer
Goods, (B) Farm Products, (C) Manufactured Homes, (D) standing timber,
(E) aircraft, airframe, aircraft engine, aircraft lease or any other related
property or (F) any other interest in or to any of the foregoing.

3



--------------------------------------------------------------------------------



 



     (ii) A material portion of the Collateral is not composed of As-Extracted
Collateral or the Proceeds thereof.
     (e) Accounts. To the knowledge of the Responsible Officers of each Grantor,
no Account Debtor has any defense, set-off, claim or counterclaim against any
Grantor that can be asserted against the Administrative Agent, whether in any
proceeding to enforce the Administrative Agent’s rights in the Collateral or
otherwise except defenses, setoffs, claims or counterclaims that are not, in the
aggregate, material to the value of all of the Accounts, taken as a whole.
Except as set forth on Schedule 3(e), as of the Closing Date, none of the
Accounts is evidenced by a promissory note or other Instrument (other than a
check) having a principal balance in excess of $2,000,000. To the extent such
Accounts, promissory notes or other evidence of indebtedness constitutes
Collateral for purposes hereof, such Collateral has been pledged to the
Administrative Agent, for the benefit of the Secured Parties, in accordance with
the terms hereof.
     (f) Inventory. As of the Closing Date, all Collateral consisting of
Inventory (whether now owned or hereafter acquired) having a value of more than
$500,000 is (or will be) located at the locations identified on Schedule 3(f),
except as otherwise permitted hereunder. Except as could not reasonably be
expected to have a Material Adverse Effect, Collateral consisting of Inventory
is of good and merchantable quality, free from any material defects. No
Inventory of a Grantor in excess of $5,000,000 is held by a Person other than a
Grantor pursuant to consignment, sale or return, sale on approval or similar
arrangement.
     (g) Consents; Etc. Except for (i) the filing or recording of UCC financing
statements, (ii) obtaining control to perfect the Liens created by this
Agreement (to the extent required under Section 4(a)), and (iii) consents,
authorizations, filings or other actions which have been obtained or made, no
consent or authorization of, filing with, or other act by or in respect of, any
arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder, member or creditor of such
Grantor), is required for (A) the grant by such Grantor of the security interest
in the Collateral granted hereby or for the execution and delivery of
performance under this Agreement by such Grantor, (B) the perfection of such
security interest (to the extent such security interest can be perfected by
filing under the UCC, the taking possession or the granting of control (to the
extent required under Section 4(a)) or (C) to the knowledge of such Grantor, the
exercise by the Administrative Agent or any of the Secured Parties of the rights
and remedies provided for in this Agreement.
     (h) Chattel Paper. As of the Closing Date, no individual Account is
evidenced by Chattel Paper in excess of $2,000,000.
     4. Covenants. Each Grantor covenants that until such time as the Secured
Obligations have been paid in full (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements either (x) as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made or (y) notice has not
been received by the Administrative Agent from the applicable Cash Management
Bank or Hedge Bank, as the case may be, that amounts are due and payable under
such Secured Cash Management Agreement or Secured Hedge Agreement, as the case
may be), the Commitments have expired or been terminated, and no Letters of
Credit remain outstanding (other than Extended Letters of Credit and any other
Letters of Credit the Outstanding Amount of which has been Cash Collateralized
or back-stopped by a letter of credit or other credit support in form and
substance reasonably satisfactory to the Administrative Agent and the applicable
L/C Issuer), such Grantor shall:

4



--------------------------------------------------------------------------------



 



     (a) Delivery of Certain Collateral.
     (i) Instruments; Tangible Chattel Paper; Documents. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper having a face value of more than (x)
$2,000,000, individually, or (y) $10,000,000, when aggregated together with the
value of all other Instruments and Tangible Chattel Paper, not yet delivered to
the Administrative Agent pursuant to this Section 4(a), or if any Collateral
shall be stored or shipped subject to a Document, (A) ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Grantor at all times or, if requested by the Administrative Agent because
possession is required to perfect its first priority security interest in such
Collateral, deliver such Instrument, Tangible Chattel Paper or Document to the
Administrative Agent duly endorsed in a manner reasonably satisfactory to the
Administrative Agent and (B) upon the request of the Administrative Agent,
ensure that any such Tangible Chattel Paper is marked with a legend reasonably
acceptable to the Administrative Agent, indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.
     (ii) Investment Property; Letter-of-Credit Rights; Electronic Chattel
Paper. Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(A) Investment Property not otherwise addressed in Section 4(a)(i),
(B) Letter-of-Credit Rights or (C) Electronic Chattel Paper, in each case,
having a value of more than (x) $1,000,000, individually, or (y) $5,000,000,
when aggregated together with the value of all other Investment Property not
otherwise addressed in Section 4(a)(i), Letter-of-Credit Rights and Electronic
Chattel Paper but not yet delivered to the Administrative Agent pursuant to this
Section 4(a).
     (b) Filing of Financing Statements, Notices, Assignment of Claims Act, Etc.
Execute and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents) and do all such other things, in each case,
as the Administrative Agent may reasonably deem necessary and may reasonably
request (i) to assure to the Administrative Agent its security interests
hereunder, including such instruments as the Administrative Agent may from time
to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, (ii) to consummate the
transactions contemplated hereby and (iii) to otherwise protect and assure the
Administrative Agent of its rights and interests hereunder. Furthermore, each
Grantor also hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other person whom the Administrative
Agent may designate, as such Grantor’s attorney in fact with full power and for
the limited purpose to sign in the name of such Grantor any financing
statements, or amendments and supplements to financing statements, renewal
financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests in the
Collateral granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until such time as the Secured Obligations have been
paid in full (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements either (x) as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made or (y) notice has not been received by the Administrative
Agent from the applicable Cash Management Bank or Hedge Bank, as the case may
be, that amounts are due and payable under such Secured Cash Management
Agreement or Secured Hedge Agreement, as the case may be), the Commitments have
expired or been terminated, and no Letters of Credit remain outstanding (other
than Extended Letters of Credit and any other Letters of Credit the Outstanding
Amount of which has been Cash Collateralized or back-stopped by a letter of
credit or other credit support in form and substance

5



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer). Each Grantor hereby agrees that a carbon, photographic or other
reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by the Administrative Agent without notice
thereof to such Grantor wherever the Administrative Agent may in its sole
discretion desire to file the same. After the Closing Date, upon the reasonable
request of the Administrative Agent and at the sole expense of the Grantors,
each Grantor will promptly and duly execute and deliver such further instruments
and documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted. In the case of
any contract that any Grantor is a party to which is subject to the Assignment
of Claims Act of 1940 (31 U.S.C. Section 3727, 41 U.S.C. Section 15), such
Grantor shall take all actions reasonably requested by the Administrative Agent
to evidence compliance therewith.
     (c) Required Notifications. Each Grantor shall (i) promptly notify the
Administrative Agent, in writing, of (A) any Lien (other than any Permitted
Lien) on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder, (B) the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Effect on the aggregate value of the Collateral or on the
security interests granted pursuant to the Loan Documents, (C) the acquisition
or ownership by such Grantor of any (1) Commercial Tort Claim seeking damages of
more than $5,000,000, directly related to, or arising from any Collateral or
(2) any Investment Property constituting Proceeds of Collateral, which
Investment Property has a value of $5,000,000 or more, (D) any amount payable
under or in connection with any of the Collateral that shall be or become
evidenced by any Instrument or Tangible Chattel Paper having a face value of
more than (x) $1,000,000, individually, or (y) $10,000,000, when aggregated
together with the value of all other Instruments and Tangible Chattel Paper not
yet delivered to the Administrative Agent pursuant to Section 4(a), (E) any
Collateral having a value of $5,000,000 or more that is stored or shipped
subject to a Document and (F) any Collateral with an aggregate value in excess
of $5,000,000 that is in the possession or control of any single consignee
warehouseman, bailee (other than a common carrier transporting inventory to a
purchaser in the ordinary course of business), processor or any other third
party and (ii) not later than 15 days after the delivery of each Compliance
Certificate, or each Grantor shall deliver to the Administrative Agent a
supplement to Schedule 3(f) (in form and substance reasonably acceptable to the
Administrative Agent) identifying any leased premises not previously disclosed
to the Administrative Agent on Schedule 3(f) on which Collateral with an
aggregate value in excess of $5,000,000 is located.
     (d) Collateral Located on Leased Premises. If any Collateral with an
aggregate value in excess of $5,000,000 is at any time located on leased
premises, and if the Administrative Agent so reasonably requests, use
commercially reasonable efforts to obtain a landlord waiver or collateral access
letter from the lessor of such premises in favor of the Administrative Agent (in
form and substance satisfactory to the Administrative Agent).
     (e) Collateral Held by Warehouseman, Bailee, Etc. If any Collateral with an
aggregate value in excess of $5,000,000 is at any time in the possession or
control of any single consignee warehouseman, bailee (other than a common
carrier transporting inventory to a purchaser in the ordinary course of
business), processor or any other third party and if the Administrative Agent so
reasonably requests, (i) notify such Person in writing of the Administrative
Agent’s security interest therein, (ii) instruct such Person to hold all such
Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions, (iii) use commercially reasonable efforts
to obtain a collateral access agreement from such Person that it is holding such
Collateral in favor of the Administrative Agent (in form and substance
satisfactory to the Administrative Agent) and (iv) use commercially reasonable
efforts to cause such Person to issue and deliver to the Administrative Agent
warehouse receipts, bills of lading or any similar documents relating to such
Collateral, together with, all such endorsements, assignments and other
instruments of transfer reasonably requested by the Administrative Agent with
respect to the

6



--------------------------------------------------------------------------------



 



security interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent. Further, each
Grantor shall perfect and protect such Grantor’s ownership interests in all
Inventory having a fair market value of more than $500,000 and stored with a
consignee against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement filed in
all appropriate filing offices, providing any written notices required by the
UCC to notify any prior creditors of the consignee of the consignment
arrangement, and taking such other actions as may be appropriate to perfect and
protect such Grantor’s interests in such Inventory under Section 2-326, Section
9-103, Section 9-324 and Section 9-505 of the UCC or otherwise. All such
financing statements filed pursuant to this Section shall be assigned to the
Administrative Agent, for the ratable benefit of the Secured Parties.
     (f) Commercial Tort Claims. Execute and deliver such statements, documents
and notices and do and cause to be done all such things as may be reasonably
requested by the Administrative Agent, or required by Law to create, preserve,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claims seeking damages in excess of $5,000,000 initiated by or
in favor of any Grantor directly related to, or arising from, Collateral.
     (g) Change in Names; Corporate Structure or Location. Not (i) change its
jurisdiction of organization or formation, as applicable, or the location of its
chief executive office from that identified on Schedule 3(c) or (ii) change its
legal name, identity or corporate or organizational structure to such an extent
that any financing statement filed by the Administrative Agent in connection
with this Agreement would become seriously misleading within the meaning of the
UCC; provided that a Grantor may make any change described in clause (i) or
(ii) so long as at least thirty (30) days (or such later time as may be
determined by the Administrative Agent in its sole discretion) prior to taking
such action, such Grantor notifies the Administrative Agent in writing and
delivers to the Administrative Agent (x) all additional financing statements and
other instruments and documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the Administrative Agent’s
security interest in the Collateral of such Grantor and (y) if applicable, a
written supplement to the Schedules of this Agreement (upon delivery of which,
the Schedules of this Agreement will be deemed amended thereby).
     (h) Maintenance of Insurance. All liability insurance and property
insurance maintained by a Grantor and covering any Collateral shall, (i) provide
that no cancellation or material modification thereof shall be effective until
at least thirty (30) days (or such shorter period as may be acceptable to the
Administrative Agent in its sole discretion) after receipt by the Administrative
Agent of written notice thereof, (ii) in the case of each liability policy, name
the Administrative Agent as an additional insured party thereunder and (iii) in
the case of each casualty insurance policy, name the Administrative Agent as
lender’s loss payee. On the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
     5. Authorization to File Financing Statements. Each Grantor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC.
     6. Remedies.
     (a) General Remedies. Upon the occurrence and during the continuance of an
Event of Default, and to the extent not prohibited by applicable Law, the
Administrative Agent shall have, in

7



--------------------------------------------------------------------------------



 



addition to the rights and remedies provided herein, in the Loan Documents, in
any other documents relating to the Secured Obligations, or by Law (including,
but not limited to, levy of attachment, garnishment and the rights and remedies
set forth in the UCC of the jurisdiction applicable to the affected Collateral),
the rights and remedies of a secured party under the UCC (regardless of whether
the UCC is the law of the jurisdiction where the rights and remedies are
asserted and regardless of whether the UCC applies to the affected Collateral),
and further, to the extent not prohibited by applicable Law, the Administrative
Agent may, with or without judicial process or the aid and assistance of others,
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Grantors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Grantors to assemble and make available to the Administrative Agent at the
expense of the Grantors any Collateral at any place and time designated by the
Administrative Agent which is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale, at any exchange or broker’s board or elsewhere, by one or more contracts,
in one or more parcels, for Money, upon credit or otherwise, at such prices and
upon such terms as the Administrative Agent deems advisable, in its sole
discretion (subject to any and all mandatory legal requirements). Each Grantor
acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale. Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Company in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least ten (10) days before the time of sale or other event giving
rise to the requirement of such notice. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. The Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. To the extent not prohibited by applicable Law, any
Secured Party may be a purchaser at any such sale. To the extent not prohibited
by applicable Law, each of the Grantors hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Administrative Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, to the extent
permitted by applicable Law, be made at the time and place to which the sale was
postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place.
     (b) Advances. Upon the occurrence and during the continuance of an Event of
Default, and to the extent not prohibited by applicable Law, the Administrative
Agent may, at its sole option and in its sole discretion, take such actions as
it reasonably deems necessary for the protection of the security interest in the
Collateral granted hereby, or which may be compelled to make by operation of
Law, and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the
Administrative Agent reasonably may make therefor. All such sums and amounts so
expended shall be repayable by the Grantors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No performance of any covenant or
agreement by the Administrative Agent on behalf of any Grantor, and

8



--------------------------------------------------------------------------------



 



no such advance or expenditure therefor, shall relieve the Grantors of any
Default or Event of Default. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent the Administrative Agent has knowledge that such payment is
being contested in good faith by a Grantor in appropriate proceedings and
against which adequate reserves are being maintained in accordance with GAAP.
     (c) Remedies relating to Accounts. Upon the occurrence and during the
continuance of an Event of Default, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all Account Debtors
to remit all payments in respect of Accounts to a location selected by the
Administrative Agent and (ii) the Administrative Agent shall have the right to
enforce any Grantor’s rights against its customers and Account Debtors, and the
Administrative Agent or its designee may notify any Grantor’s customers and
Account Debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s reasonable discretion, file any claim or take any
other action or proceeding to protect and realize upon the security interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Accounts. Each Grantor acknowledges and agrees that upon the occurrence and
during the continuance of an Event of Default, the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own convenience
and that such Grantor shall not have any right, title or interest in such
Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor any Secured Party shall have any liability
or responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance.
     (d) Access. In addition to the rights and remedies hereunder, upon the
occurrence and during the continuance of an Event of Default, and to the extent
permitted under applicable Law, the Administrative Agent shall have the right to
enter and remain upon the various premises of the Grantors without cost or
charge to the Administrative Agent, and use the same, together with materials,
supplies, books and records of the Grantors for the purpose of collecting and
liquidating the Collateral, or for preparing for sale and conducting the sale of
the Collateral, whether by foreclosure, auction or otherwise. In addition, the
Administrative Agent may, to the full extent permitted under applicable Law,
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.
     (e) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
any Secured Party to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Secured Obligations,
or as provided by applicable Law, or any delay by the Administrative Agent or
any Secured Party in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by applicable Law, neither the
Administrative Agent, the Secured Parties, nor any party acting as attorney for
the Administrative Agent or the Secured Parties, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their

9



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct hereunder. The rights and remedies of the
Administrative Agent and the Secured Parties under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the
Administrative Agent or the Secured Parties may have.
     (f) Retention of Collateral. In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.
     (g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency, together with interest thereon at the
Default Rate, together with the costs of collection and the fees, charges and
disbursements of counsel as provided in the Loan Documents. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Grantors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.
     (h) Application of Proceeds. Upon the acceleration of the Secured
Obligations pursuant to Section 8.02 of the Credit Agreement, any payments in
respect of the Secured Obligations and any proceeds of the Collateral, when
received by the Administrative Agent or any Secured Party in money, will be
applied in the manner and in the order set forth in Section 8.03 of the Credit
Agreement.
     7. The Administrative Agent.
     (a) Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:
     (i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;
     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
     (iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;
     (iv) to receive, open and dispose of mail addressed to a Grantor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Grantor
on behalf of and in the name of such Grantor, or securing, or relating to such
Collateral;
     (v) to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;

10



--------------------------------------------------------------------------------



 



     (vi) to adjust and settle claims under any insurance policy relating
thereto;
     (vii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably determine necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated therein;
     (viii) to the extent permitted by applicable Law, to institute any
foreclosure proceedings that the Administrative Agent may reasonably deem
appropriate;
     (ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;
     (x) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
     (xi) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
     (xii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and
     (xiii) do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations have been paid in full
(other than (i) contingent indemnification obligations as to which no claim has
been asserted and (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements either (x) as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made or (y) notice has not been received by the Administrative Agent from
the applicable Cash Management Bank or Hedge Bank, as the case may be, that
amounts are due and payable under such Secured Cash Management Agreement or
Secured Hedge Agreement, as the case may be), the Commitments have expired or
been terminated, and no Letters of Credit remain outstanding (other than
Extended Letters of Credit and any other Letters of Credit the Outstanding
Amount of which has been Cash Collateralized or back-stopped by a letter of
credit or other credit support in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer). The Administrative
Agent shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct. This
power of attorney is conferred on the Administrative Agent solely to protect,
preserve and realize upon its security interest in the Collateral on behalf of
the Secured Parties.
     (b) Assignment by the Administrative Agent. The Administrative Agent may
from time to time assign the Secured Obligations or any portion thereof to a
successor Administrative Agent appointed in accordance with the Credit
Agreement, and such successor shall be entitled to all of the rights and
remedies of the Administrative Agent under this Agreement in relation thereto.

11



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent’s Duty of Care. The sole duty of
Administrative Agent with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the interests of the Administrative Agent and the other
Secured Parties in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment with respect thereto.
In the event of a public or private sale of Collateral pursuant to Section 6,
the Administrative Agent shall have no responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Administrative
Agent has or is deemed to have knowledge of such matters, or (ii) taking any
steps to clean, repair or otherwise prepare the Collateral for sale.
     8. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable to perform all of its duties and
obligations under the contracts and agreements included in the Collateral to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent or any other Secured Party of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent nor any other
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.
     9. Releases of Collateral.
     (i) If (x) any Collateral shall be sold or is to be sold as part of or in
connection with any Disposition permitted under the Credit Agreement or under
any other Loan Document or (y) the release of any Collateral shall be approved,
authorized or ratified in writing in accordance with Section 11.01 of the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly release the Liens created hereby or by any other
Security Instrument on such Collateral in accordance with Section 9.10 of the
Credit Agreement.
     (ii) After the occurrence and during the continuance of Collateral Release
Event and in accordance with Section 11.20(a) of the Credit Agreement, the
Administrative Agent, at the request and sole expense of the Company, shall
promptly execute and deliver to the Company all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Security Instrument on the applicable Collateral.
     (iii) The Administrative Agent may release any of the Collateral from this
Agreement in accordance with Section 9.10 of the Credit Agreement or may
substitute any of the Collateral for other

12



--------------------------------------------------------------------------------



 



Collateral without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Collateral
not expressly released or substituted, and this Agreement shall continue as a
first priority lien on all Collateral not expressly released or substituted.
     10. Reinstatement of Collateral. Notwithstanding Section 9(ii) above, if a
Collateral Reinstatement Event shall have occurred and in accordance with
Section 11.20(b) of the Credit Agreement, all Collateral and Security
Instruments (including this Agreement) shall, at the Company’s sole cost and
expense, be reinstated and all actions reasonably necessary, or reasonably
requested by the Administrative Agent, to provide to the Administrative Agent
for the benefit of the Secured Parties valid, perfected, first priority security
interests (subject to Liens permitted under Section 7.01 of the Credit
Agreement) in the Collateral shall be taken within 30 days of such event, which
30 day period may be extended by the Administrative Agent in its sole
discretion.
     11. Continuing Agreement.
     (a) This Agreement shall remain in full force and effect until such time as
the Secured Obligations have been paid in full (other than (i) contingent
indemnification obligations as to which no claim has been asserted and
(ii) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements either (x) as to which arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank shall have been made or (y) notice
has not been received by the Administrative Agent from the applicable Cash
Management Bank or Hedge Bank, as the case may be, that amounts are due and
payable under such Secured Cash Management Agreement or Secured Hedge Agreement,
as the case may be), the Commitments have expired or been terminated, and no
Letters of Credit remain outstanding (other than Extended Letters of Credit and
any other Letters of Credit the Outstanding Amount of which has been Cash
Collateralized or back-stopped by a letter of credit or other credit support in
form and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer), at which time this Agreement shall be automatically
terminated and the Administrative Agent shall at the expense of the Grantors,
promptly release all of its liens and security interests hereunder and shall
execute and deliver, or authorize the Grantors to prepare and file, all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination.
     (b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.
     12. Amendments; Waivers; Consents. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified, nor any
consent be given, except in accordance with Section 11.01 of the Credit
Agreement; provided that any update or revision to any schedules hereto
delivered by any Grantor shall not constitute an amendment for purposes of this
Section or Section 11.01 of the Credit Agreement.
     13. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 11.02 of the Credit
Agreement; provided that notices and

13



--------------------------------------------------------------------------------



 



communications to any Grantor other than the Company shall be directed to such
Grantor, at the address of the Company set forth in Section 11.02 of the Credit
Agreement.
     14. Expenses; Indemnification and Survival. The Grantors shall, jointly and
severally, (a) pay all reasonable out-of-pocket expenses actually incurred by
the Administrative Agent and each other Secured Party and (b) indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties), in each case, to the extent any Borrower would
be required to do so pursuant to Section 11.04 of the Credit Agreement. The
obligations of the Grantors under this paragraph shall survive the payment in
full of the Secured Obligations and termination of this Agreement in accordance
with its terms.
     15. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue;
WAIVER OF JURY TRIAL; Judgment Currency. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without
limiting the general applicability of the foregoing and the terms of the other
Loan Documents to this Agreement and the parties hereto, the terms of
Sections 11.08, 11.14, 11.15 and 11.19 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, with each reference to the “Borrower”
(whether express or by reference to the Borrower as a “party” thereto) therein
being a reference to the Grantors, and the parties hereto agree to such terms.
     16. Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
     17. Additional Grantors. At any time after the date of this Agreement, one
or more additional Persons may become a party hereto by executing and delivering
to the Administrative Agent a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to Section 6.14 of the Credit
Agreement. Immediately upon such execution and delivery of such joinder
agreement and without any further action, each such additional Person will
become a party to this Agreement as a “Grantor” and have all of the rights and
obligations of a Grantor hereunder and this Agreement shall be deemed amended by
such joinder agreement.
     18. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     19. Titles and Captions. Titles and captions of Articles, Sections and
subsections in this Agreement are provided for convenience only, and neither
limit nor amplify the provisions of this Agreement.
     20. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
     21. USA PATRIOT Act. Each Secured Party that is subject to the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
and the Administrative Agent (for

14



--------------------------------------------------------------------------------



 



itself and not on behalf of any Secured Party) hereby notifies the Grantors that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Grantor, which information includes the
name and address of each Grantor and other information that will allow such
Secured Party or the Administrative Agent, as applicable, to identify each
Grantor in accordance with the Act. Each Grantor shall, promptly following a
request by the Administrative Agent or any Secured Party, provide all
documentation and other information that the Administrative Agent or such
Secured Party requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
     22. Successors and Assigns. The provisions of this Agreement shall be
binding upon each Grantor, its successors and assigns and shall inure, together
with the rights and remedies of the Administrative Agent and the Secured Parties
hereunder, to the benefit of the Administrative Agent and the Secured Parties
and their respective successors and permitted assigns; except that no Grantor
may assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
other Secured Parties (in accordance with the Credit Agreement).
     23. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]

15



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Agreement to be
duly executed and delivered as of the date first above written.

          GRANTORS:   MOHAWK INDUSTRIES, INC.
      By:           Name:           Title:           MOHAWK CARPET, LLC
      By:           Name:           Title:           MOHAWK INTERNATIONAL
HOLDINGS (DE)
CORPORATION
      By:           Name:           Title:           UNILIN FLOORING NC, LLC
      By:           Name:           Title:           DAL-TILE INTERNATIONAL INC.
      By:           Name:           Title:           DAL-TILE GROUP INC.
      By:           Name:           Title:        

Mohawk Industries, Inc.
Security Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            DAL-TILE CORPORATION
      By:           Name:           Title:           DAL-TILE DISTRIBUTION, INC.
      By:           Name:           Title:           DAL-TILE SERVICES, INC.
      By:           Name:           Title:           DAL-TILE I, LLC
      By:           Name:           Title:           DAL-TILE SHARED SERVICES,
INC.
      By:           Name:           Title:           DAL-ELIT, LLC
      By:           Name:           Title:        

Mohawk Industries, Inc.
Security Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            MOHAWK ESV, INC.
      By:           Name:           Title:           MOHAWK COMMERCIAL, INC.
      By:           Name:           Title:           ALADDIN MANUFACTURING
CORPORATION
      By:           Name:           Title:           WAYN-TEX LLC
      By:           Name:           Title:           MOHAWK CARPET DISTRIBUTION,
INC.
      By:           Name:           Title:           MOHAWK CARPET
TRANSPORTATION OF
GEORGIA, LLC
      By:           Name:           Title:        

Mohawk Industries, Inc.
Security Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            MOHAWK RESOURCES, LLC
      By:           Name:           Title:           MOHAWK SERVICING, LLC
      By:           Name:           Title:           MOHAWK FACTORING, INC.
      By:           Name:           Title:        

Mohawk Industries, Inc.
Security Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent

                  By:           Name:           Title:        

Mohawk Industries, Inc.
Security Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 3(c)
PLACES OF BUSINESS; ACQUISITIONS; MERGERS; TRADENAMES

                  Location of Books and Grantor   Chief Executive Office  
Records
Mohawk Industries, Inc.
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701


 
      431 S. Green Street
Dalton, GA 30722
 
       
Mohawk Carpet, LLC
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722
 
       
Mohawk Resources, LLC
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722
 
       
Aladdin Manufacturing Corporation
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722
 
       
Wayn-Tex LLC
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722
 
       
Mohawk Carpet Distribution, Inc.
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722

 



--------------------------------------------------------------------------------



 



                  Location of Books and Grantor   Chief Executive Office  
Records
Mohawk Carpet Transportation of Georgia, LLC
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722
 
       
Mohawk ESV, Inc.
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722
 
       
Mohawk Servicing, LLC
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722
 
       
Mohawk Factoring, Inc.
  300 Delaware Avenue, Suite 1273
Wilmington, DE 19801   300 Delaware Avenue,
Suite 1273
Wilmington, DE 19801

431 S. Green Street
Dalton, GA 30722
 
       
Dal-Tile International Inc.
  7834 CF Hawn Freeway
Dallas, TX 75217   7834 CF Hawn Freeway
Dallas, TX 75217

431 S. Green Street
Dalton, GA 30722
 
       
Dal-Tile Group Inc.
  7834 CF Hawn Freeway
Dallas, TX 75217   7834 CF Hawn Freeway
Dallas, TX 75217

431 S. Green Street
Dalton, GA 30722

 



--------------------------------------------------------------------------------



 



                  Location of Books and Grantor   Chief Executive Office  
Records
Dal-Tile Corporation
  7834 CF Hawn Freeway
Dallas, TX 75217   7834 CF Hawn Freeway
Dallas, TX 75217

431 S. Green Street
Dalton, GA 30722
 
       
Dal-Elit, LLC
  7834 CF Hawn Freeway
Dallas, TX 75217   7834 CF Hawn Freeway
Dallas, TX 75217

431 S. Green Street
Dalton, GA 30722
 
       
Dal-Tile Distribution, Inc.
  7834 CF Hawn Freeway
Dallas, TX 75217   7834 CF Hawn Freeway
Dallas, TX 75217

431 S. Green Street
Dalton, GA 30722
 
       
Dal-Tile Services, Inc.
  7834 CF Hawn Freeway
Dallas, TX 75217   7834 CF Hawn Freeway
Dallas, TX 75217

431 S. Green Street
Dalton, GA 30722
 
       
Dal-Tile Shared Services, Inc.
  7834 CF Hawn Freeway
Dallas, TX 75217   7834 CF Hawn Freeway
Dallas, TX 75217

431 S. Green Street
Dalton, GA 30722
 
       
Unilin Flooring NC, LLC
  7834 CF Hawn Freeway
Dallas, TX 75217   7834 CF Hawn Freeway
Dallas, TX 75217

431 S. Green Street
Dalton, GA 30722
 
       
Mohawk International Holdings (DE) Corporation
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722

 



--------------------------------------------------------------------------------



 



                  Location of Books and Grantor   Chief Executive Office  
Records
Mohawk Commercial, Inc.
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722
 
       
Dal-Tile I, L.L.C.
  160 South Industrial Blvd.
Calhoun, GA 30701   160 South Industrial Blvd.
Calhoun, GA 30701

431 S. Green Street
Dalton, GA 30722

          GRANTOR   DATE OF CHANGE   MERGER/ ACQUISITION
ALADDIN MANUFACTURING CORPORATION
  12/31/08   Aladdin Texas, LLC
 
       
MOHAWK CARPET DISTRIBUTION, INC.
  12/31/08   Aladdin of Texas Holding, LLC;
 
       
 
  12/31/08   Mohawk Brands, Inc.;
 
       
 
  12/31/08   Mohawk Carpet Distribution, L.P.
 
       
DAL-TILE SHARED SERVICES, INC.
  12/31/08   These entities merged into Dal-Tile Shared Services, Inc.: DTG
Tile, LLC and DTL Tile, LLC
 
       
DAL-TILE DISTRIBUTION, INC.
  12/31/08   Dal-Tile SSC, West, Inc
 
       
UNILIN FLOORING NC, LLC
  12/31/08   Unilin Holding, Inc.;
 
       
 
  08/13/07   Columbia wood flooring assets;
 
       
 
  08/13/07   Syarikat Malaysia Wood Industries Sdn Bhd;
 
       
 
  08/13/07   Universal Woodfloor (Europe) AB

 



--------------------------------------------------------------------------------



 



SCHEDULE 3(e)
ACCOUNTS EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3(f)
INVENTORY LOCATIONS
Grantor: Aladdin Manufacturing Corporation

              Address   City   State   Owned/Leased
1026 Lafayette Hwy.
  Roanoke   AL   Owned
9687 Transportation Way
  Fontana   CA   Leased
31353 Huntwood Ave.
  Hayward   CA   Leased
19672 E. 34th Drive
  Denver (Aurora)   CO   Leased
180 Church Street
  Torrington   CT   Owned
3375 SW 24th Street
  Pembroke Park   FL   Leased
Highway 140
  Armuchee   GA   Leased
447 Union Grove Rd
  Calhoun   GA   Owned
196 S. Industrial Blvd
  Calhoun   GA   Owned
400 Clarence King Pkwy
  Calhoun   GA   Owned
248 S. Industrial Blvd #5 #8
  Calhoun   GA   Owned
Edmond Street
  Calhoun   GA   Owned
1093 Marine Drive
  Calhoun   GA   Owned
450 Clarence King Drive
  Calhoun   GA   Owned
965 North Wall Street
  Calhoun   GA   Owned
311 West Line Street
  Calhoun   GA   Owned
707 East Erwin St
  Cartersville   GA   Leased
1149 Duvall Rd
  Chatsworth   GA   Owned
200 Highland Rd (Treadwell)
  Chatsworth   GA   Owned
235 Industrial Blvd
  Chatsworth   GA   Owned
531 Duvall Rd
  Chatsworth   GA   Owned
949 Industrial Blvd
  Chatsworth   GA   Owned
99 Highland Rd
  Chatsworth   GA   Owned
Hwy 225
  Chatsworth   GA   Owned
121 Goodwin Drive
  Dalton   GA   Owned
2001 Antioch Rd
  Dalton   GA   Owned
506 11th Ave.
  Dalton   GA   Owned

- 9 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
207 Phelps Rd
  Dalton   GA   Owned
2100 S. Hamilton St
  Dalton   GA   Owned
405 Virgil Drive
  Dalton   GA   Owned
406 Virgil Drive
  Dalton   GA   Owned
431 S. Green St.
  Dalton   GA   Owned
104 McFarland Rd
  Dalton   GA   Owned
508 East Morris Street
  Dalton   GA   Leased
2750 Hwy 411 N.
  Eton   GA   Owned
4140 Highway 411 N
  Eton   GA   Owned
5081 Highway 114
  Lyerly   GA   Leased
Route 1, Box 32 Highway 114
  Lyerly   GA   Owned
120 Barnett Dr
  Milledgeville   GA   Owned
243 Huffaker Rd
  Rome   GA   Owned
420 Lavender Drive-Yam Mill
  Rome   GA   Owned
106 John Bankson Dr
  Summerville   GA   Owned
3090 Sugar Valley Road NW
  Sugar Valley   GA   Owned
7782 Magnolia Ind
  Tifton   GA   Leased (Bonds)
2869 Mokumoa St
  Honolulu   HI   Leased
150 E Crossroads Pkw
  Bollingbrook   IL   Leased
15 Walpole Park South
  Walpole   MA   Leased
1910 Park 100 Drive
  Glen Burnie   MD   Leased
28435 A. Automation Blvd
  Wixom   MI   Leased
2359 Waters Drive
  Mendota Heights   MN   Leased
4285 Rider Trail N. Suite 100
  Earth City   MO   Leased
335 Summit Road
  Eden   NC   Leased
2007 Dickenson Ave.
  Greenville   NC   Leased
2107 Dickenson Ave.
  Greenville   NC   Owned
Fieldcrest Road
  Laurel Hill   NC   Owned
100 Main St.
  McAdenville   NC   Leased
550 Cloinger Dr
  Thomasville   NC   Owned
698 US Hwy 46
  Teterboro   NJ   Leased

- 10 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
143 Commerce Blvd
  Johnstown   OH   Owned
3801 Dal-Tile Rd
  Muskogee   OK   Owned
1300 Haynes St
  Arcadia   SC   Leased
2118 Marlborough Rd
  Bennettsville   SC   Owned
2066/2094 Marlborough Rd
  Bennettsville   SC   Owned
Hwy 81
  Calhoun Falls   SC   Owned
300 Landrum Mills Rd
  Landrum   SC   Owned
3100 Industrial Dr
  Commerce   TX   Owned
100 Enterprise Dr
  Flower Mound   TX   Leased
3600 Brittmoore Rd
  Houston   TX   Leased
199 Planter Rd
  Sunnyvale   TX   Leased
3505 W. California Ave
  Salt Lake City   UT   Leased
404 Anderson St
  Glasgow   VA   Owned
351 Floyd Pike
  Hillsville   VA   Owned
223 Downie Rd
  Chehalis   WA   Owned
23210 71st Place S
  Kent   WA   Leased
22 Mine Road
  Holden   WV   Building Owned /Land
Leased

Grantor: Wayn-Tex, LLC

              Address   City   State   Owned/Leased
1026 Lafayette Hwy.
  Roanoke   AL   Owned
9687 Transportation Way
  Fontana   CA   Leased
31353 Huntwood Ave.
  Hayward   CA   Leased
19672 E. 34th Drive
  Denver (Aurora)   CO   Leased
180 Church Street
  Torrington   CT   Owned
3375 SW 24th Street
  Pembroke Park   FL   Leased
Highway 140
  Armuchee   GA   Leased
447 Union Grove Rd
  Calhoun   GA   Owned
196 S. Industrial Blvd
  Calhoun   GA   Owned
400 Clarence King Pkwy
  Calhoun   GA   Owned
248 S. Industrial Blvd #5 #8
  Calhoun   GA   Owned

- 11 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
Edmond Street
  Calhoun   GA   Owned
1093 Marine Drive
  Calhoun   GA   Owned
450 Clarence King Drive
  Calhoun   GA   Owned
965 North Wall Street
  Calhoun   GA   Owned
311 West Line Street
  Calhoun   GA   Owned
707 East Erwin St
  Cartersville   GA   Leased
1149 Duvall Rd
  Chatsworth   GA   Owned
200 Highland Rd (Treadwell)
  Chatsworth   GA   Owned
235 Industrial Blvd
  Chatsworth   GA   Owned
531 Duvall Rd
  Chatsworth   GA   Owned
949 Industrial Blvd
  Chatsworth   GA   Owned
99 Highland Rd
  Chatsworth   GA   Owned
Hwy 225
  Chatsworth   GA   Owned
121 Goodwin Drive
  Dalton   GA   Owned
2001 Antioch Rd
  Dalton   GA   Owned
506 11th Ave.
  Dalton   GA   Owned
207 Phelps Rd
  Dalton   GA   Owned
2100 S. Hamilton St
  Dalton   GA   Owned
405 Virgil Drive
  Dalton   GA   Owned
406 Virgil Drive
  Dalton   GA   Owned
431 S. Green St.
  Dalton   GA   Owned
104 McFarland Rd
  Dalton   GA   Owned
508 East Morris Street
  Dalton   GA   Leased
2750 Hwy 411 N.
  Eton   GA   Owned
4140 Highway 411 N
  Eton   GA   Owned
5081 Highway 114
  Lyerly   GA   Leased
Route 1, Box 32 Highway 114
  Lyerly   GA   Owned
120 Barnett Dr
  Milledgeville   GA   Owned
243 Huffaker Rd
  Rome   GA   Owned
420 Lavender Drive-Yam Mill
  Rome   GA   Owned
106 John Bankson Dr
  Summerville   GA   Owned

- 12 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
3090 Sugar Valley Road NW
  Sugar Valley   GA   Owned
7782 Magnolia Ind
  Tifton   GA   Leased (Bonds)
2869 Mokumoa St
  Honolulu   HI   Leased
150 E Crossroads Pkw
  Bollingbrook   IL   Leased
15 Walpole Park South
  Walpole   MA   Leased
1910 Park 100 Drive
  Glen Burnie   MD   Leased
28435 A. Automation Blvd
  Wixom   MI   Leased
2359 Waters Drive
  Mendota Heights   MN   Leased
4285 Rider Trail N. Suite 100
  Earth City   MO   Leased
335 Summit Road
  Eden   NC   Leased
2007 Dickenson Ave.
  Greenville   NC   Leased
2107 Dickenson Ave.
  Greenville   NC   Owned
Fieldcrest Road
  Laurel Hill   NC   Owned
100 Main St.
  McAdenville   NC   Leased
550 Cloinger Dr
  Thomasville   NC   Owned
698 US Hwy 46
  Teterboro   NJ   Leased
143 Commerce Blvd
  Johnstown   OH   Owned
3801 Dal-Tile Rd
  Muskogee   OK   Owned
1300 Haynes St
  Arcadia   SC   Leased
2118 Marlborough Rd
  Bennettsville   SC   Owned
2066/2094 Marlborough Rd
  Bennettsville   SC   Owned
Hwy 81
  Calhoun Falls   SC   Owned
300 Landrum Mills Rd
  Landrum   SC   Owned
3100 Industrial Dr
  Commerce   TX   Owned
100 Enterprise Dr
  Flower Mound   TX   Leased
3600 Brittmoore Rd
  Houston   TX   Leased
199 Planter Rd
  Sunnyvale   TX   Leased
3505 W. California Ave
  Salt Lake City   UT   Leased
404 Anderson St
  Glasgow   VA   Owned
351 Floyd Pike
  Hillsville   VA   Owned
223 Downie Rd
  Chehalis   WA   Owned

- 13 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
23210 71st Place S
  Kent   WA   Leased
22 Mine Road
  Holden   WV   Building Owned /Land
Leased

Grantor: Mohawk Carpet Distribution, Inc.

              Address   City   State   Owned/Leased
1026 Lafayette Hwy.
  Roanoke   AL   Owned
9687 Transportation Way
  Fontana   CA   Leased
31353 Huntwood Ave.
  Hayward   CA   Leased
19672 E. 34th Drive
  Denver (Aurora)   CO   Leased
180 Church Street
  Torrington   CT   Owned
3375 SW 24th Street
  Pembroke Park   FL   Leased
Highway 140
  Armuchee   GA   Leased
447 Union Grove Rd
  Calhoun   GA   Owned
196 S. Industrial Blvd
  Calhoun   GA   Owned
400 Clarence King Pkwy
  Calhoun   GA   Owned
248 S. Industrial Blvd #5 #8
  Calhoun   GA   Owned
Edmond Street
  Calhoun   GA   Owned
1093 Marine Drive
  Calhoun   GA   Owned
450 Clarence King Drive
  Calhoun   GA   Owned
965 North Wall Street
  Calhoun   GA   Owned
311 West Line Street
  Calhoun   GA   Owned
707 East Erwin St
  Cartersville   GA   Leased
1149 Duvall Rd
  Chatsworth   GA   Owned
200 Highland Rd (Treadwell)
  Chatsworth   GA   Owned
235 Industrial Blvd
  Chatsworth   GA   Owned
531 Duvall Rd
  Chatsworth   GA   Owned
949 Industrial Blvd
  Chatsworth   GA   Owned
99 Highland Rd
  Chatsworth   GA   Owned
Hwy 225
  Chatsworth   GA   Owned
121 Goodwin Drive
  Dalton   GA   Owned
2001 Antioch Rd
  Dalton   GA   Owned

- 14 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
506 11th Ave.
  Dalton   GA   Owned
207 Phelps Rd
  Dalton   GA   Owned
2100 S. Hamilton St
  Dalton   GA   Owned
405 Virgil Drive
  Dalton   GA   Owned
406 Virgil Drive
  Dalton   GA   Owned
431 S. Green St.
  Dalton   GA   Owned
104 McFarland Rd
  Dalton   GA   Owned
508 East Morris Street
  Dalton   GA   Leased
2750 Hwy 411 N.
  Eton   GA   Owned
4140 Highway 411 N
  Eton   GA   Owned
5081 Highway 114
  Lyerly   GA   Leased
Route 1, Box 32 Highway 114
  Lyerly   GA   Owned
120 Barnett Dr
  Milledgeville   GA   Owned
243 Huffaker Rd
  Rome   GA   Owned
420 Lavender Drive-Yam Mill
  Rome   GA   Owned
106 John Bankson Dr
  Summerville   GA   Owned
3090 Sugar Valley Road NW
  Sugar Valley   GA   Owned
7782 Magnolia Ind
  Tifton   GA   Leased (Bonds)
2869 Mokumoa St
  Honolulu   HI   Leased
150 E Crossroads Pkw
  Bollingbrook   IL   Leased
15 Walpole Park South
  Walpole   MA   Leased
1910 Park 100 Drive
  Glen Burnie   MD   Leased
28435 A. Automation Blvd
  Wixom   MI   Leased
2359 Waters Drive
  Mendota Heights   MN   Leased
4285 Rider Trail N. Suite 100
  Earth City   MO   Leased
335 Summit Road
  Eden   NC   Leased
2007 Dickenson Ave.
  Greenville   NC   Leased
2107 Dickenson Ave.
  Greenville   NC   Owned
Fieldcrest Road
  Laurel Hill   NC   Owned
100 Main St.
  McAdenville   NC   Leased
550 Cloinger Dr
  Thomasville   NC   Owned

- 15 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
698 US Hwy 46
  Teterboro   NJ   Leased
143 Commerce Blvd
  Johnstown   OH   Owned
3801 Dal-Tile Rd
  Muskogee   OK   Owned
1300 Haynes St
  Arcadia   SC   Leased
2118 Marlborough Rd
  Bennettsville   SC   Owned
2066/2094 Marlborough Rd
  Bennettsville   SC   Owned
Hwy 81
  Calhoun Falls   SC   Owned
300 Landrum Mills Rd
  Landrum   SC   Owned
3100 Industrial Dr
  Commerce   TX   Owned
100 Enterprise Dr
  Flower Mound   TX   Leased
3600 Brittmoore Rd
  Houston   TX   Leased
199 Planter Rd
  Sunnyvale   TX   Leased
3505 W. California Ave
  Salt Lake City   UT   Leased
404 Anderson St
  Glasgow   VA   Owned
351 Floyd Pike
  Hillsville   VA   Owned
223 Downie Rd
  Chehalis   WA   Owned
23210 71st Place S
  Kent   WA   Leased
22 Mine Road
  Holden   WV   Building Owned /Land
Leased

Grantor: Dal-Tile Corporation

              Address   City   State   Owned/Leased
1470 County Rd. 21 S.
  Fayette   AL   Leased
1439-B South 40th Ave
  Phoenix   AZ   Leased
2950-1 E. Broadway Rd.
  Phoenix   AZ   Leased
3511 E. Broadway Rd.
  Phoenix   AZ   Leased
135 Via Trevizio
  Corona   CA   Leased
2091 E. Howell Ave.
  Anaheim   CA   Leased
2303 Merced St.
  San Leandro   CA   Leased
2461 N. Argyle Ave.
  Fresno   CA   Leased
295 N. Willow Ave.
  City of Industry   CA   Leased
3625 E. Jurupa
  Ontario   CA   Leased

- 16 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
590 Martin Dr.
  Santa Clara   CA   Leased
7484 Raytheon Rd. Ste B
  San Diego   CA   Leased
7865 Ostrow St.
  San Diego   CA   Leased
7902 Sepulveda Blvd.
  Van Nuys   CA   Leased
40 Graniteridge Rd. Unit 1
  Concord, Ontario
Canada   CD   Leased
3593 Windsor Drive
  Denver   CO   Leased
735 S. Huron
  Denver   CO   Leased
852 S. Jason Suite 8
  Denver   CO   Leased
1147 Gateway Blvd.
  Boynton Beach   FL   Leased
1800 Cypress Lake Dr. Suite 500
  Orlando   FL   Leased
3905 Center Loop Suite 400
  Orlando   FL   Leased
4311 Shader Rd. Suite 400
  Orlando   FL   Leased
7576 Kings Pointe Parkway
  Orlando   FL   Leased
8121 25th Court E.
  Sarasota   FL   Leased
8788 N.W. 27th St.
  Miami   FL   Leased
8800 N.W. 13 Terrace
  Miami   FL   Leased
101 Guthrie Way
  Atlanta   GA   Leased
1441 Ellsworth Industrial NW
  Atlanta   GA   Leased
1630 Satellite Blvd., NW Suite 570
  Atlanta   GA   Leased
1200 North Nimitz Highway
  Honolulu   HI   Leased
2869 Mokumoa St
  Honolulu   HI   Leased
1601 Pratt Blvd.
  Chicago   IL   Leased
15300 W. 101st Terrace
  Lenexa   KS   Leased
15380 W. 101st Terrace
  Lenexa   KS   Leased
675 Melanie Ln.
  Lewisport   KY   Owned
700 Elmwood Pkwy. Suite B
  New Orleans   LA   Leased
80 N. Commerce Way
  Woburn   MA   Leased
1470 Progress Way
  Eldersburg   MD   Leased
812-A Oregon Ave.
  Linthicum   MD   Leased
2059 Westport Center Dr.
  St. Louis   MO   Leased

- 17 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
400 Innovation Ave. Ste 100
  Morrisville   NC   Leased
405 Forsyth Hall Dr.
  Charlotte   NC   Leased
5901-K Long Creek Park Dr
  Charlotte   NC   Leased
9301 Globe Center Dr
  Morrisville   NC   Leased
1250 Valley Brook Ave.
  Lyndhurst   NJ   Leased
5 Corporate Dr.
  Cranbury   NJ   Leased
451 Grumman Road
  Bethpage   NY   Leased
3744 W. Sunset Rd., Suite D
  Las Vegas   NV   Leased
3755 W. Sunset Rd, Suite G
  Las Vegas   NV   Leased
103 S. Clark St.
  Olean   NY   Owned
4650 Lake Forest Dr. Suite 540
  Cincinnati   OH   Leased
3240 N.W. 29th Avenue
  Portland   OR   Leased
104 Parkway View Dr.
  Pittsburgh   PA   Leased
211 N. Fourth St.
  Gettysburg   PA   Leased
790 Vista Park Drive
  Pittsburg   PA   Leased
1005 Placid Avenue
  Plano   TX   Leased
11185 Pellicano
  El Paso   TX   Leased
1119 Arion Pkwy.
  San Antonio   TX   Leased
11711 Fuqua St.
  Houston   TX   Leased
11850 Hempstead Hwy. Suite 170
  Houston   TX   Leased
11850 Hempstead Hwy. Suite 180
  Houston   TX   Leased
12001 Railroad Dr.
  El Paso   TX   Leased
1625 Crescent Cir. Suite 300
  Carrollton   TX   Leased
2250 LBJ Frwy. Suite 300
  Dallas   TX   Leased
2515 Brockton Dr. Suite 101
  Austin   TX   Leased
325 Spring Hill Dr.
  Houston   TX   Leased
3600 Brittmoore Rd
  Houston   TX   Leased
4602 Perrin Creek Bldg 12
  San Antonio   TX   Leased
7834 C. F. Hawn Frwy.
  Dallas   TX   Owned

- 18 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
250 W. Gregson Ave.
  Salt Lake City   UT   Leased
3037 S. 300 W.
  Salt Lake City   UT   Leased
3505 W. California Ave
  Salt Lake City   UT   Leased
11850 Livingston Rd. Suite 100
  Manassas   VA   Leased
14790 Flint Lee Rd. Suite 200
  Chantilly   VA   Leased
6760 Gravel Ave.
  Alexandria   VA   Leased
3808 North Sullivan Rd
  Spokane   WA   Leased
4000 E. Broadway
  Spokane   WA   Leased
540 S. Front St.
  Seattle   WA   Leased
6020 6th Avenue S.
  Seattle   WA   Leased

Grantor: Dal-Tile Distribution, Inc.

              Address   City   State   Owned/Leased
1470 County Rd. 21 S.
  Fayette   AL   Owned
1439-B South 40th Ave
  Phoenix   AZ   Leased
2950-1 E. Broadway Rd.
  Phoenix   AZ   Leased
3511 E. Broadway Rd.
  Phoenix   AZ   Leased
135 Via Trevizio
  Corona   CA   Leased
2091 E. Howell Ave.
  Anaheim   CA   Leased
2303 Merced St.
  San Leandro   CA   Leased
2461 N. Argyle Ave.
  Fresno   CA   Leased
295 N. Willow Ave.
  City of Industry   CA   Leased
3625 E. Jurupa
  Ontario   CA   Leased
590 Martin Dr.
  Santa Clara   CA   Leased
7484 Raytheon Rd. Ste B
  San Diego   CA   Leased
7865 Ostrow St.
  San Diego   CA   Leased
7902 Sepulveda Blvd.
  Van Nuys   CA   Leased
40 Graniteridge Rd. Unit 1
  Concord, Ontario
Canada   CD   Leased
3593 Windsor Drive
  Denver   CO   Leased
735 S. Huron
  Denver   CO   Leased
852 S. Jason Suite 8
  Denver   CO   Leased

- 19 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
1147 Gateway Blvd.
  Boynton Beach   FL   Leased
1800 Cypress Lake Dr. Suite 500
  Orlando   FL   Leased
3905 Center Loop Suite 400
  Orlando   FL   Leased
4311 Shader Rd. Suite 400
  Orlando   FL   Leased
7576 Kings Pointe Parkway
  Orlando   FL   Leased
8121 25th Court E.
  Sarasota   FL   Leased
8788 N.W. 27th St.
  Miami   FL   Leased
8800 N.W. 13 Terrace
  Miami   FL   Leased
101 Guthrie Way
  Atlanta   GA   Leased
1441 Ellsworth Industrial NW
  Atlanta   GA   Leased
1630 Satellite Blvd., NW Suite 570
  Atlanta   GA   Leased
1200 North Nimitz Highway
  Honolulu   HI   Leased
2869 Mokumoa St
  Honolulu   HI   Leased
1601 Pratt Blvd.
  Chicago   IL   Leased
15300 W. 101st Terrace
  Lenexa   KS   Leased
15380 W. 101st Terrace
  Lenexa   KS   Leased
675 Melanie Ln.
  Lewisport   KY   Owned
700 Elmwood Pkwy. Suite B
  New Orleans   LA   Leased
80 N. Commerce Way
  Woburn   MA   Leased
1470 Progress Way
  Eldersburg   MD   Leased
812-A Oregon Ave.
  Linthicum   MD   Leased
2059 Westport Center Dr.
  St. Louis   MO   Leased
400 Innovation Ave. Ste 100
  Morrisville   NC   Leased
405 Forsyth Hall Dr.
  Charlotte   NC   Leased
5901-K Long Creek Park Dr
  Charlotte   NC   Leased
9301 Globe Center Dr
  Morrisville   NC   Leased
1250 Valley Brook Ave.
  Lyndhurst   NJ   Leased
5 Corporate Dr.
  Cranbury   NJ   Leased
451 Grumman Road
  Bethpage   NY   Leased
3744 W. Sunset Rd., Suite D
  Las Vegas   NV   Leased
3755 W. Sunset Rd, Suite G
  Las Vegas   NV   Leased
103 S. Clark St.
  Olean   NY   Owned

- 20 -



--------------------------------------------------------------------------------



 



              Address   City   State   Owned/Leased
4650 Lake Forest Dr. Suite 540
  Cincinnati   OH   Leased
3240 N.W. 29th Avenue
  Portland   OR   Leased
104 Parkway View Dr.
  Pittsburgh   PA   Leased
211 N. Fourth St.
  Gettysburg   PA   Leased
790 Vista Park Drive
  Pittsburg   PA   Leased
1005 Placid Avenue
  Plano   TX   Leased
11185 Pellicano
  El Paso   TX   Leased
1119 Arion Pkwy.
  San Antonio   TX   Leased
11711 Fuqua St.
  Houston   TX   Leased
11850 Hempstead Hwy. Suite 170
  Houston   TX   Leased
11850 Hempstead Hwy. Suite 180
  Houston   TX   Leased
12001 Railroad Dr.
  El Paso   TX   Owned
1625 Crescent Cir. Suite 300
  Carrollton   TX   Leased
2250 LBJ Frwy. Suite 300
  Dallas   TX   Leased
2515 Brockton Dr. Suite 101
  Austin   TX   Leased
325 Spring Hill Dr.
  Houston   TX   Leased
3600 Brittmoore Rd
  Houston   TX   Leased
4602 Perrin Creek Bldg 12
  San Antonio   TX   Leased
7834 C. F. Hawn Frwy.
  Dallas   TX   Owned
250 W. Gregson Ave.
  Salt Lake City   UT   Leased
3037 S. 300 W.
  Salt Lake City   UT   Leased
3505 W. California Ave
  Salt Lake City   UT   Leased
11850 Livingston Rd. Suite 100
  Manassas   VA   Leased
14790 Flint Lee Rd. Suite 200
  Chantilly   VA   Leased
6760 Gravel Ave.
  Alexandria   VA   Leased
3808 North Sullivan Rd
  Spokane   WA   Leased
4000 E. Broadway
  Spokane   WA   Leased
540 S. Front St.
  Seattle   WA   Leased
6020 6th Avenue S.
  Seattle   WA   Leased

- 21 -



--------------------------------------------------------------------------------



 



Grantor: Unilin Flooring NC, LLC

              Address   City   State   Owned/Leased
22 Mine Road
  Holden   West Virginia   Building Owned / Land Leased
575 Kentuck Rd.
  Danville   Virginia   Owned
100 Maxine Rd.
  Danville   Kentucky   Owned
201 Highway 9 Spur
  Melbourne   Arkansas   Owned
3284 Denton Road
  Thomasville   North Carolina   Owned
550 Cloniger Drive
  Thomasville   North Carolina   Owned
9687 Transportation Way
  Fontana   California   Owned
915 E. Sunrise Avenue
  Thomasville   North Carolina   Leased

- 22 -



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF PLEDGE AGREEMENT
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (as amended, restated, extended, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
July 8, 2011 among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Company”), the Domestic Subsidiaries of the Company identified as “Pledgors” on
the signature pages hereto, each Additional Pledgor (as defined below) party
hereto after the date hereof (collectively with the Company, the “Pledgors”) and
Bank of America, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties.
PRELIMINARY STATEMENTS
     Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, restated, extended supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Company, the Foreign Borrowers (as
defined therein, and together with the Company, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”), the Administrative Agent, the
Swing Line Lender and each L/C Issuer, the Lenders and the L/C Issuers have
agreed to make Credit Extensions to the Borrowers upon the terms and subject to
the conditions set forth therein.
     Pursuant to the terms of that certain Domestic Guaranty dated as of the
date hereof, certain Domestic Subsidiaries of the Company have guaranteed the
payment and performance of the Obligations.
     It is a condition precedent to the obligation of the Lenders and the L/C
Issuers to make Credit Extensions to the Borrowers under the Credit Agreement
that the Pledgors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of the Secured Parties.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, and to
induce the Administrative Agent, the Lenders and the L/C Issuers to enter into
the Credit Agreement and to induce the Lenders and the L/C Issuers to make
Credit Extensions to the Borrowers thereunder, each Pledgor hereby agrees with
the Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement, and the
following terms shall have the meanings set forth in the UCC: Accession;
Financial Asset; Goods; Investment Company Security; Investment Property;
General Intangibles; Proceeds; Security; Security Entitlements and Securities
Account. In addition, the following terms shall have the meanings set forth
below:
     “Additional Pledgor” means each Person that becomes a Pledgor pursuant to
Section 18.
     “Issuer” means any issuer of any Investment Property or Equity Interests in
any partnership or limited liability company (including, without limitation, any
Issuer as defined in the UCC).
     “Permitted Liens” means Liens permitted to exist under Section 7.01 of the
Credit Agreement.
     “Pledged Collateral” has the meaning provided in Section 2(a).
     “Pledged Equity” means, as to each Pledgor, (i) all of the Equity Interests
of any direct or indirect Domestic Subsidiary of the Company and (ii) sixty-five
percent (65%) of all issued and outstanding shares of all classes of voting
Equity Interests and sixty-five percent (65%) of all issued and outstanding
shares of all classes of non-voting Equity Interests of any First-Tier Foreign
Subsidiary, in each case, which such Pledgor has, or at any time hereafter
acquires, an interest or the power to transfer rights therein

 



--------------------------------------------------------------------------------



 



(including, without limitation, any Investment Property or General Intangibles
composing or related to such Equity Interests), together with the certificates
(or other agreements or instruments), if any, evidencing such Equity Interests,
and all options and other rights, contractual or otherwise, with respect
thereto, including, but not limited to (a) all Equity Interests, money,
Securities, Security Entitlements and other Investment Property, dividends,
rights, General Intangibles, Goods and other property at any time and from time
to time representing a dividend thereon, or representing a distribution or
return of capital upon or in respect thereof, or resulting from a stock split,
revision, reclassification or other exchange therefor, and any subscriptions,
warrants, rights or options issued to the holder thereof, or otherwise in
respect thereof, (b) in the event of any consolidation or merger involving the
Issuer thereof and in which such Issuer is not the surviving Person, all shares
of each class of the Equity Interests of the successor Person formed by or
resulting from such consolidation or merger, to the extent that such successor
Person is directly owned by a Pledgor, (c) such Pledgor’s capital account, if
any, and its interest as a partner or member, as applicable, in the net cash
flow, net profit and net loss, and items of income, gain, loss, deduction and
credit of any applicable Issuer of such Equity Interests, and (d) all of the
other economic rights, titles and interests of such Pledgor as a shareholder or
owner of such Issuer, whether set forth in the articles, bylaws or other
governing document of such Issuer, by separate agreement or otherwise relating
to the foregoing. As of the date hereof (or such later date as the following
Schedule may be supplemented or updated), and without limiting the generality of
the foregoing, the Equity Interests of (i) each direct and indirect Domestic
Subsidiary of the Company and (ii) each First-Tier Foreign Subsidiary owned by
each Pledgor are as set forth on Schedule 1(b) hereto (including the total
number of shares outstanding, number of shares owned by such Pledgor and
percentage ownership).
     “Restricted Securities Collateral” has the meaning provided in Section
7(b)(ii).
     “Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document: (i) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (ii) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (iii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iv) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (v) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
(ix) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights,
(x) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and

2



--------------------------------------------------------------------------------



 



other writings, however evidenced, whether in physical or electronic form,
(xi) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”, (xii) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document and (xiii) where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Pledgor, shall refer to such Pledgor’s Collateral or the
relevant part thereof. Whenever any provision contained in this Agreement refers
to the knowledge (or an analogous phrase) of any Pledgor, such words are
intended to signify that such Pledgor (or any Responsible Officer of such
Pledgor) has actual knowledge or awareness of a particular fact or circumstance
or that such Pledgor (or any Responsible Officer of such Pledgor), if it had
exercised reasonable and customary diligence, would have known or been aware of
such fact or circumstance.
     2. (a) Pledge and Grant of Security Interest in the Collateral. To secure
the prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations (subject to
Section 2(b) below), each Pledgor hereby grants, pledges and collaterally
assigns to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Pledgor in and to the Pledged Equity of such
Pledgor and any Proceeds thereof, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”);
provided that in no event shall the Pledged Collateral include or the security
interest attach to any agreement with a Person other than a Pledgor or a
Subsidiary or Affiliate of a Pledgor that specifically prohibits in writing the
pledge of, or granting of a security interest or a Lien in (but not merely the
assignment of or of any interest in), such agreement or any of the Pledgor’s
rights under such agreement without the consent of such other Person (unless
such prohibition is not enforceable or is otherwise ineffective under applicable
Law or the consent of such other Person has been obtained).
     (b) Limitation on Amounts Secured. Notwithstanding anything herein or in
any other Loan Document to the contrary, the aggregate amount of Obligations
secured by the Pledged Collateral hereunder shall be expressly limited to an
amount equal to the lesser of (i) the aggregate amount permitted to be secured
under Section 4.9 of the 2002 Indenture without requiring the notes issued under
the 2002 Indenture to be secured equally and ratably by the Pledged Collateral
and (ii) the aggregate amount permitted to be secured under Section 2.8 of that
certain First Supplemental Indenture dated as of January 17, 2006 supplementing
the 2006 Indenture without requiring the notes issued under the 2006 Indenture
to be secured equally and ratably by the Pledged Collateral; provided that for
purposes of this Section, (x) the 2002 Indenture and 2006 Indenture shall refer
to such agreements as in effect on the Closing Date without giving effect to any
subsequent amendments, restatements, supplements or modifications thereto that
would make the applicable restrictions on granting of Liens and security
interests in either of such agreements more restrictive than the terms of such
restrictions as in effect on the Closing Date, (y) the limitations in clause
(i) above shall only apply so long as the restrictions referred to in clause
(i) remain in full force and effect and binding upon the Company and its
Subsidiaries and the Indebtedness under the 2002 Indenture has not been repaid
and (x) the limitations in clause (ii) above shall only apply so long as the
restrictions in clause (ii) remain in full force and effect and binding upon the
Company and its Subsidiaries and the Indebtedness under the 2006 Indenture has
not been repaid.
     Each of the Pledgors and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest created hereby
in the Pledged Collateral constitutes continuing collateral security for all of
the Obligations (subject to Section 2(b) above), whether now existing or
hereafter arising.

3



--------------------------------------------------------------------------------



 



     3. Representations and Warranties. The Company, as to itself and each other
Pledgor, and each other Pledgor solely as to itself and its Subsidiaries, hereby
represents and warrants to the Administrative Agent, for the benefit of the
Secured Parties, that:
     (a) Ownership. Each Pledgor is the legal and beneficial owner of its
Pledged Equity free and clear of any Lien (other than Permitted Liens) and has
the right to pledge, sell, assign or transfer the same. There exists no adverse
claim with respect to the Pledged Equity of such Pledgor. No Pledgor has
authenticated any agreement authorizing any secured party thereunder to file a
financing statement purporting to cover any of the Pledged Collateral, except to
perfect Permitted Liens.
     (b) Security Interest; Priority. This Agreement creates a valid security
interest in the Pledged Collateral of such Pledgor in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for the Obligations, free and clear of all Liens (other than Permitted
Liens). Upon execution and delivery of this Agreement, the taking of possession
by the Administrative Agent of the certificates representing the Pledged Equity
and all other certificates and instruments constituting Pledged Collateral will
perfect and establish the first priority of the Administrative Agent’s security
interest in the Pledged Equity consisting of certificated securities and, when
properly perfected by filing or registration, in all other Pledged Collateral
represented by such Pledged Equity and instruments securing the Obligations.
Except as set forth in this Section 3(b), no action is necessary to perfect or
otherwise protect such security interest.
     (c) Authorization of Pledged Equity. All Pledged Equity is duly authorized
and validly issued, is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights of any Person.
     (d) No Other Equity Interests. As of the Closing Date, (i) no Pledgor owns
any certificated Equity Interests in any Subsidiary that are required to be
pledged and delivered to the Administrative Agent hereunder except as set forth
on Schedule 3(d) hereto and (ii) no Person other than the Administrative Agent
has control or possession of all or any part of the Pledged Collateral, except
as permitted by the Credit Agreement.
     (e) Partnership and Limited Liability Company Interests. No Equity Interest
in any partnership or limited liability company that constitutes Pledged
Collateral (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.
     (f) Mergers, Etc. Other than as set forth on Schedule 3(f) hereto, no
Pledgor has been party to a merger, consolidation or other change in structure
or used any tradename during the five years prior to the Closing Date.
     (g) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) obtaining possession or control to perfect the Liens created by
this Agreement (to the extent required under Section 4(a) and (b), (iii) such
actions as may be required by applicable Laws affecting the offering and sale of
securities, (iv) such actions as may be required by applicable foreign Laws
affecting the pledge of the Pledged Equity of Foreign Subsidiaries and
(v) consents, authorizations, filings or other actions which have been obtained
or made, no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or

4



--------------------------------------------------------------------------------



 



Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Pledgor), is required
for (A) the grant by such Pledgor of the security interest in the Pledged
Collateral granted hereby or for the execution and delivery of performance under
this Agreement by such Pledgor, (B) the perfection of such security interest (to
the extent such security interest can be perfected by filing under the UCC, the
taking of possession or the granting of control (to the extent required under
Section 4(a) and (b)) or (C) to the knowledge of such Pledgor, the exercise by
the Administrative Agent or any of the Secured Parties of the rights and
remedies provided for in this Agreement.
     4. Covenants. Each Pledgor covenants that until such time as the
Obligations have been paid in full (subject to Section 2(b) and other than
(i) contingent indemnification obligations as to which no claim has been
asserted and (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements either (x) as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made or (y) notice has not been received by the Administrative Agent from
the applicable Cash Management Bank or Hedge Bank, as the case may be, that
amounts are due and payable under such Secured Cash Management Agreement or
Secured Hedge Agreement, as the case may be), the Commitments have expired or
been terminated, and no Letters of Credit remain outstanding (other than
Extended Letters of Credit and any other Letters of Credit the Outstanding
Amount of which has been Cash Collateralized or back-stopped by a letter of
credit or other credit support in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer), such Pledgor shall:
     (a) Delivery of Pledged Collateral. Deliver to the Administrative Agent
promptly upon the receipt thereof by or on behalf of a Pledgor, all certificates
and instruments constituting Pledged Equity. Prior to delivery to the
Administrative Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Pledgor for the benefit of the Administrative Agent
pursuant hereto. All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit 4(a) hereto.
     (b) Uncertificated Securities. Cause the Issuer of any Pledged Collateral
that at any time constitutes uncertificated securities thereof to either (x) to
register the Administrative Agent as the registered owner of such securities or
(y) to agree in an authenticated record with such Pledgor and the Administrative
Agent that such Issuer will comply with instructions with respect to such
securities originated by the Administrative Agent without further consent of
such Pledgor, such authenticated record to be substantially in the form of
Exhibit 4(b); provided that, if reasonably requested by the Administrative
Agent, such Pledgor shall cause the Issuer of such Pledged Collateral to cause
such Pledged Collateral to become certificated and in the event such Pledged
Collateral becomes certificated, to deliver such Pledged Collateral to the
Administrative Agent in accordance with the provisions of Section 4(a) above.
     (c) Filing of Financing Statements, Notices, Etc. Execute and deliver to
the Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents) and do all such other things, in each case, as the Administrative
Agent may reasonably deem necessary and may reasonably request (i) to assure to
the Administrative Agent its security interests hereunder, including such
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, (ii) to consummate the transactions contemplated
hereby, and (iii) to otherwise protect and assure the Administrative Agent of
its rights and interests hereunder. Furthermore, each Pledgor also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Pledgor’s

5



--------------------------------------------------------------------------------



 



attorney in fact with full power and for the limited purpose to sign in the name
of such Pledgor any financing statements, or amendments and supplements to
financing statements, renewal financing statements, notices or any similar
documents which in the Administrative Agent’s reasonable discretion would be
necessary or appropriate in order to perfect and maintain perfection of the
security interests in the Pledged Collateral granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until such time
as the Obligations have been paid in full (subject to Section 2(b) and other
than (i) contingent indemnification obligations as to which no claim has been
asserted and (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements either (x) as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made or (y) notice has not been received by the Administrative Agent from
the applicable Cash Management Bank or Hedge Bank, as the case may be, that
amounts are due and payable under such Secured Cash Management Agreement or
Secured Hedge Agreement, as the case may be), the Commitments have expired or
been terminated, and no Letters of Credit remain outstanding (other than
Extended Letters of Credit and any other Letters of Credit the Outstanding
Amount of which has been Cash Collateralized or back-stopped by a letter of
credit or other credit support in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer). Each Pledgor hereby
agrees that a carbon, photographic or other reproduction of this Agreement or
any such financing statement is sufficient for filing as a financing statement
by the Administrative Agent without notice thereof to such Pledgor wherever the
Administrative Agent may in its sole discretion desire to file the same. After
the Closing Date, upon the reasonable request of the Administrative Agent and at
the sole expense of the Pledgors, each Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Administrative Agent may reasonably request for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted.
     (d) Books and Records. Mark its books and records (and shall cause the
Issuer of the Pledged Equity of such Pledgor to mark its books and records,
except in the case of a First-Tier Foreign Subsidiary to the extent any such
recordation would subject the Pledgor or Issuer to any undue burden or expense,
after notice to and agreement by the Administrative Agent) to reflect the
security interest granted pursuant to this Agreement.
     (e) Amendments. Not make or consent to any amendment, termination or other
modification or waiver with respect to any of the Pledged Collateral of such
Pledgor or enter into any agreement or allow to exist any restriction with
respect to any of the Pledged Collateral of such Pledgor other than pursuant
hereto or as may be permitted under the Credit Agreement.
     (f) Compliance with Securities Laws. File all reports and other information
now or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.
     (g) Issuance or Acquisition of Equity Interests. Not, without prior notice
to the Administrative Agent and executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.

6



--------------------------------------------------------------------------------



 



     5. Authorization to File Financing Statements. Each Pledgor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC.
     6. Advances. Upon the occurrence and during the continuance of an Event of
Default, to the fullest extent permitted by applicable Law, the Administrative
Agent may, at its sole option and in its sole discretion, take such actions as
it reasonably deems necessary for the protection of the security interest in the
Pledged Collateral granted hereby, or which may be compelled to make by
operation of Law, and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures which the
Administrative Agent reasonably may make therefor. All such sums and amounts so
expended shall be repayable by the Pledgors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Obligations and shall bear interest from the date said amounts are
expended at the Default Rate. No performance of any covenant or agreement by the
Administrative Agent on behalf of any Pledgor, and no such advance or
expenditure therefor, shall relieve the Pledgors of any Default or Event of
Default. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may make any payment hereby authorized in accordance
with any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax lien, title or claim except to the extent the
Administrative Agent has knowledge that such payment is being contested in good
faith by a Pledgor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.
     7. Remedies.
     (a) General Remedies
     (i) Upon the occurrence and during the continuance of an Event of Default,
and to the extent not prohibited by applicable Law, the Administrative Agent
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Obligations, or by applicable
Law (including, but not limited to, levy of attachment, garnishment and the
rights and remedies set forth in the UCC of the jurisdiction applicable to the
affected Pledged Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Pledged Collateral), and further, the Administrative Agent may,
with or without judicial process or the aid and assistance of others, and
without demand advertisement, notice, hearing or process of law, all of which
each of the Pledgor hereby waives to the fullest extent permitted by Law, at any
place and time or times, sell and deliver any or all Pledged Collateral held by
or for it at public or private sale (which in the case of a private sale, shall
be to a restricted group of purchasers who will be obligated to agree, among
other things, to acquire such securities for their own account, for investment
and not with a view to the distribution or resale thereof), at any exchange or
broker’s board or elsewhere, by one or more contracts, in one or more parcels,
for money, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each Pledgor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale. Neither
the

7



--------------------------------------------------------------------------------



 



Administrative Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Pledged Collateral shall be considered to adversely
affect the commercial reasonableness of any sale. To the extent the rights of
notice cannot be legally waived hereunder, each Pledgor agrees that any
requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Company in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
(10) days before the time of sale or other event giving rise to the requirement
of such notice. The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. The Administrative Agent shall not be obligated to make any sale
or other disposition of the Pledged Collateral regardless of notice having been
given. To the extent not prohibited by applicable Law, any Secured Party may be
a purchaser at any such sale. To the extent not prohibited by applicable Law,
each of the Pledgors hereby waives all of its rights of redemption with respect
to any such sale. Subject to the provisions of applicable Law, the
Administrative Agent may postpone or cause the postponement of the sale of all
or any portion of the Pledged Collateral by announcement at the time and place
of such sale, and such sale may, without further notice, to the extent permitted
by Law, be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place.
     (ii) Each Pledgor (A) hereby authorizes and instructs, without any other or
further instructions from such Pledgor, each Issuer of any Pledged Equity to
comply with all written instructions received by it from the Administrative
Agent stating that an Event of Default has occurred and is continuing to the
extent such instructions are otherwise in accordance with the terms of this
Agreement and (B) agrees that such Issuer shall be fully protected in so
complying during the period from such Issuer’s receipt of such notice to such
Issuer’s subsequent receipt of notice that such Event of Default is no longer
continuing.
     (iii) So long as no Event of Default shall exist, each Pledgor may
(A) exercise any and all voting and other consensual rights pertaining to the
Pledged Equity of such Pledgor or any part thereof for any purpose not
inconsistent with the terms of the Loan Documents and (B) receive and retain any
and all dividends, principal or interest paid in respect of the Pledged Equity
to the extent such amounts paid are permitted under the Credit Agreement;
provided, however, that any and all dividends, interest and other distributions
paid or payable other than in cash, and instruments and other property received,
receivable or otherwise distributed, in respect of or in exchange for any
Pledged Equity shall be (x) Pledged Equity, (y) promptly delivered (with any
necessary endorsement) to the Administrative Agent as Pledged Collateral, and
(z) if received by such Pledgor, deemed received in trust for the benefit of the
Administrative Agent and be forthwith delivered to the Administrative Agent
within a reasonable period as Pledged Equity in the same form as so received
(with any necessary endorsement).
     (iv) Upon the occurrence and during the continuance of an Event of Default:
     (A) All rights of a Pledgor to exercise the voting and other consensual
rights which such Pledgor would otherwise be entitled to exercise pursuant to
clause (iii)(A) above shall cease and all such rights shall thereupon become
vested in the Administrative Agent which shall then have the sole right to
exercise such voting and other consensual rights.

8



--------------------------------------------------------------------------------



 



     (B) All rights of a Pledgor to receive the dividends, principal and
interest payments which it would otherwise be authorized to receive and retain
pursuant to clause (iii)(B) above shall cease and all such rights shall
thereupon be vested in the Administrative Agent which shall then have the sole
right to receive and hold as Pledged Collateral such dividends, principal and
interest payments.
     (C) All dividends, principal and interest payments which are received by a
Pledgor contrary to the provisions of clause (iii)(B) above shall be
(1) received in trust for the benefit of the Administrative Agent,
(2) segregated from other property or funds of such Pledgor and (3) forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Obligations.
     (D) The Administrative Agent shall have the right (but not the obligation)
to be substituted for a Pledgor as a shareholder, member, manager or partner, as
applicable, under the applicable limited liability agreement, operating
agreement, membership agreement, partnership agreement or other similar
agreement with respect to such Pledgor, and the Administrative Agent shall have
all rights, powers and benefits of such Pledgor as a shareholder, member,
manager or partner, as applicable, under such applicable agreement with respect
to such Pledgor. For avoidance of doubt, such rights, powers and benefits of a
substituted holder shall include all voting and other rights and not merely the
rights of an economic interest holder.
     (b) Restricted Securities Collateral.
     (i) Each Pledgor acknowledges and agrees that any offer to sell any Pledged
Equity which has been (A) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act), or (B) made privately in the
manner described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Administrative Agent may, in such event, bid for the
purchase of such securities.
     (ii) Notwithstanding the foregoing, each Pledgor acknowledges and agrees
that the Administrative Agent may be unable to effect a public sale of any or
all certain of the Pledged Collateral unless and until such Pledged Collateral
has been registered under the provisions of the Securities Act (any such Pledged
Collateral, the “Restricted Securities Collateral”), by reason of certain
prohibitions contained in the Securities Act and applicable state securities
Laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. To the extent not
prohibited by applicable Law, the Administrative Agent shall be under no
obligation to delay a sale of any of the Restricted Securities Collateral for
the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

9



--------------------------------------------------------------------------------



 



     (iii) Each Pledgor agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts as may be reasonably necessary to make
such sale or sales of all or any portion of the Restricted Securities Collateral
valid and binding and in compliance with any and all other applicable Laws.
     (c) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
any Secured Party to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Obligations, or as
provided by Law, or any delay by the Administrative Agent or any Secured Party
in exercising the same, shall not operate as a waiver of any such right, remedy
or option. No waiver hereunder shall be effective unless it is in writing,
signed by the party against whom such waiver is sought to be enforced and then
only to the extent specifically stated, which in the case of the Administrative
Agent or the Secured Parties shall only be granted as provided herein. To the
extent permitted by applicable Law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder. The rights and remedies of the
Administrative Agent and the Secured Parties under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the
Administrative Agent or the Secured Parties may have.
     (d) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Pledged Collateral in
satisfaction of the Obligations (subject to Section 2(b)). Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Pledged Collateral
in satisfaction of any Obligations for any reason.
     (e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable for the deficiency, together with interest thereon at the
Default Rate, together with the costs of collection and the fees, charges and
disbursements of counsel as provided in the Loan Documents. Any surplus
remaining after the full payment and satisfaction of the Obligations (subject to
Section 2(b)) shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.
     8. The Administrative Agent.
     (a) Power of Attorney. In addition to other powers of attorney contained
herein, each Pledgor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:
     (i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;
     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any Pledged Collateral and enforcing any other right in respect
thereof;
     (iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

10



--------------------------------------------------------------------------------



 



     (iv) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably determine necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated therein;
     (v) to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Pledged Collateral, as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes;
     (vi) to receive, open and dispose of mail addressed to a Pledgor and sign
and endorse any drafts, assignments, proxies, stock powers, verifications,
notices and other documents relating to the Pledged Collateral;
     (vii) to the fullest extent permitted by applicable Law, to institute any
foreclosure proceedings that the Administrative Agent may reasonably deem
appropriate;
     (viii) to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;
     (ix) to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the Secured Parties or into
the name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 7;
     (x) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;
     (xi) to direct any parties liable for any payment in connection with any of
the Pledged Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;
     (xii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral; and
     (xiii) do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Pledged Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Obligations have been paid in full (subject
to Section 2(b) and other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements either (x) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (y) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank, as
the case may be, that amounts are due and payable under such Secured Cash
Management Agreement or Secured Hedge Agreement, as the case may be), the
Commitments have expired or been terminated, and no Letters of Credit remain
outstanding (other than Extended Letters of Credit and any other

11



--------------------------------------------------------------------------------



 



Letters of Credit the Outstanding Amount of which has been Cash Collateralized
or back stopped by a letter of credit or other credit support in form and
substance reasonably satisfactory to the Administrative Agent and the applicable
L/C Issuer). The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Pledged Collateral on behalf of the Secured Parties.
     (b) Assignment by the Administrative Agent. The Administrative Agent may
from time to time assign the Obligations or any portion thereof to a successor
Administrative Agent appointed in accordance with the Credit Agreement, and such
successor shall be entitled to all of the rights and remedies of the
Administrative Agent under this Agreement in relation thereto.
     (c) The Administrative Agent’s Duty of Care. The sole duty of
Administrative Agent with respect to the custody, safekeeping and physical
preservation of the Pledged Collateral in its possession, under Section 9-207 of
the UCC or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Pledged Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Pledged
Collateral upon the request of any Pledgor or any other Person or to take any
other action whatsoever with regard to the Pledged Collateral or any part
thereof. The powers conferred on the Administrative Agent and the other Secured
Parties hereunder are solely to protect the interests of the Administrative
Agent and the other Secured Parties in the Pledged Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment with respect thereto. In the event of a public or
private sale of Pledged Collateral pursuant to Section 7, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters.
     9. Pledgors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each Pledgor shall remain liable to perform all of its duties and
obligations under the contracts and agreements included in the Collateral to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent or any other Secured Party of any of the rights hereunder
shall not release any Pledgor from any of its duties or obligations under the
contracts and agreements included in the Collateral, (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent nor any other
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Pledgor’s acts or omissions.
     10. Releases of Pledged Collateral.

12



--------------------------------------------------------------------------------



 



     (i) If (x) any Pledged Collateral shall be sold or is to be sold as part of
or in connection with any Disposition permitted under the Credit Agreement or
under any other Loan Document or (y) the release of any Pledged Collateral shall
approved, authorized or ratified in writing in accordance with Section 11.01 of
the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Pledgor, shall release the Liens created hereby or by any other
Security Instrument on such Pledged Collateral in accordance with Section 9.10
of the Credit Agreement.
     (ii) After the occurrence and during the continuance of Collateral Release
Event and in accordance with Section 11.20(a) of the Credit Agreement, the
Administrative Agent, at the expense of the Company, shall promptly execute and
deliver to the Company all releases and other documents, and take such other
action, reasonably necessary for the release of the Liens created hereby or by
any other Security Instrument on the applicable Pledged Collateral.
     (iii) The Administrative Agent may release any of the Pledged Collateral
from this Agreement in accordance with Section 9.10 of the Credit Agreement or
may substitute any of the Pledged Collateral for other Pledged Collateral
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Collateral not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Collateral not expressly released or substituted.
     11. Reinstatement of Pledged Collateral Notwithstanding Section 10(ii)
above, if a Collateral Reinstatement Event shall have occurred and in accordance
with Section 11.20(b) of the Credit Agreement, all Pledged Collateral and
Security Instruments (including this Agreement) shall, at the Company’s sole
cost and expense, be reinstated and all actions reasonably necessary, or
reasonably requested by the Administrative Agent, to provide to the
Administrative Agent for the benefit of the Secured Parties valid, perfected,
first priority security interests (subject to Liens permitted under Section 7.01
of the Credit Agreement) in the Pledged Collateral shall be taken within 30 days
of such event, which 30 day period may be extended by the Administrative Agent
in its sole discretion.
     12. Application of Proceeds. Upon the acceleration of the Obligations
pursuant to Section 8.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any Secured Party in money, will be applied in the
manner and in the order set forth in Section 8.03 of the Credit Agreement.
     13. Continuing Agreement.
     (a) This Agreement shall remain in full force and effect until the payment
in full of all Obligations (subject to Section 2(b) and other than
(i) contingent indemnification obligations as to which no claim has been
asserted and (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements either (x) as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made or (y) notice has not been received by the Administrative Agent from
the applicable Cash Management Bank or Hedge Bank, as the case may be, that
amounts are due and payable under such Secured Cash Management Agreement or
Secured Hedge Agreement, as the case may be), the Commitments have expired or
been terminated, and no Letters of Credit remain outstanding (other than
Extended Letters of Credit and any other Letters of Credit the Outstanding
Amount of which has been Cash Collateralized or back stopped by a letter of
credit or other credit support in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer), at which time this
Agreement shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Pledgors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver, or
authorize the Pledgors to

13



--------------------------------------------------------------------------------



 



prepare and file, all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination.
     (b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Obligations.
     14. Amendments; Waivers; Consents. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified, nor any
consent be given, except in accordance with Section 11.01 of the Credit
Agreement; provided that any update or revision to any schedules hereto
delivered by any Pledgor shall not constitute an amendment for purposes of this
Section or Section 11.01 of the Credit Agreement.
     15. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 11.02 of the Credit
Agreement; provided that notices and communications to any Pledgor other than
the Company shall be directed to such Pledgor, at the address of the Company set
forth in Section 11.02 of the Credit Agreement.
     16. Expenses; Indemnification and Survival. The Pledgors shall, jointly and
severally, (a) pay all reasonable out-of-pocket expenses actually incurred by
the Administrative Agent and each other Secured Party and (b) indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties), in each case, to the extent any Borrower would
be required to do so pursuant to Section 11.04 of the Credit Agreement. The
obligations of the Pledgors under this paragraph shall survive the payment in
full of the Obligations and termination of this Agreement in accordance with its
terms.
     17. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue;
WAIVER OF JURY TRIAL; Judgment Currency. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without
limiting the general applicability of the foregoing and the terms of the other
Loan Documents to this Agreement and the parties hereto, the terms of
Sections 11.08, 11.14, 11.15 and 11.19 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, with each reference to the “Borrower”
(whether express or by reference to the Borrower as a “party” thereto) therein
being a reference to the Pledgors, and the parties hereto agree to such terms.
     18. Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
     19. Additional Pledgors. At any time after the date of this Agreement, one
or more additional Persons may become a party hereto by executing and delivering
to the Administrative Agent a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to Section 6.14 of the Credit
Agreement. Immediately upon such execution and delivery of such joinder
agreement and without any further action, each such additional Person will
become a party to this

14



--------------------------------------------------------------------------------



 



Agreement as a “Pledgor” and have all of the rights and obligations of a Pledgor
hereunder and this Agreement shall be deemed amended by such joinder agreement.
     20. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     21. Titles and Captions. Titles and captions of Articles, Sections and
subsections in this Agreement are provided for convenience only, and neither
limit nor amplify the provisions of this Agreement.
     22. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
     23. USA PATRIOT Act. Each Secured Party that is subject to the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
and the Administrative Agent (for itself and not on behalf of any Secured Party)
hereby notifies the Pledgors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Pledgor,
which information includes the name and address of each Pledgor and other
information that will allow such Secured Party or the Administrative Agent, as
applicable, to identify each Pledgor in accordance with the Act. Each Pledgor
shall, promptly following a request by the Administrative Agent or any Secured
Party, provide all documentation and other information that the Administrative
Agent or such Secured Party requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
     24. Successors and Assigns. The provisions of this Agreement shall be
binding upon each Pledgor, its successors and assigns and shall inure, together
with the rights and remedies of the Administrative Agent and the Secured Parties
hereunder, to the benefit of the Administrative Agent and the Secured Parties
and their respective successors and permitted assigns; except that no Pledgor
may assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
other Secured Parties (in accordance with the Credit Agreement).
     25. Conflict with Foreign Pledge Agreements. Notwithstanding anything
herein to the contrary, in the event of any conflict between the terms of this
Agreement and a Foreign Pledge with respect to the Pledged Equity pledged under
such Foreign Pledge, the terms of the Foreign Pledge shall govern.
     26. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]

15



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Agreement to be
duly executed and delivered as of the date first above written.

          PLEDGORS:  MOHAWK INDUSTRIES, INC.,
      By:           Name:           Title:           MOHAWK CARPET, LLC,
      By:           Name:           Title:           MOHAWK INTERNATIONAL
HOLDINGS (DE) CORP.,
      By:           Name:           Title:           UNILIN FLOORING NC, LLC,
      By:           Name:           Title:           DAL-TILE INTERNATIONAL,
INC.,
      By:           Name:           Title:           DAL-TILE GROUP, INC.,
      By:           Name:           Title:        

Mohawk Industries, Inc.
Pledge Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            DAL-TILE CORPORATION,
      By:           Name:           Title:           DAL-TILE DISTRIBUTION,
INC.,
      By:           Name:           Title:           DAL-TILE SERVICES, INC.,
      By:           Name:           Title:           DAL-TILE I, LLC,
      By:           Name:           Title:           DAL-TILE SHARED SERVICES,
INC.,
      By:           Name:           Title:           DAL-ELIT, LLC,
      By:           Name:           Title:        

Mohawk Industries, Inc.
Pledge Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            MOHAWK ESV, INC.,
      By:           Name:           Title:           MOHAWK COMMERCIAL, INC.,
      By:           Name:           Title:           ALADDIN MANUFACTURING
CORPORATION,
      By:           Name:           Title:           WAYN-TEX LLC,
      By:           Name:           Title:           MOHAWK CARPET DISTRIBUTION,
INC.,
      By:           Name:           Title:           MOHAWK CARPET
TRANSPORTATION OF
GEORGIA, LLC,
      By:           Name:           Title:        

Mohawk Industries, Inc.
Pledge Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            MOHAWK RESOURCES, LLC,
      By:           Name:           Title:           MOHAWK SERVICING, LLC,
      By:           Name:           Title:           MOHAWK FACTORING, INC.,
      By:           Name:           Title:        

Mohawk Industries, Inc.
Pledge Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



            Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Mohawk Industries, Inc.
Pledge Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1(b)
EQUITY INTERESTS

                                                                      Percentage
of     Subsidiary   Total Number   Number of Shares           Percentage    
owned by   of Shares   Owned by   Percentage   Ownership Pledgor   Pledgor  
Outstanding   Pledgor   Ownership   Being Pledged
Mohawk Industries, Inc.
  Mohawk Carpet, LLC     N/A       N/A       100 %     100 %  
Mohawk Industries, Inc.
  Mohawk
International
Holdings (DE)
Corporation     100       100       100 %     100 %  
Mohawk Industries, Inc.
  Unilin Flooring NC,
LLC     N/A       N/A       100 %     100 %  
Mohawk Industries, Inc.
  Dal-Tile International Inc.     1,000       1,000       100 %     100 %  
Mohawk Carpet, LLC
  Mohawk Servicing,
LLC     N/A       N/A       100 %     100 %  
Mohawk Carpet, LLC
  Mohawk Canada
Corporation     10       10       100 %     65 %  
Mohawk Carpet, LLC
  Mohawk Resources,
LLC     N/A       N/A       100 %     100 %  
Mohawk Carpet, LLC
  Aladdin
Manufacturing
Corporation     100       100       100 %     100 %  
Mohawk Carpet, LLC
  Lees Mohawk (UK)
Limited     878,489       878,489       100 %     65 %  
Mohawk Carpet, LLC
  Mohawk Commercial, Inc.     1,000       1,000       100 %     100 %  
Mohawk Carpet, LLC
  Mohawk ESV, Inc.     100       100       100 %     100 %  
Mohawk Carpet, LLC
  World International, Inc.     261       261       100 %     65 %  
Mohawk Carpet, LLC
  Mohawk Factoring, Inc.     1,000       1,000       79.3 %     100 %  
Mohawk
International
Holdings (DE)
Corporation
  Syarikat Malaysia Wood Industries SDN. BHD.     400,000       400,000      
100 %     65 %  
Mohawk
International
Holdings (DE)
Corporation
  Mohawk Global Investments S.à r.l.     N/A       N/A       100 %     65 %

 



--------------------------------------------------------------------------------



 



                                                                      Percentage
of     Subsidiary   Total Number   Number of Shares           Percentage    
owned by   of Shares   Owned by   Percentage   Ownership Pledgor   Pledgor  
Outstanding   Pledgor   Ownership   Being Pledged
Dal-Tile International Inc.
  Dal-Tile Group Inc.     1,000       1,000       100 %     100 %  
Dal-Tile Group Inc.
  Dal-Tile Corporation     1,000       1,000       100 %     100 %  
Dal-Tile Corporation
  Dal-Tile Distribution, Inc.     100       100       100 %     100 %  
Dal-Tile Corporation
  Dal-Tile Services, Inc.     100       100       100 %     100 %  
Dal-Tile Corporation
  Dal-Tile Puerto Rico, Inc.   N/A1   N/A2     100 %     65 %  
Dal-Tile Distribution, Inc.
  Dal-Tile Shared Services, Inc.     100       100       100 %     100 %  
Dal-Tile Distribution, Inc.
  Dal-Tile I, L.L.C.     N/A       N/A       100 %     100 %  
Dal-Tile Shared Services, Inc.
  Dal-Elit, LLC     N/A       N/A       100 %     100 %  
Dal-Tile I, L.L.C.
  Dal-Italia LLC     N/A       N/A       83.5 %     100 %  
Aladdin Manufacturing Corporation
  Horizon Europe, Inc.     500       500       100 %     100 %  
Aladdin Manufacturing Corporation
  Mohawk Carpet Distribution, Inc.     100       100       100 %     100 %

                                   
Aladdin Manufacturing Corporation
  Wayn-Tex LLC     N/A       N/A       100 %     100 %  
Mohawk Carpet Distribution, Inc.
  Mohawk Carpet Transportation of Georgia, LLC     N/A       N/A       100 %    
100 %

 

1   To be addressed post-closing.   2   To be addressed post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3(d)
PLEDGED EQUITY

                              Number             of Shares     Pledgor   Issuer
  Pledged   Certificate Number
Mohawk Industries, Inc.
  Mohawk International
Holdings (DE)
Corporation     100       1    
Dal-Tile International Inc.
  Dal-Tile Group Inc.     1,000       3    
Dal-Tile Group Inc.
  Dal-Tile Corporation     1,000       2    
Mohawk Carpet, LLC
  Aladdin Manufacturing
Corporation     100       2    
Aladdin Manufacturing
Corporation
  Mohawk Carpet Distribution, Inc.     100       1    
Mohawk Carpet, LLC
  Mohawk Factoring, Inc.     1,000       1    
Aladdin Manufacturing
Corporation
  Horizon Europe, Inc.     500       1    
Mohawk Carpet, LLC
  Mohawk Commercial, Inc.     1,000       1    
Mohawk Carpet, LLC
  Mohawk ESV, Inc.     100       1    
Mohawk Industries, Inc.
  Dal-Tile International Inc.     1,000       1    
Dal-Tile Corporation
  Dal-Tile Distribution, Inc.     100       1    
Dal-Tile Corporation
  Dal-Tile Services, Inc.     100       1    
Dal-Tile Distribution, Inc.
  Dal-Tile Shared Services, Inc.     100       1    
Dal-Tile Corporation
  Dal-Tile Puerto Rico, Inc.     N/A     N/A3  
Mohawk Carpet, LLC
  Mohawk Canada Corporation     N/A     N/A4  
Mohawk Carpet, LLC
  Lees Mohawk (UK) Limited     N/A     N/A5  
Mohawk Carpet, LLC
  World International, Inc.     N/A     N/A6  
Mohawk International
Holdings (DE)
Corporation
  Syarikat Malaysia Wood Industries SDN. BHD.     N/A     N/A7

 

3   Note: To be issued and delivered post-closing.   4   Note: To be reissued
and delivered post-closing.   5   Note: To be reissued and delivered
post-closing.   6   Note: To be reissued and delivered post-closing.   7   Note:
To be reissued and delivered post-closing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3(f)
MERGERS, CONSOLIDATIONS, CHANGE
IN STRUCTURE OR USE OF TRADENAMES

          PLEDGOR   DATE OF CHANGE   PRIOR NAME
MOHAWK CARPET DISTRIBUTION, INC.
  12/31/08   Mohawk Mills, Inc.  
DAL-TILE DISTRIBUTION, INC.
  12/31/08   Dal-Tile SSC East, Inc.  
MOHAWK CARPET, LLC
  12/31/08   Mohawk Carpet Corporation

          PLEDGOR   DATE OF CHANGE   MERGER/ ACQUISITION
ALADDIN MANUFACTURING
CORPORATION
  12/31/08   Aladdin Texas, LLC  
MOHAWK CARPET DISTRIBUTION, INC.
  12/31/08

12/31/08

12/31/08   Aladdin of Texas Holding, LLC;

Mohawk Brands, Inc.;

Mohawk Carpet Distribution, L.P.  
DAL-TILE SHARED SERVICES, INC.
  12/31/08   These entities merged into Dal-Tile Shared Services, Inc.: DTG
Tile, LLC and DTL Tile, LLC  
DAL-TILE DISTRIBUTION, INC.
  12/31/08   Dal-Tile SSC, West, Inc

 



--------------------------------------------------------------------------------



 




EXHIBIT 4(a)
[FORM OF]
IRREVOCABLE STOCK POWER8
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to:
 
the following Equity Interests of _____________________, a ____________
[corporation]:

      Number of Shares   Certificate Number      

and irrevocably appoints ________________________ its agent and attorney-in-fact
to transfer all or any part of such Equity Interests and to take all necessary
and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
The effectiveness of a transfer pursuant to this stock power shall be subject to
any and all transfer restrictions referenced on the face of the certificates
evidencing such interest or in the certificate of incorporation or bylaws of the
subject corporation, to the extent they may from time to time exist.

            [INSERT NAME OF PLEDGOR PLEDGING CERTIFICATE]
      By:           Name:           Title:        

 

8   Identify transferee, number of shares and certificate number. Appointment of
agent to remain blank.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4(b)
[FORM OF]
ISSUER’S ACKNOWLEDGMENT
     The undersigned hereby (a) acknowledges receipt of the Pledge Agreement (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Pledge Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Pledge Agreement),
dated as of July 8, 2011 made by and among Mohawk Industries, Inc., a Delaware
corporation (the “Company”), the Domestic Subsidiaries of the Company party
thereto from time to time (collectively with the Company, the “Pledgors”) and
Bank of America, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties, (b) agrees
promptly to note on its books the security interests granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Pledge Agreement, (c) agrees that it will comply with instructions of the
Administrative Agent with respect to the applicable Pledged Collateral without
further consent by the applicable Pledgor and notwithstanding contrary
instructions given by such Pledgor, (d) agrees to notify the Administrative
Agent upon obtaining knowledge of any interest in favor of any Person in the
applicable Pledged Collateral that is adverse to the interest of the
Administrative Agent therein, (e) agrees, following its receipt of a notice from
the Administrative Agent stating that the Administrative Agent is exercising
exclusive control of the Pledged Collateral, not to comply with any instructions
or orders regarding any or all of the Pledged Collateral originated by any
Person or entity other than the Administrative Agent (and its successors and
assigns) or a court of competent jurisdiction and (f) waives any right or
requirement at any time hereafter to receive a copy of the Pledge Agreement in
connection with the registration of any Pledged Collateral thereunder in the
name of the Administrative Agent or its nominee or the exercise of voting rights
by the Administrative Agent or its nominee.

            [INSERT NAME OF ISSUER]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____

To:   Bank of America, N.A., as Administrative Agent

  Ladies and Gentlemen:

     This Designated Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.14 of that certain Credit Agreement, dated as of
July 8, 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;”), among MOHAWK INDUSTRIES, INC.,
a Delaware corporation (the “Company”), MOHAWK UNILIN INTERNATIONAL B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat (statutaire zetel) in Oisterwijk, the Netherlands and its office
at Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, registered with the
Dutch Trade Register of the Chambers of Commerce under number 17229715, MOHAWK
FOREIGN HOLDINGS, S.À R.L., a company organized and existing under the laws of
Luxembourg as a société a responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS,
S.À R.L., a company organized and existing under the laws of Luxembourg as a
société a responsibilité limitée, UNILIN B.V.B.A., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of Belgium, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and a L/C Issuer, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.
     Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.
     The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Agreement.
     The true and correct unique identification number that has been issued to
the Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

 



--------------------------------------------------------------------------------



 



      Identification Number   Jurisdiction of Organization                      
       

     The proposed Foreign Borrower Sublimit for the Designated Borrower is
_________.
     The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Agreement identical to those which the Designated Borrower would have had
if the Designated Borrower had been an original party to the Agreement as a
Borrower. Effective as of the date of the Designated Borrower Notice for the
Designated Borrower, the Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Agreement.
     The parties hereto hereby request that the Designated Borrower be entitled
to receive Loans under the Agreement, and understand, acknowledge and agree that
neither the Designated Borrower nor the Company on its behalf shall have any
right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.14 of the Agreement.
     This Designated Borrower Request and Assumption Agreement shall constitute
a Loan Document under the Agreement.
     THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

            [DESIGNATED BORROWER]
      By:           Title: 

              MOHAWK INDUSTRIES, INC.
      By:           Title: 

         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT H-2
FORM OF DESIGNATED BORROWER NOTICE
Date: ___________, _____

To:   Mohawk Industries, Inc.

  The Lenders party to the Credit Agreement referred to below

  Ladies and Gentlemen:

     This Designated Borrower Notice is made and delivered pursuant to
Section 2.14 of that certain Credit Agreement, dated as of July 8, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;”), among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), MOHAWK UNILIN INTERNATIONAL B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, registered with the Dutch
Trade Register of the Chambers of Commerce under number 17229715, MOHAWK FOREIGN
HOLDINGS, S.À R.L., a company organized and existing under the laws of
Luxembourg as a société a responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS,
S.À R.L., a company organized and existing under the laws of Luxembourg as a
société a responsibilité limitée, UNILIN B.V.B.A., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of Belgium, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and a L/C Issuer, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.
     The Administrative Agent hereby notifies Company and the Lenders that
effective as of the date hereof _________________________ shall be a Designated
Borrower and may receive Loans for its account on the terms and conditions set
forth in the Agreement.
     The Foreign Borrower Sublimit for the Designated Borrower shall be
_________.

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Title: 

           

 